Exhibit 10.4
Execution Version



--------------------------------------------------------------------------------









CREDIT AGREEMENT
Dated as of October 28, 2016
among
NOBILIS HEALTH CORP.,
as Parent,
NORTHSTAR HEALTHCARE HOLDINGS, INC.,
as Holdings,
NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.,
as the Borrower,
THE OTHER PERSONS PARTY HERETO THAT ARE
DESIGNATED AS LOAN PARTIES,
COMPASS BANK,
as Administrative Agent, LC Issuing Lender and Swingline Lender,
LEGACYTEXAS BANK,
as Documentation Agent,


and
the other Lenders party hereto




BBVA COMPASS,
as Sole Lead Arranger and Sole Bookrunner





--------------------------------------------------------------------------------







82461917_14

--------------------------------------------------------------------------------


TABLE OF CONTENTS
Section        Page


ARTICLE I DEFINITIONS AND INTERPRETIVE PROVISIONS
1
1.1
Defined Terms
1
1.2
Rules of Interpretation
40
1.3
Accounting Terms
40
1.4
Rounding
41
1.5
Times of Day; Rates
41
1.6
Letter of Credit Amounts
41
1.7
Currency Equivalents Generally
41
1.8
Retroactive Adjustments of Applicable Margin
42
1.9
Projections. .
42
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
42
2.1
Term Loans and Revolving Credit Loans
42
2.2
Borrowings, Conversions and Continuations of Loans
43
2.3
Letters of Credit
45
2.4
Swingline Loans
51
2.5
Prepayments
54
2.6
Termination or Reduction of Commitments
57
2.7
Repayment of Loans
57
2.8
Interest
58
2.9
Fees
59
2.1
Computation of Interest and Fees
60
2.11
Evidence of Debt
60
2.12
Payments Generally; Administrative Agent’s Clawback
61
2.13
Sharing of Payments by Lenders
63
2.14
Cash Collateral
63
2.15
Defaulting Lenders
64
2.16
Incremental Commitments
67
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
70
3.1
Taxes
70
3.2
Illegality
74
3.3
Inability to Determine Rates
74
3.4
Increased Costs; Reserves on Eurodollar Rate Loans
75
3.5
Compensation for Losses
76
3.6
Mitigation Obligations; Replacement of Lenders
77
3.7
Survival
78
ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
78
4.1
Conditions of Initial Credit Extensions
78
4.2
Conditions to All Credit Extensions
82
ARTICLE V REPRESENTATIONS AND WARRANTIES
82
5.1
Existence, Qualification and Power
82
5.2
Authorization; No Contravention
83
5.3
Governmental Authorization; Other Consents
83



 
i
 



82461917_14

--------------------------------------------------------------------------------





5.4
Binding Effect
83
5.5
Financial Statements; No Material Adverse Effect
83
5.6
Litigation
84
5.7
No Default
84
5.8
Title to Property; Real Property Matters and Permits
85
5.9
Environmental Compliance
85
5.1
Tax Matters
87
5.11
ERISA Compliance
87
5.12
Ownership of Loan Parties and Subsidiaries
88
5.13
Investment Company Act; Margin Stock
88
5.14
Disclosure
88
5.15
Compliance with Laws
89
5.16
Intellectual Property Matters
89
5.17
Solvency
89
5.18
Casualty, Etc
89
5.19
Anti-Corruption Laws and Sanctions
89
5.2
Labor Matters
90
5.21
Healthcare Matters
90
5.22
Regulated Entities
94
5.23
Deposit Accounts and Other Accounts
94
5.24
Bonding
94
5.25
Status of Parent and Holdings
94
5.26
Brokers’ Fees; Transaction Fees
95
5.27
Use of Proceeds
95
5.28
Swap Contracts
95
ARTICLE VI AFFIRMATIVE COVENANTS
95
6.1
Financial Statements
95
6.2
Certificates; Other Information
96
6.3
Notices
98
6.4
Payment of Taxes and Other Obligations
100
6.5
Preservation of Existence, Etc
100
6.6
Maintenance of Property
100
6.7
Maintenance of Insurance
101
6.8
Compliance with Laws
101
6.9
Books and Records
101
6.1
Inspection Rights
101
6.11
Use of Proceeds
102
6.12
Additional Subsidiaries and Real Property
102
6.13
Compliance with Environmental Laws
103
6.14
Further Assurances
103
6.15
Compliance with Anti-Corruption Laws and Sanctions
103
6.16
Compliance with Terms of Leaseholds; Landlord Agreements
104



 
ii
 



82461917_14

--------------------------------------------------------------------------------





6.17
Material Contracts
104
6.18
Cash Management Systems
104
6.19
Compliance with Health Care Laws
104
6.2
Post-Closing Obligations
105
ARTICLE VII NEGATIVE COVENANTS
106
7.1
Liens
106
7.2
Indebtedness
107
7.3
Investments
109
7.4
Fundamental Changes
111
7.5
Dispositions
111
7.6
Restricted Payments
112
7.7
Change in Nature of Business
113
7.8
Transactions with Affiliates
113
7.9
Burdensome Agreements
114
7.1
Use of Proceeds
114
7.11
Financial Covenants
114
7.12
Capital Expenditures
115
7.13
Amendments of Organization Documents
115
7.14
Payments and Modifications of Subordinated Indebtedness
115
7.15
Holding Company Status
115
7.16
OFAC; Patriot Act
116
7.17
Sale-Leasebacks
116
7.18
Hazardous Materials
116
7.19
Amendments to Material Contracts
116
7.2
Changes in Accounting, Name and Jurisdiction of Organization
116
7.21
Contingent Obligations
116
ARTICLE VIII DEFAULT AND REMEDIES
117
8.1
Events of Default
117
8.2
Remedies Upon Event of Default
120
8.3
Application of Funds
121
ARTICLE IX ADMINISTRATIVE AGENT
122
9.1
Appointment and Authority
122
9.2
Rights as a Lender
122
9.3
Exculpatory Provisions
123
9.4
Reliance by Administrative Agent
124
9.5
Delegation of Duties
124
9.6
Resignation or Removal of Administrative Agent
124
9.7
Non-Reliance on Administrative Agent and Other Lenders
125
9.8
No Other Duties, Etc
126
9.9
Administrative Agent May File Proofs of Claim
126
9.1
Credit Bidding
126
9.11
Collateral and Guaranty Matters
127



 
iii
 



82461917_14

--------------------------------------------------------------------------------





9.12
Secured Cash Management Agreements and Secured Hedge Agreements
128
ARTICLE X MISCELLANEOUS
128
10.1
Amendments, Etc
128
10.2
Notices; Effectiveness; Electronic Communications
130
10.3
No Waiver; Cumulative Remedies; Enforcement
132
10.4
Expenses; Indemnity; Damage Waiver
133
10.5
Payments Set Aside
135
10.6
Successors and Assigns
136
10.7
Treatment of Certain Information; Confidentiality
140
10.8
Right of Setoff
141
10.9
Survival of Representations and Warranties
142
10.1
Independent Effect of Covenants
142
10.11
Governing Law; Jurisdiction; Etc.
142
10.12
WAIVER OF JURY TRIAL
143
10.13
Counterparts; Integration; Effectiveness; Electronic Execution
143
10.14
No Advisory or Fiduciary Responsibility
144
10.15
Severability
144
10.16
USA PATRIOT Act
144
10.17
Keepwell
145
10.18
Inconsistencies with Other Documents
145
10.19
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
145









 
iv
 



82461917_14

--------------------------------------------------------------------------------






ANNEXES

    A    Commitments and Applicable Percentages
B    Mortgage Support Documents
C    Guarantors
D    Term Loan Principal Repayment Schedule
E    Certain Closing Date Subsidiaries


EXHIBITS


Form of
A    Loan Notice
B    Swingline Loan Notice
C-1    Term Note
C-2    Revolving Credit Note
D    Compliance Certificate
Assignment and Assumption
F    United States Tax Compliance Certificate














 
v
 



82461917_14

--------------------------------------------------------------------------------






CREDIT AGREEMENT
This CREDIT AGREEMENT (this “Agreement”) is entered into as of October 28, 2016,
by and among NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C., a Delaware limited
liability company (the “Borrower”), NOBILIS HEALTH CORP., a British Columbia
corporation (the “Parent”), NORTHSTAR HEALTHCARE HOLDINGS, INC., a Delaware
corporation (“Holdings”), the other Persons party hereto that are designated as
a “Loan Party”, each lender from time to time party hereto (each a “Lender” and,
collectively, the “Lenders”) and COMPASS BANK (in its individual capacity,
“Compass Bank”) in its capacity as Administrative Agent, LC Issuing Lender and
Swingline Lender.
The Borrower has requested that the Lenders provide a term loan facility and a
revolving credit facility, and the Lenders have indicated their willingness to
lend and the LC Issuing Lender has indicated its willingness to issue letters of
credit, in each case, on the terms and subject to the conditions set forth
herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


1
82461917_14

--------------------------------------------------------------------------------






ARTICLE I
DEFINITIONS AND INTERPRETIVE PROVISIONS

1.1    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which any Loan Party or any
Subsidiary thereof (a) acquires assets of another Person which constitute all or
substantially all of the assets of such Person or of a division, line of
business or other business unit of such Person (whether through purchase of
assets, merger or otherwise) or (b) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the Equity Interests of a Person which
have ordinary voting power for the election of the board of directors or
equivalent governing body (other than Equity Interests having such power only by
reason of the happening of a contingency that has not occurred).
“Administrative Agent” means Compass Bank in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth in Section 10.2, or such other address as the Administrative Agent
hereafter may designate by written notice to the Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form provided by the Administrative Agent to the Lenders or
any other form approved by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Credit Agreement.
“Anti-Corruption Laws” means, collectively, the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and all other similar
anti-corruption legislation in other jurisdictions.
“Applicable Margin” means, in respect of the Revolving Credit Facility, (a) from
the Closing Date to the first Business Day immediately following date on which
the Administrative Agent receives a Compliance Certificate pursuant to Section
6.2(a) from Parent for the fiscal quarter ending


2
82461917_14

--------------------------------------------------------------------------------





March 31, 2017, 2.75% per annum for Base Rate Loans, 3.75% per annum for
Eurodollar Rate Loans, 3.75% for LC Fees, and 0.500% per annum for the
Commitment Fee and (b) thereafter, the applicable percentage per annum set forth
below determined by reference to the Consolidated Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.2(a):
Level
Consolidated Leverage Ratio
Base Rate Margin
LIBOR Margin
Commitment 
Fee Rate
1
Less than 1.00 to 1.00
2.00%
3.00%
0.375%
2
Less than 1.75 to 1.00 but greater than or equal to 1.00 to 1.00
2.25%
3.25%
0.375%
3
Less than 2.50 to 1.00 but greater than or equal to 1.75 to 1.00
2.50%
3.50%
0.450%
4
Greater than or equal to 2.50 to 1.00
2.75%
3.75%
0.500%



Any increase or decrease in the Applicable Margin resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.2(a); provided that if a Compliance Certificate is not delivered when
due in accordance with such Section, then, upon the request of the Required
Revolving Lenders, Pricing Level 4 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered. Notwithstanding anything to the contrary contained in
this definition, the determination of the Applicable Margin for any period shall
be subject to the provisions of Section 1.8.
“Applicable Percentage” means (a) in respect of the Term Loan Facility, with
respect to any Lender at any time, the percentage (carried out to the ninth
decimal place) of the sum of the aggregate unused Term Loan Commitments plus the
outstanding Term Loans represented by the sum of such Lender’s unused Term Loan
Commitment plus such Lender’s outstanding Term Loan at such time and (b) in
respect of the Revolving Credit Facility, with respect to any Lender at any
time, the percentage (carried out to the ninth decimal place) of the aggregate
Revolving Credit Commitments represented by such Lender’s Revolving Credit
Commitment at such time, subject to adjustment as provided in Section 2.15. If
the commitment of each Lender to make Loans and the obligation of the LC Issuing
Lender to make LC Credit Extensions have been terminated pursuant to Section
8.2, or if the Commitments have expired, then the Applicable Percentage of each
Lender in respect of the applicable Facility shall be determined based on the
Applicable Percentage of such Lender in respect of such Facility most recently
in effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender in respect of each Facility is set forth opposite the


3
82461917_14

--------------------------------------------------------------------------------





name of such Lender on Annex A or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.
“Applicable Revolving Credit Percentage” means, with respect to any Lender at
any time, such Lender’s Applicable Percentage in respect of the Revolving Credit
Facility at such time.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arizona Acquisition” means the acquisition of the Target pursuant to the
Purchase Agreement.
“Arranger” means BBVA Compass, in its capacity as sole lead arranger and sole
bookrunner.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, as to any Person at a particular time, (a) in
respect of any Capitalized Lease of such Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease Obligation of such
Person, the capitalized amount of the remaining lease or similar payments under
the relevant lease or other applicable agreement or instrument that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP if such lease or other agreement or instrument were accounted for as a
Capitalized Lease and (c) all Synthetic Debt of such Person.
“Availability” means, as of any date of determination, the amount by which (a)
the Revolving Credit Commitment exceeds (b) the aggregate outstanding principal
balance of Revolving Credit Exposure.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing Law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in
effect for such day as publicly announced


4
82461917_14

--------------------------------------------------------------------------------





from time to time by Compass Bank as its “prime rate”, and (c) the Eurodollar
Rate for an Interest Period of one month plus 1.00%. The “prime rate” is a rate
set by Compass Bank based upon various factors including Compass Bank’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in such rate announced by Compass Bank
shall take effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Loan” means any Loan (other than a Swingline Loan) that bears
interest based on the Base Rate.
“Baseline Financial Statements” means (a) the audited annual consolidated
financial statements of Parent and its Subsidiaries for fiscal years ended
December 31, 2014 and December 31, 2015, (b) the most recent interim unaudited
consolidated financial statements of Parent and its Subsidiaries prepared in
accordance with GAAP (subject to year-end adjustments and footnotes) together
with a report setting forth in comparative form the corresponding figures for
the corresponding periods of the previous fiscal year and the corresponding
figures from the most recent projections for the current fiscal year and
discussing the reasons for any significant variations, (c) with respect to the
Target and its Subsidiaries, historical audited annual consolidated financial
statements for fiscal year ended December 31, 2015, and (d) the interim
unaudited consolidated financial statements of the Target and its Subsidiaries
for the fiscal quarter ended June 30, 2016 and the fiscal quarter ending
September 30, 2016, prepared in accordance with GAAP (subject to year-end
adjustments and footnotes) together with a report setting forth in comparative
form the corresponding figures for the corresponding periods of the previous
fiscal year and the corresponding figures from the most recent projections for
the current fiscal year and discussing the reasons for any significant
variations.
“Borrower” has the meaning assigned to such term in the introductory paragraph
hereto.
“Borrower Materials” has the meaning assigned to such term in Section
10.2(d)(i).
“Borrowing” means a Revolving Credit Borrowing, a Swingline Borrowing or a Term
Loan Borrowing, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York or the state where the Administrative Agent’s Office is
located and, if such day relates to any Eurodollar Rate Loan, means any such day
that is also a London Banking Day.
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal


5
82461917_14

--------------------------------------------------------------------------------





replacements and maintenance which are properly charged to current operations),
but excluding Capital Expenditures constituting (i) payments in respect of
Capitalized Leases and Capital Expenditures financed by other Indebtedness
permitted under Section 7.2, (ii) the amount constituting Capital Expenditures
(including Capital Leases) expended in connection with Permitted Acquisitions,
and (iii) Capital Expenditures made with Net Cash Proceeds (other than the Net
Cash Proceeds of any revolving Indebtedness).
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the LC Issuing Lender or
the Lenders, as collateral for LC Obligations or obligations of Lenders to fund
participations in respect of LC Obligations, cash or deposit account balances
or, if the Administrative Agent and the LC Issuing Lender shall agree in their
sole discretion, other credit support, in each case pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the LC Issuing
Lender. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by any Loan Party free and clear of all Liens (other than Permitted
Liens):
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than 360 days from the date of acquisition thereof;
provided that the full faith and credit of the United States is pledged in
support thereof;
(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 180 days from the
date of acquisition thereof;
(c)    commercial paper issued by any Person organized under the laws of any
state of the United States and rated at least “Prime-1” (or the then equivalent
grade) by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in
each case with maturities of not more than 180 days from the date of acquisition
thereof; and


6
82461917_14

--------------------------------------------------------------------------------





(d)    Investments, classified in accordance with GAAP as current assets of
Parent or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including purchasing card), electronic funds transfer and other cash management
arrangements.
“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Loan Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent, or
(b) at the time it (or its Affiliate) becomes a Lender or the Administrative
Agent (including on the Closing Date), is a party to a Cash Management Agreement
with a Loan Party, in each case in its capacity as a party to such Cash
Management Agreement.
“CCP” has the meaning assigned to such term in Section 6.24(c).
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code, or a partnership one or more partners of which is a controlled
foreign corporation under Section 957 of the Code.
“CFC Debt” means intercompany loans, Indebtedness or receivables owed or treated
as owed by one or more Foreign Subsidiaries.
“CHAMPVA” means, collectively, the Civilian Health and Medical Program of the
Department of Veterans Affairs, a program of medical benefits covering retirees
and dependents of former members of the armed services administered by the
United States Department of Veterans Affairs, and all laws, rules, regulations,
manuals, orders, or requirements pertaining to such program.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request,


7
82461917_14

--------------------------------------------------------------------------------





rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    at any time, Parent shall fail to own one hundred percent (100%) of the
Equity Interests of Holdings free and clear of all Liens, rights, options,
warrants or other similar agreements or understanding, other than Liens in favor
of Administrative Agent;
(b)    at any time, Holdings shall fail to own one hundred percent (100%) of the
Equity Interests of the Borrower free and clear of all Liens, rights, options,
warrants or other similar agreements or understanding, other than Liens in favor
of Administrative Agent;
(c)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding (i) Dr. Donald
Kramer, his immediate family members, and his and their heirs, and trusts that
are under the control of any of the foregoing, (ii) any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a “person” or “group” shall be deemed to have
“beneficial ownership” of all Equity Interests that such “person” or “group” has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of more than 35% of the Equity Interests of Parent entitled to vote
in the election of members of the board of directors (or equivalent governing
body) of Parent, or (iii) during any period of twelve consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of the Parent cease to be composed of individuals (1) who were members of
that board or equivalent governing body on the first day of such period, (2)
whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (1) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (3) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (1)
and (2) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or


8
82461917_14

--------------------------------------------------------------------------------





(d)    there shall have occurred under any indenture or other instrument
evidencing any Indebtedness or Equity Interests in excess of $3,000,000 any
“change in control” or similar provision (as set forth in the indenture,
agreement or other evidence of such Indebtedness) obligating Parent or any of
its Subsidiaries to repurchase, redeem or repay all or any part of the
Indebtedness or Equity Interests provided for therein.
“Closing Date” means the date of satisfaction or waiver of all of the conditions
in Section 4.1.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means all of the property that is or is intended under the terms of
the Collateral Documents to be subject to Liens in favor of the Administrative
Agent for the benefit of the Secured Parties.
“Collateral Documents” means, collectively, the Guaranty and Security Agreement,
the Pledge Agreement, the Mortgages and all of the other mortgages (if any),
collateral assignments, account control agreements, landlord waivers, collateral
access agreements, security agreements, pledge agreements or other similar
agreements delivered to the Administrative Agent that create or purport to
create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.
“Commitment” means a Term Loan Commitment or a Revolving Credit Commitment, as
the context may require.
“Commitment Fee” has the meaning assigned to such term in Section 2.9(a).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, for any period, for Parent and its Subsidiaries on
a consolidated basis, an amount equal to (a) Consolidated EBITDAR minus (b)
Consolidated Rental Expense.
“Consolidated EBITDAR” means, for any period, subject to Section 1.3(c), for
Parent and its Subsidiaries on a consolidated basis, without duplication, an
amount equal to (a) Consolidated Net Income for such period plus (b) the
following to the extent deducted in calculating such Consolidated Net Income:
(i) Consolidated Interest Charges, (ii) the provision for Federal, state, local
and foreign income taxes payable, (iii) depreciation and amortization expense,


9
82461917_14

--------------------------------------------------------------------------------





(iv) Consolidated Rental Expense, (v) reasonable and documented transaction
costs, fees and out-of-pocket expenses incurred in connection with this
Agreement and the Loan Documents that are paid on or before the 90th day after
the Closing Date (or such later date as may be approved in writing by
Administrative Agent in its sole discretion) in a maximum amount not to exceed
$2,000,000, (vi) reasonable and documented costs, fees, and out-of-pocket
expenses incurred in connection with Permitted Acquisitions (whether consummated
or not) that are paid on or before the 90th day after the closing (or
termination date, if not consummated) of such transaction (or such later date as
may be approved in writing by Administrative Agent in its sole discretion) in a
maximum amount not to exceed ten percent (10%) of Consolidated EBITDAR
(calculated before any addbacks under this clause (vi)), and (vii) other
non-recurring expenses reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period and minus (c) the
following to the extent included in calculating such Consolidated Net Income:
(i) Federal, state, local and foreign income tax credits and (ii) all non-cash
items increasing Consolidated Net Income.
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDAR for the most recently
completed period of four consecutive fiscal quarters of Parent to (b)
Consolidated Fixed Charges plus Consolidated Rental Expense of Parent and its
Subsidiaries on a consolidated basis for such period.
“Consolidated Fixed Charges” means, for any period, for Parent and its
Subsidiaries on a consolidated basis, without duplication, the sum of: (a)
Consolidated Interest Charges paid or payable in cash, (b) scheduled principal
payments with respect to Indebtedness (without giving effect to any reduction of
such scheduled principal payments due hereunder due to voluntary prepayments of
the Term Loans pursuant to Section 2.5(a)), (c) Capital Expenditures during such
period, (d) Federal, state, local and foreign income taxes paid in cash and (e)
Restricted Payments (excluding Permitted Tax Distributions) made to owners of
Equity Interests other than Restricted Payments made to the Borrower or a
Subsidiary or payable solely in the common stock or other common Equity
Interests of such Person.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
Parent and its Subsidiaries on a consolidated basis, without duplication, the
sum of (a) the outstanding principal amount of all obligations, whether current
or long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
non-contingent obligations arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, (d) all obligations in respect of the deferred purchase price of
property or services (including earnouts, but excluding trade accounts payable
in the Ordinary Course of Business), (e) all Attributable Indebtedness, (f) all
Guarantees with respect to outstanding Indebtedness of the types specified in
clauses (a) through (e) above of Persons other than Parent or any Subsidiary and
(g) all Indebtedness of the types referred to in clauses (a) through


10
82461917_14

--------------------------------------------------------------------------------





(f) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which Parent or a
Subsidiary is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to Parent or such Subsidiary or for which Parent or
a Subsidiary is not legally obligated (by contract or otherwise) to repay.
“Consolidated Interest Charges” means, for any period, for Parent and its
Subsidiaries on a consolidated basis, the sum, without duplication, of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, (b) all interest paid or payable with
respect to discontinued operations and (c) the portion of rent expense under
Capitalized Leases that is treated as interest in accordance with GAAP.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date plus six times
Consolidated Rental Expense of Parent and its Subsidiaries for the most recently
completed period of four consecutive fiscal quarters of Borrower to (b)
Consolidated EBITDAR for the most recently completed period of four consecutive
fiscal quarters of Borrower.
“Consolidated Net Income” means, for any period, the net income (or loss) of
Parent and its Subsidiaries on a consolidated basis in accordance with GAAP for
such period; provided that Consolidated Net Income shall exclude (a)
extraordinary gains and extraordinary losses for such period, (b) the net income
(if positive) of any Subsidiary for such period to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such net income (i) is not at the time permitted by operation of the terms of
its Organization Documents or any agreement, instrument, judgment, decree, order
or Law applicable to such Subsidiary (other than any restriction contained under
this Agreement) or (ii) would be subject to any taxes payable on such dividends
or distributions, but in each case only to the extent of such prohibition or
taxes, (c) subject to Section 1.3 (and without duplication), any income (or
loss) for such period of any Person if such Person is not a Subsidiary, except
that the equity in the net income of any such Person for such period shall be
included in Consolidated Net Income up to the aggregate amount of cash actually
distributed by such Person during such period to Parent or a Subsidiary as a
dividend or other distribution (and in the case of a dividend or other
distribution to a Subsidiary, such Subsidiary is not precluded from further
distributing such amount to Parent as described in clause (b) of this proviso),
(d) subject to Section 1.3 (and without duplication), any income (or loss) for
such period of any Person accrued prior to the date it becomes a Subsidiary or
is merged into or consolidated with Parent or any of its Subsidiaries or that
Person’s assets are acquired by Parent or any of its Subsidiaries except to the
extent included pursuant to the foregoing clause (c) and (e) any gain or loss
from the Disposition of any property to a Person that is not a Loan Party or a
Subsidiary (other than the sale of inventory in the Ordinary Course of Business)
during such period.


11
82461917_14

--------------------------------------------------------------------------------





“Consolidated Rental Expense” means, for the relevant measurement period, all
rental expense of Parent and its Subsidiaries due and payable during such
measurement period, determined on a consolidated basis, incurred under any
rental agreements or leases with respect to real property locations, other than
any rental expense in respect of any Capitalized Leases and Synthetic Lease
Obligations and non-cash deferred rental expense; provided that with respect to
that certain Sublease Agreement by and between SH Operating, LLC and Perimeter
Road Surgical Hospital, LLC effective as of November 1, 2015, so long as such
lease functions as an operating lease but is treated under GAAP as a Capitalized
Lease solely because the lease payments thereof are above fair market value,
only the portion of payments under such lease that represents an amount over
fair market value shall constitute a Capitalized Lease obligation (and the
balance shall constitute Consolidated Rental Expense).
“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person: (a) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) under
any rate contracts; (d) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement; or
(e) for the obligations of another Person through any agreement to purchase,
repurchase or otherwise acquire such obligation or any Collateral constituting
security therefor, to provide funds for the payment or discharge of such
obligation or to maintain the solvency, financial condition or any balance sheet
item or level of income of another Person. The amount of any Contingent
Obligation shall be equal to the amount of the obligation so guarantied or
otherwise supported or, if not a fixed and determined amount, the maximum amount
so Guaranteed or supported.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an LC
Credit Extension.


12
82461917_14

--------------------------------------------------------------------------------





“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations, other than LC
Fees, an interest rate equal to (i) the Base Rate plus (ii) the Applicable
Margin, if any, applicable to Base Rate Loans plus (iii) 2.00% per annum;
provided that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Margin)
otherwise applicable to such Loan plus 2.00% per annum and (b) when used with
respect to LC Fees, a rate equal to the Applicable Margin plus 2.00% per annum.
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the LC Issuing Lender,
the Swingline Lender or any other Lender any other amount required to be paid by
it hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, the LC Issuing Lender or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or Federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of


13
82461917_14

--------------------------------------------------------------------------------





any Equity Interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender or (e) becomes the subjection of a Bail-In Action. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (e) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)), and such Lender shall be deemed to be a Defaulting
Lender (subject to Section 2.15(b)) upon delivery of written notice of such
determination to the Borrower, the LC Issuing Lender, the Swingline Lender and
each other Lender.
“Disclosed Litigation” has the meaning set forth in Section 5.6.
“Disclosure Schedules” means those schedules referenced herein and in the other
Loan Documents separately delivered to the Administrative Agent and the Lenders
on or at any time after the Closing Date.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction, and including
Permitted Physician Equity Transfers) of any property by any Person (or the
granting of any option or other right to do any of the foregoing), including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States and is not a Foreign Subsidiary
pursuant to clause (b) or (c) of such definition.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.


14
82461917_14

--------------------------------------------------------------------------------





“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.6(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.6(b)(iii)).
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, agreements or governmental restrictions relating to pollution or the
protection of the environment or human health (to the extent related to exposure
to Hazardous Materials), including those relating to the manufacture,
generation, handling, transport, storage, treatment, release or threat of
release of Hazardous Materials.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any Subsidiary thereof directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) release or threatened release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).


15
82461917_14

--------------------------------------------------------------------------------





“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan, (b)
the withdrawal of any Loan party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA, (c) a complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization, (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA, (e) the institution by the PBGC of proceedings to terminate a
Pension Plan, (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan, (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA, (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Loan Party or any ERISA Affiliate or (i) a failure any Loan Party or any ERISA
Affiliate to meet all applicable requirements under the Pension Funding Rules in
respect of a Pension Plan, whether or not waived, or the failure by any Loan
Party or any ERISA Affiliate to make any required contribution to a
Multiemployer Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate as determined by Reuters
Page LIBOR01 (or on any successor to or substitute for such service, providing
rate quotations comparable to those currently provided on such page of such
service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) (“LIBOR”) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR as determined by Reuters Page LIBOR01
(or on any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market), at approximately 11:00 a.m., London time


16
82461917_14

--------------------------------------------------------------------------------





determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;
provided that to the extent a successor or substitute rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided further that to the extent
such market practice is not administratively feasible for the Administrative
Agent, such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent. The Administrative Agent does not
warrant, nor accept responsibility for, nor shall the Administrative Agent have
any liability with respect to the administration, submission or any other matter
related to, the rates in the definition of “Eurodollar Rate” or with respect to
any comparable or successor rate thereto. Notwithstanding the foregoing, if the
Eurodollar Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.
“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on clause (a) of the definition of the Eurodollar Rate.
“Event of Default” has the meaning assigned to such term in Section 8.1.
“Excess Cash Flow” means, for any fiscal year, the excess (if any) of:
(a)    Consolidated EBITDA for such fiscal year plus the decrease, if any, in
current assets (other than cash and Cash Equivalents) minus current liabilities
from the beginning to the end of such fiscal year;
over
(b)    the sum (for such fiscal year), without duplication, of:
(i)    any changes in fair value of warrant and stock option derivative
liabilities, to the extent included in any component of the calculation of
Consolidated EBITDAR;
(ii)    Consolidated Interest Charges actually paid in cash by Parent and its
Subsidiaries;
(iii)    repayments of Term Loans (other than voluntary prepayments of Term
Loans made pursuant to Section 2.5(a)(i)) and permanent repayments of other
Indebtedness (including under this Agreement) made in cash by Parent and its
Subsidiaries, but only to the extent that the Indebtedness so repaid by its
terms cannot be reborrowed or redrawn and such repayments do not occur in
connection with a refinancing of all or any portion of such Indebtedness;


17
82461917_14

--------------------------------------------------------------------------------





(iv)    the amount of all taxes (including penalties and interest) paid in cash
by Parent and its Subsidiaries;
(v)    Capital Expenditures actually made in cash by Parent and its
Subsidiaries, except to the extent financed with the proceeds of Indebtedness
for borrowed money (other than any Revolving Credit Loan), equity issuances,
casualty proceeds, condemnation proceeds, or other proceeds not included in the
calculation of Consolidated EBITDAR;
(vi)    cash consideration paid to make Permitted Acquisitions and Investments
permitted under this Agreement, except to the extent financed with the proceeds
of Indebtedness for borrowed money (other than any Revolving Credit Loan),
equity issuances, casualty proceeds, condemnation proceeds, or other proceeds
not included in the calculation of Consolidated EBITDAR;
(vii)    cash consideration paid during such period to make any Restricted
Payment (including any Permitted Tax Distribution), except to the extent
financed with the proceeds of Indebtedness for borrowed money (other than any
Revolving Credit Loan), equity issuances, casualty proceeds, condemnation
proceeds, or other proceeds not included in the calculation of Consolidated
EBITDAR;
(viii)    transaction costs, fees, and out-of-pocket expenses incurred in
connection with this Agreement and the other Loan Documents (to the extent added
back to any component in the calculation of Consolidated EBITDAR);
(ix)    transaction costs, fees, and out-of-pocket expenses incurred in
connection with any Permitted Acquisition, whether or not consummated (to the
extent added back to any component in the calculation of Consolidated EBITDAR);
(x)    increase, if any, in current assets (other than cash and Cash
Equivalents) minus current liabilities from the beginning to the end of such
fiscal year;
(xi)    any premium, make-whole, or penalty payments actually paid in cash by
Parent and its Subsidiaries that are made in connection with any prepayment of
Indebtedness;
(xii)    any net non-cash gains on Dispositions by Parent and its Subsidiaries
(other than Dispositions in the ordinary course of business) to the extent
included in the calculation of Consolidated EBITDAR;
(xiii)    earn-outs paid in cash by Parent and its Subsidiaries; and
(xiv)    fees paid in cash to directors (to the extent not already excluded or
deducted in determining Consolidated EBITDAR).


18
82461917_14

--------------------------------------------------------------------------------





“Excluded Permitted Physician Equity Transfer” means any Permitted Physician
Equity Transfer (a) that is effectuated as the issuance of Equity Interests of a
Subsidiary with respect to which the investing physician operates, (b) with
respect to which the payment for such investment by such physician is made
directly to such Subsidiary and (c) with respect to which no portion of the
proceeds thereof are distributed or otherwise paid or transferred by such
Subsidiary (whether by Restricted Payment or otherwise) to Parent or any other
Subsidiary of Parent.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for, the guarantee of such Loan Party of or the grant by such Loan
Party of a security interest to secure, such Swap Obligation (or any liability
or guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 10.17 and any other “keepwell, support or other agreement” for
the benefit of such Loan Party and any and all guarantees of such Loan Party’s
Swap Obligations by other Loan Parties) at the time the liability for or the
guarantee of such Loan Party, or a grant by such Loan Party of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 3.6) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.1, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.1(g) and (d) any U.S. Federal withholding Taxes imposed
pursuant to FATCA.


19
82461917_14

--------------------------------------------------------------------------------





“Existing Credit Agreement” means that certain Credit Agreement dated as of
March 31, 2015, by and among the Borrower, Holdings, Parent, certain other loan
parties party thereto, Healthcare Financial Solutions, LLC, as agent, and a
syndicate of lenders.
“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person from proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), or condemnation awards (and payments in lieu thereof).
“Facility” means the Term Loan Facility or the Revolving Credit Facility, as the
context may require.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1).
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Compass Bank on such day on such transactions as
determined by the Administrative Agent. Notwithstanding the foregoing, if the
Federal Funds Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States.
“Fee Letter” means the letter agreement, dated as of September 26, 2016, between
the Borrower and Compass Bank.
“First Tier Foreign Subsidiary” means any Subsidiary that is a CFC and the
Equity Interests of which are owned directly by any Loan Party.


20
82461917_14

--------------------------------------------------------------------------------





“Flood Requirement Satisfaction” means, with respect to any parcel of owned real
property to be subject to a Mortgage, (a) the delivery to the Administrative
Agent and each Lender of a completed “Life-of-Loan” Federal Emergency Management
Agency Standard Flood Hazard Determination with respect to each such parcel of
owned real property (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by the applicable Loan Party
relating to such parcel of owned real property Property), (b) maintenance, if
available, of fully paid flood hazard insurance on all such owned real property
that is located in a special flood hazard area from such providers and on such
terms and in such amounts as required by Flood Disaster Protection Act, The
National Flood Insurance Reform Act of 1994 or as otherwise required by the
Administrative Agent or any Lender and (c) delivery to the Administrative Agent
of evidence of such compliance in form and substance reasonably acceptable to
the Administrative Agent and each Lender.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.
“Foreign Subsidiary” means any Subsidiary that is either (a) organized under the
laws of any jurisdiction other than a political subdivision of the United
States, (b) a FSHCO or (c) a Subsidiary organized under the laws of any
political subdivision of the United States that is a direct or indirect
Subsidiary of a Subsidiary described in either clause (a) or (b) of this
definition.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the LC Issuing Lender, such Defaulting Lender’s Applicable Percentage
of the outstanding LC Obligations other than LC Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Applicable Percentage
of Swingline Loans other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.
“FSHCO” means any Domestic Subsidiary all or substantially all of the assets of
which consist of Equity Interests in one or more CFCs or CFC Debt.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the


21
82461917_14

--------------------------------------------------------------------------------





accounting profession in the United States, that are applicable to the
circumstances as of the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Governmental Payor” means, as applicable, any “federal health care program” as
defined in 42 U.S.C. §1320a-7b(f), in which any Loan Party or any Subsidiary of
a Loan Party participates, and includes Medicare, Medicaid, TRICARE, CHAMPVA,
and any “state health care program” as defined in 42 U.S.C. 42 U.S.C.
§1320a-7(h).
“Governmental Payor Program” means any payment or reimbursement program
sponsored or maintained by any Governmental Payor, in which any Loan Party or
any Subsidiary of a Loan Party participates.
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part) or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.


22
82461917_14

--------------------------------------------------------------------------------





“Guarantor” means each Person identified on Annex C attached hereto and any
other Person that guarantees any Obligations from time to time.
“Guaranty and Security Agreement” means the Guaranty and Security Agreement
dated as of the Closing Date by the Loan Parties in favor of the Administrative
Agent for the benefit of the Secured Parties, as supplemented from time to time
by the execution and delivery of joinders and other documents pursuant to
Section 6.12 or otherwise.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.
“Health Care Laws” means all Requirements of Law relating to (a) fraud and abuse
(including without limitation the following statutes, as amended, modified or
supplemented from time to time and any successor statutes thereto and
regulations promulgated from time to time thereunder: the Federal Anti-Kickback
Statute (42 U.S.C. § 1320a-7b(b)); the Stark Law (42 U.S.C. § 1395nn and
§1395(q)); the civil False Claims Act (31 U.S.C. § 3729 et seq.); Sections
1320a-7 and 1320a-7a and 1320a-7b of Title 42 of the United States Code; the
Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Pub. L.
No. 108-173)); (b) Medicare, Medicaid, CHAMPVA, TRICARE or other Third Party
Payor Programs or Governmental Payor Programs; (c) the licensure or regulation
of healthcare providers, suppliers, professionals, facilities or payors; (d) the
provision of, or payment for, health care services, items or supplies; (e)
patient health care; (f) quality, safety certification and accreditation
standards and requirements; (g) the billing, coding or submission of claims or
collection of accounts receivable or refund of overpayments; (h) HIPAA; (i) the
practice of medicine and other health care professions or the organization of
medical or professional entities; (j) fee-splitting prohibitions; (k)
requirements for maintaining Federal, state and local tax-exempt status of any
Loan Party or any Subsidiary of any Loan Party; (l) charitable trusts or
charitable solicitation laws; (m) health planning or rate-setting laws,
including laws regarding certificates of need and certificates of exemption; (n)
certificates of operations and authority; (o) laws regulating the provision of
free or discounted care or services; and (p) any and all other applicable
Federal, state or local health care laws, rules, codes, statutes, regulations,
manuals, orders, ordinances, statutes, policies, professional or ethical rules,
administrative guidance and requirements, as the same may be amended, modified
or supplemented from time to time, and any successor statute thereto.
“Health Care Permits” means all permits, licenses, registrations, certificates
or orders, qualifications, authorizations, consents, accreditations, rights,
authorizations, approvals and other rights required by any Governmental
Authority or other Person that are applicable to health care service providers,
which shall include all Medicare, Medicaid and TRICARE provider agreements,
certificates of need, certifications, governmental licenses, health care
licenses, permits, regulatory


23
82461917_14

--------------------------------------------------------------------------------





agreements or and approved provider status in any Third Party Payor Program or
Governmental Payor Program in which any Loan Party or any Subsidiary of any Loan
Party participates.
“Hedge Bank” means any Person that, (a) at the time it enters into a Swap
Contract with a Loan Party permitted under Article VII, is a Lender, an
Affiliate of a Lender, the Administrative Agent or an Affiliate of the
Administrative Agent or (b) at the time it (or its Affiliate) becomes a Lender
or the Administrative Agent (including on the Closing Date), is a party to a
Swap Contract with a Loan Party, in each case in its capacity as a party to such
Swap Contract.
“HIPAA” means the (a) Health Insurance Portability and Accountability Act of
1996; (b) the Health Information Technology for Economic and Clinical Health Act
(Title XIII of the American Recovery and Reinvestment Act of 2009); and (c) any
state and local laws regulating the privacy and/or security of individually
identifiable information, including state laws providing for notification of
breach of privacy or security of individually identifiable information, in each
case with respect to the laws described in clauses (a), (b), and (c) of this
definition, as the same may be amended, modified or supplemented from time to
time, any successor statutes thereto, any and all rules or regulations
promulgated from time to time thereunder.
“Holdings” has the meaning assigned to such term in the introductory paragraph
hereto.
“Incremental Commitment” has the meaning assigned to such term in Section
2.16(a).
“Incremental Commitment Amendment” has the meaning assigned to such term in
Section 2.16(d).
“Incremental Effective Date” has the meaning assigned to such term in Section
2.16(e).
“Incremental Lender” has the meaning assigned to such term in Section 2.16(c).
“Incremental Loan” has the meaning assigned to such term in Section 2.16(a).
“Incremental Term Loan” has the meaning assigned to such term in Section
2.16(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;


24
82461917_14

--------------------------------------------------------------------------------





(b)    the maximum amount of all direct or Contingent Obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c)    all net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (including earnouts but excluding trade accounts payable in
the Ordinary Course of Business and not more than 90 days past due);
(e)    all indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person or such Person is not otherwise legally
obligated to make payment thereon. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. For all purposes hereof, the amount of any earnout or
similar obligation of any Person shall be the amount of such obligation as
reflected on the balance sheet of such Person in accordance with GAAP.
“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 10.4(b).
“Information” has the meaning assigned to such term in Section 10.7.


25
82461917_14

--------------------------------------------------------------------------------





“Intellectual Property” means all intellectual and similar property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a Eurodollar Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates and (b) as to any Base Rate Loan or Swingline Loan, the
last Business Day of each calendar quarter and the Maturity Date of the Facility
under which such Loan was made (with Swingline Loans being deemed made under the
Revolving Credit Facility for purposes of this definition).
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three, six, and
(subject to availability to all applicable Lenders) nine, or twelve months
thereafter as selected by the Borrower in its Loan Notice; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.
“Investment” means, as to any Person, any direct or indirect (a) the purchase or
other acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person. For purposes of covenant
compliance, the amount of any Investment


26
82461917_14

--------------------------------------------------------------------------------





shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment. All Acquisitions shall
constitute Investments.
“IRS” means the United States Internal Revenue Service.
“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“LC Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any LC Borrowing in accordance with its
Applicable Revolving Credit Percentage.
“LC Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the LC
Issuing Lender.
“LC Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been (a) reimbursed on the date when made or (b)
refinanced as a Revolving Credit Borrowing.
“LC Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof, extension of the expiry date thereof or the increase of the amount
thereof.
“LC Expiration Date” means the day that is five Business Days prior to the
Maturity Date then in effect for the Revolving Credit Facility.
“LC Fee” has the meaning assigned to such term in Section 2.9(b)(i).
“LC Issuer Documents” means with respect to any Letter of Credit, the LC
Application, and any other document, agreement and instrument entered into by
the LC Issuing Lender and the Borrower (or any Subsidiary) or in favor of the LC
Issuing Lender and relating to such Letter of Credit.
“LC Issuing Lender” means, as the context may require, (a) each of Compass Bank
and LegacyTexas Bank, each in its capacity as issuer of Letters of Credit
hereunder and (b) any other Lender that may become an LC Issuing Lender pursuant
to Section 2.3(g) or (i), with respect to


27
82461917_14

--------------------------------------------------------------------------------





Letters of Credit issued by such Lender. References to “the LC Issuing Lender”
hereunder shall be deemed to mean the LC Issuing Lenders individually or
collectively, and to each LC Issuing Lender or the applicable LC Issuing Lender,
as applicable.
“LC Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Drawn Amounts, including all LC Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.6.
“LC Sublimit” means an amount equal to the lesser of (a) $5,000,000 and (b) the
aggregate Revolving Credit Commitments. The LC Sublimit is part of, and not in
addition to, the aggregate Revolving Credit Commitments.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swingline Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender hereafter may designate by written notice to the
Borrower and the Administrative Agent, which office may include any Affiliate of
such Lender or any domestic or foreign branch of such Lender or such Affiliate.
Unless the context otherwise requires each reference to a Lender shall include
its applicable Lending Office.
“Letter of Credit” means any standby letter of credit issued hereunder,
providing for the payment of cash upon the honoring of a presentation
thereunder.
“Licensed Personnel” means any Person (including any physician) involved in the
delivery of health care or medical items, services, or supplies, employed or
retained by any Loan Party or any Subsidiary of any Loan Party.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, easement, right-of-way or other encumbrance on title
to real property, lien (statutory or other), charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any financing lease having substantially
the same economic effect as any of the foregoing).
“Loan” means a Term Loan, a Revolving Credit Loan or a Swingline Loan, as the
context may require.


28
82461917_14

--------------------------------------------------------------------------------





“Loan Documents” means, collectively, this Agreement, the Notes, any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.14, the Guaranty and Security Agreement, the Collateral Documents, any
Subordination Agreements, the Fee Letter, the LC Issuer Documents, and all
documents delivered to Administrative Agent and/or any Lender in connection with
any of the foregoing.
“Loan Notice” means a notice of (a) a Term Loan Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.2(a), which shall
be substantially in the form of Exhibit A or such other form as may be approved
by the Administrative Agent, appropriately completed and signed by a Senior
Officer of the Borrower.
“Loan Parties” means, collectively, the Borrower, Holdings, Parent, and each
Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Acquisition” means a Permitted Acquisition for which the Permitted
Acquisition Consideration is equal to or greater than $20,000,000.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, liabilities (actual or
contingent), condition (financial or otherwise) of Parent and its Subsidiaries
taken as a whole, (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Document, or of the ability of
any Loan Party to perform its obligations under any Loan Document to which it is
a party or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.
“Material Contract” means each contract the failure of which to be in effect
would have a material adverse effect on the business, financial condition or
operations, in each case, of the Parent and its Subsidiaries on a consolidated
basis.
“Material Real Property” means any fee-owned real property of any Loan Party (or
any Subsidiary that is required to become a Loan Party) that has a fair market
value in excess of $3,500,000, and any leased real property of any Loan Party
(or any Subsidiary that is required to become a Loan Party) the failure of which
to be in effect would have a material adverse effect on the business, financial
condition, or operations in each case of the Parent and its Subsidiaries on a
consolidated basis.


29
82461917_14

--------------------------------------------------------------------------------





“Maturity Date” means (a) with respect to the Revolving Credit Facility, October
28, 2021 and (b) with respect to the Term Loan Facility, October 28, 2021;
provided that, in each case, if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.
“Medicaid” means that government-sponsored entitlement program under Title XIX,
P.L. 89-97 of the Social Security Act, which provides Federal grants to states
for medical assistance based on specific eligibility criteria, as set forth on
Section 1396, et seq. of Title 42 of the United States Code.
“Medicare” means that government-sponsored insurance program under Title XVIII,
P.L. 89-97, of the Social Security Act, which provides for a health insurance
system for eligible elderly and disabled individuals, as set forth at Section
1395, et seq. of Title 42 of the United States Code.
“Minimum Cash Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the LC Issuing Lender with
respect to Letters of Credit issued and outstanding at such time, (b) with
respect to Cash Collateral consisting of cash or deposit account balances
provided in accordance with the provisions of Section 2.14(a)(i), (a)(ii) or
(a)(iii), an amount equal to 105% of the Outstanding Amount of all LC
Obligations, and (c) otherwise, an amount determined by the Administrative Agent
and the LC Issuing Lender in their sole discretion.
“MIRE Event” means any increase, extension or renewal of any Commitment
(including pursuant to Section 2.16), or the addition of any new commitment
hereunder.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means any mortgage, deed of trust, deed to secure debt or equivalent
document now or hereafter encumbering any fee estate or leasehold interest in
favor of the Administrative Agent for the benefit of the Secured Parties, as
security for any of the Obligations, each of which shall be in form and
substance reasonably satisfactory to the Administrative Agent.
“Mortgage Support Documents” means, with respect to any real property subject to
(or required to be subject to) a Mortgage, the deliveries and documents
described on Annex B.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions or to which any Loan
Party or any ERISA Affiliate has any liability (contingent or otherwise).


30
82461917_14

--------------------------------------------------------------------------------





“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Net Cash Proceeds” means:
(a)    with respect to any Disposition by any Loan Party or any Subsidiary
thereof, or any Extraordinary Receipt received or paid to the account of any
Loan Party or any Subsidiary thereof, the excess, if any, of (i) the sum of cash
and Cash Equivalents received in connection with such transaction (including any
cash or Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents), (B) the reasonable and customary out-of-pocket expenses incurred
such Loan Party or such Subsidiary in connection with such transaction, (C)
income taxes reasonably estimated to be actually payable within two years of the
date of the relevant transaction as a result of any gain recognized in
connection therewith; provided that, if the amount of any estimated taxes
pursuant to subclause (C) exceeds the amount of taxes actually required to be
paid in cash in respect of such Disposition, the aggregate amount of such excess
shall constitute Net Cash Proceeds, and (D) any amount of Extraordinary Receipts
required to be paid to any landlord under a lease that is the subject to the
event resulting in such Extraordinary Receipt.
(b)    with respect to the incurrence or issuance of any Indebtedness by any
Loan Party or any Subsidiary thereof, the excess of (i) the sum of the cash and
Cash Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by such Loan Party or such Subsidiary in
connection therewith.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.1 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender at such time.
“Non-Guarantor Subsidiary” means any Subsidiary of Parent that is not a Loan
Party.
“Note” means a Term Loan Note or a Revolving Credit Note, as the context may
require.
“NPL” means the National Priorities List under CERCLA.


31
82461917_14

--------------------------------------------------------------------------------





“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or with
respect to any Loan, Letter of Credit, Secured Cash Management Agreement or
Secured Hedge Agreement, in each case whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that the Obligations of a Loan Party shall exclude any
Excluded Swap Obligations with respect to such Loan Party.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business undertaken by such Person
in good faith and not for purposes of evading any covenant or restriction in any
Loan Document.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Documents).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.6).


32
82461917_14

--------------------------------------------------------------------------------





“Outstanding Amount” means (a) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Loans occurring on such date and (b) with
respect to any LC Obligations on any date, the amount of such LC Obligations on
such date after giving effect to any LC Credit Extension occurring on such date
and any other changes in the aggregate amount of the LC Obligations as of such
date, including as a result of any reimbursements by the Borrower of
Unreimbursed Drawn Amounts.
“Parent” has the meaning assigned to such term in the introductory paragraph
hereto.
“Participant” has the meaning assigned to such term in Section 10.6(d).
“Participant Register” has the meaning assigned to such term in Section 10.6(d).
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Loan Party or any ERISA Affiliate or to which any Loan Party or any ERISA
Affiliate has any liability (contingent or otherwise) and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under Section
412 of the Code.
“Permits” means, with respect to any Person, any permit, approval, consent,
authorization, license, registration, accreditation, certificate, certification,
certificate of need, concession, grant, franchise, variance or permission from,
and any other Contractual Obligations with, any Governmental Authority, in each
case whether or not having the force of law and applicable to or binding upon
such Person or any of its property or to which such Person or any of its
property is subject, including without limitation, all Health Care Permits.


33
82461917_14

--------------------------------------------------------------------------------





“Permitted Acquisition” means (i) the Arizona Acquisition (so long as the first
closing date thereunder occurs on or prior to the Closing Date) and (ii) any
other Acquisition that (solely with respect to this clause (ii)) meets all of
the following requirements:
(a)    no less than ten Business Days prior to the proposed closing date of such
Acquisition (or such later date as may be approved by the Administrative Agent
in its sole discretion), the Borrower shall have delivered written notice of
such Acquisition to the Administrative Agent, which notice shall include the
proposed closing date of such Acquisition;
(b)    the lines of business of the Person or line of business, division or
business unit to be acquired in such Acquisition shall be, or the assets to be
acquired in such Acquisition shall be used in, a line of business permitted to
be engaged in by the Loan Parties and their respective Subsidiaries pursuant to
the terms of this Agreement;
(c)    on the closing date of such Acquisition, no Default shall have occurred
and be continuing either before or after giving effect to such Acquisition and
any Indebtedness incurred in connection therewith;
(d)    no less than five Business Days prior to the proposed closing date of
such Acquisition (or such later date as may be approved by the Administrative
Agent in its sole discretion), the Borrower shall have delivered to the
Administrative Agent a Compliance Certificate evidencing that prior to and after
giving effect to such Acquisition (calculated on a Pro Forma Basis pursuant to
Section 1.3(c)) (i) the Consolidated Leverage Ratio shall not exceed the lesser
of (x) the Consolidated Leverage Ratio as of the Closing Date or (y) the level
required under Section 7.11(a), (ii) the Consolidated Fixed Charge Coverage
Ratio shall be greater than or equal to the level required under Section
7.11(b), and (iii) liquidity (including cash and Cash Equivalents subject to a
first priority perfected Lien in favor of Administrative Agent, and Availability
under the Revolving Facility) shall be greater than or equal to $3,000,000;
(e)    no less than three Business Days prior to the proposed closing date of
such Acquisition (or such later date as may be approved by the Administrative
Agent in its sole discretion), the Borrower, in each case to the extent
requested by the Administrative Agent, (i) shall have delivered to the
Administrative Agent copies of final or substantially final versions of all
material documents entered into (or to be entered into) in connection with such
Acquisition, which shall be in form and substance reasonably satisfactory to the
Administrative Agent, (ii) shall have delivered to, or made available for
inspection by, the Administrative Agent complete or substantially complete
copies of all material financial information (including, if received by a Loan
Party under an acquisition document, a quality of earnings report with respect
to the proposed target of such Acquisition), and (iii) in the


34
82461917_14

--------------------------------------------------------------------------------





case of a proposed Permitted Acquisition with respect to which the Permitted
Acquisition Consideration equals or exceeds $30,000,000, and to the extent
received or available to Parent or the relevant acquiring Subsidiary, shall have
delivered to the Administrative Agent copies of all material contracts, all
material customer lists, all material supply agreements and all other material
information relating to such Acquisition, each of which shall be in form and
substance reasonably satisfactory to the Administrative Agent;
(f)    such Acquisition shall not be a “hostile” Acquisition;
(g)    any earnouts or similar deferred or Contingent Obligations of any Loan
Party in connection with such Acquisition shall be subordinated to the
Obligations in a manner and to the extent reasonably satisfactory to the
Administrative Agent; provided that such subordination shall not require such
earn-outs to be paid or payable only if the Termination Date has occurred; and
(h)    the Borrower shall have delivered to the Administrative Agent a
certificate of a Senior Officer certifying that all of the requirements set
forth above have been satisfied or will be satisfied on or prior to the closing
date of such Acquisition.
“Permitted Acquisition Consideration” means, with respect to any Acquisition, as
at the date of entering into any agreement therefor, the sum of the following
(without duplication): (a) the value of the Equity Interests of the Loan Parties
or any Subsidiary of a Loan Party to be transferred in connection with such
Acquisition, (b) the amount of any cash and fair market value of other property
(excluding property described in clause (a) and the unpaid principal amount of
any debt instrument) given as consideration in connection with such Acquisition,
(c) the amount (determined by using the face amount or the amount payable at
maturity, whichever is greater) of any Indebtedness incurred, assumed or
acquired by the Loan Parties or any Subsidiary of a Loan Party in connection
with such Acquisition, (d) all additional purchase price amounts in the form of
earnouts and other Contingent Obligations that should be recorded on the
financial statements of Parent and its Subsidiaries in accordance with GAAP in
connection with such Acquisition, (e) all amounts paid in respect of covenants
not to compete and consulting agreements that should be recorded on the
financial statements of Parent and its Subsidiaries in accordance with GAAP, and
other affiliated contracts in connection with such Acquisition and (f) the
aggregate fair market value of all other consideration given by any Loan Party
or any of its Subsidiaries of a Loan Party in connection with such Acquisition.
For purposes of determining the Permitted Acquisition Consideration for any
transaction, the Equity Interests of any Loan Party or any Subsidiary of a Loan
Party shall be valued in accordance with GAAP.
“Permitted Liens” means Liens permitted pursuant to Section 7.1.


35
82461917_14

--------------------------------------------------------------------------------





“Permitted Physician Equity Transfers” means any transfer (whether by
Disposition or through the issuance of Equity Interests in a new or existing
Subsidiary) in the Ordinary Course of Business of non-controlling minority
Equity Interests in any Subsidiary of the Borrower to licensed physicians who
are directly involved in the daily operations of such Subsidiary so long as (a)
no Event of Default shall exist at the time of such transfer or would result
therefrom, (b) the aggregate fair market value of all such Equity Interests
transferred during any fiscal year does not exceed an amount equal to five
percent (5%) of Consolidated EBITDAR calculated on a Pro Forma Basis as of the
end of the most recent fiscal quarter for which Administrative Agent has
received a Compliance Certificate and (c) the aggregate fair market value of all
such Equity Interests transferred during any fiscal year in Subsidiaries that
are not Loan Parties shall not exceed $1,000,000.
“Permitted Tax Distributions” means:
(a)    for any taxable period in which the Borrower and/or any of its
Subsidiaries is a member of a consolidated, combined or similar income tax group
of which a direct or indirect parent of Borrower is the common parent (a “Tax
Group”), distributions by Borrower to such direct or indirect parent of Borrower
to pay Federal, foreign, state and local income Taxes of such Tax Group that are
attributable to the taxable income of the Borrower and/or its Subsidiaries;
provided that, for each taxable period, the amount of such payments made in
respect of such taxable period in the aggregate shall not exceed the amount that
the Borrower and the Subsidiaries would have been required to pay as a
stand-alone Tax Group, reduced by any portion of such income Taxes directly paid
by the Borrower or any of its Subsidiaries; or
(b)    with respect to any taxable year (or portion thereof) with respect to
which the Borrower is a partnership or disregarded entity for U.S. Federal
income tax purposes, distributions to the Borrower’s direct owner(s) in an
aggregate amount equal to the product of (i) the net taxable income of the
Borrower for such taxable year (or portion thereof), reduced by any cumulative
net taxable loss with respect to all prior taxable years (or portions thereof)
beginning after the date hereof (determined as if all such periods were one
period) to the extent such cumulative net taxable loss is of a character
(ordinary or capital) that would permit such loss to be deducted against the
income of the taxable year in question (or portion thereof) and (ii) the highest
combined marginal Federal and applicable state and/or local income tax rate
(taking into account, to the extent applicable, the deductibility of state and
local income taxes for U.S. Federal income tax purposes and the character of the
taxable income in question (i.e., long term capital gain, qualified dividend
income, etc.)) applicable to any direct owner (or, if a direct owner is a
pass-through entity, indirect owner) of the Borrower for the taxable year in
question (or portion thereof).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


36
82461917_14

--------------------------------------------------------------------------------





“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.
“Pledge Agreement” means the Pledge Agreement dated as of the Closing Date by
the Loan Parties in favor of the Administrative Agent for the benefit of the
Secured Parties, as supplemented from time to time by the execution and delivery
of joinders and other documents pursuant to Section 6.12 or otherwise.
“Pro Forma Basis” means, for purposes of giving effect to any Specified
Transaction (actual or proposed) for any period, that such Specified Transaction
shall be deemed to have occurred as of the first day of such period and:
(a)    all income statement items (whether positive or negative) attributable to
the property or Person disposed of in a Specified Disposition shall be excluded
and all income statement items (whether positive or negative) attributable to
the property or Person acquired in a Permitted Acquisition shall be included;
provided that such income statement items to be included are reflected in
financial statements or other financial data reasonably acceptable to the
Administrative Agent and based upon reasonable assumptions and calculations
which are expected to have a continuous impact);
(b)    interest accrued during such period on, and the principal of, any
Indebtedness repaid in connection with such Specified Transaction shall be
excluded;
(c)    any Indebtedness incurred or assumed in connection with such Specified
Transaction shall be deemed to have been incurred as of the first day of such
period, and interest thereon shall be deemed to have accrued from such day on
such Indebtedness at the applicable rates provided therefor (and in the case of
interest that does or would accrue at a formula or floating rate, at the rate in
effect at the time of determination) and shall be included in the results for
such period; and
(d)    non-recurring costs, extraordinary expenses and other pro forma
adjustments (including anticipated cost savings and other synergies)
attributable to such Specified Transaction may be included to the extent that
such costs, expenses or adjustments (i) are reasonably expected to be realized
within 12 months of such Specified Transaction as set forth in reasonable detail
in a certificate of a Senior Officer of Parent delivered to the Administrative
Agent, (ii) are calculated on a basis consistent with GAAP and are, in each


37
82461917_14

--------------------------------------------------------------------------------





case, reasonably identifiable, factually supportable and expected to have a
continuing impact on the operations of Parent and its Subsidiaries and (iii) are
either (A) permitted as an adjustment pursuant to Article 11 of Regulation S-X
under the Securities Act of 1933 or (B) represent less than 10% of Consolidated
EBITDA (determined without giving effect to this clause (d)) in the aggregate;
provided that the foregoing costs, expenses, adjustments, cost savings and other
synergies shall be without duplication of any costs, expenses or adjustments
that are already included in the calculation of Consolidated EBITDA or clause
(a), (b) or (c) above.
“Public Lender” has the meaning assigned to such term in Section 10.2(d)(ii).
“Purchase Agreement” means that certain Amended and Restated Purchase Agreement
dated as of October 28, 2016 by and among Parent, Borrower, Arizona Center for
Minimally Invasive Surgery, LLC, an Arizona limited liability company, L.
Philipp Wall, M.D., P.C., an Arizona professional corporation, Arizona Vein &
Vascular Center, LLC, an Arizona limited liability company, and L. Philipp Wall,
a resident of the State of Arizona.
“Qualified ECP Guarantor” means, in respect of any liability for, guarantee of
or security interest securing any Swap Obligation, each Loan Party that has
total assets exceeding $10,000,000 at the time the relevant liability for,
guarantee of or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act and can cause another
Person to qualify as an “eligible contract participant” at such time under §
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Recipient” means (a) the Administrative Agent, (b) any Lender, (c) the LC
Issuing Lender or (d) any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder, as applicable.
“Register” has the meaning assigned to such term in Section 10.6(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.


38
82461917_14

--------------------------------------------------------------------------------





“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Loan Notice, (b) with
respect to an LC Credit Extension, a LC Application and (c) with respect to a
Swingline Loan, a Swingline Loan Notice.
“Required Lenders” means (a) at any time there are two or fewer Lenders, each
Lender, and (b) at any time there are three or more Lenders, at least three
Lenders having Total Credit Exposures representing more than 50% of the Total
Credit Exposures of all Lenders. The Total Credit Exposure of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.
“Required Revolving Credit Lenders” means, at any time, at least two Revolving
Credit Lenders having Revolving Credit Commitments (or, if the aggregate
Revolving Credit Commitments have been terminated, Revolving Credit Exposure)
representing more than 50% of the Revolving Credit Commitments (or, if the
aggregate Revolving Credit Commitments have been terminated, Revolving Credit
Exposure) of all Lenders. The Revolving Credit Commitment or the Revolving
Credit Exposure, as the case may be, of any Defaulting Lender shall be
disregarded in determining Required Revolving Credit Lenders at any time.
“Required Term Loan Lenders” means, at any time, at least two Lenders having
unused Term Loan Commitments and/or outstanding Term Loans representing more
than 50% of the unused Term Loan Commitments and/or outstanding Term Loans of
all Lenders. The unused Term Loan Commitment and/or outstanding Term Loan of any
Defaulting Lender shall be disregarded in determining Required Term Loan Lenders
at any time.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any Person
or any of its Subsidiaries, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any Equity Interest, or on account of any return of capital to
any Person’s stockholders, partners or members (or the equivalent of any
thereof), or any option, warrant or other right to acquire any such dividend or
other distribution or payment.
“Revolving Credit Availability Period” means the period from and including the
Closing Date to the earliest of (a) the Maturity Date for the Revolving Credit
Facility, (b) the date of termination of all Revolving Credit Commitments
pursuant to Section 2.6 and (c) the date of termination of the commitment of
each Revolving Credit Lender to make Revolving Credit Loans and of the
obligation of the LC Issuing Lender to make LC Credit Extensions pursuant to
Section 8.2.


39
82461917_14

--------------------------------------------------------------------------------





“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.1(b).
“Revolving Credit Commitment” means, as to each Lender, its obligation to (a)
make Revolving Credit Loans to the Borrower pursuant to Section 2.1(b), (b)
purchase participations in LC Obligations and (c) purchase participations in
Swingline Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Annex A under
the caption “Revolving Credit Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and its
participation in LC Obligations and Swingline Loans at such time.
“Revolving Credit Facility” means the revolving credit facility established
pursuant to Section 2.1(b).
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment or Revolving Credit Exposure at such time.
“Revolving Credit Loan” has the meaning assigned to such term in Section 2.1(b).
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans or Swingline
Loans, as the case may be, of such Revolving Credit Lender, substantially in the
form of Exhibit C-2.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (including Crimea Cuba, Iran, North
Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered


40
82461917_14

--------------------------------------------------------------------------------





by OFAC), the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.
“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between any Loan Party and any Hedge Bank.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the LC Issuing Lender, the Hedge Banks, the Cash Management Banks, each co-agent
or sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.5, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.
“Senior Officer” means, with respect to any Loan Party, the chief executive
officer, president, chief financial officer, chief accounting officer,
treasurer, assistant treasurer or controller of such Loan Party, any other
officer of such Loan Party as hereafter may be designated by written notice by
such Loan Party to the Administrative Agent (so long as such officer is
reasonably acceptable to the Administrative Agent) and, solely for purposes of
the delivery of incumbency certificates pursuant to Section 4.1, the secretary
or any assistant secretary of such Loan Party. Any document delivered hereunder
that is signed by a Senior Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Senior Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.
“Specified Disposition” means any Disposition of all or substantially all of the
assets or Equity Interests of any Subsidiary of the Borrower or any division,
business unit, product line or line of business of Parent or any Subsidiary
thereof.
“Specified Transaction” means (a) any Specified Disposition, (b) any Permitted
Acquisition, (c) any Restricted Payment made pursuant to Section 7.6(d), (d) the
incurrence or assumption of Indebtedness in connection with any of the events
described in clauses (a) through (c) above or pursuant to Section 2.16, as the
context may require, and (e) any Permitted Physician Equity Transfer.
“Social Security Act” means the Social Security Act of 1965.


41
82461917_14

--------------------------------------------------------------------------------





“Solvent” and “Solvency” mean, with respect to any Person and its Subsidiaries
on a consolidated basis, on any date of determination, that on such date (a) the
fair value of the property of such Person and its Subsidiaries is greater than
the total amount of liabilities, including contingent liabilities, of such
Persons, (b) the present fair salable value of the assets of such Person and its
Subsidiaries is not less than the amount that will be required to pay the
probable liability of such Persons on their debts as they become absolute and
matured, (c) such Person and its Subsidiaries do not intend to, and do not
believe that they will, incur debts or liabilities beyond such Persons’ ability
to pay such debts and liabilities as they mature, (d) such Person and its
Subsidiaries are not engaged in business or a transaction, and are not about to
engage in business or a transaction, for which such Person’s and its
Subsidiaries’ property would constitute an unreasonably small capital and (e)
such Person and its Subsidiaries are able to pay its debts and liabilities,
Contingent Obligations and other commitments as they mature in the Ordinary
Course of Business. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
“Subordination Agreement” means each subordination or intercreditor agreement
from time to time entered into pursuant to this Agreement, each as amended,
modified, restated or supplemented from time to time.
“Subordinated Indebtedness” means any Indebtedness of any Loan Party or any
Subsidiary of any Loan Party which is subordinated to the Obligations as to
right and time of payment and as to other rights and remedies thereunder and
having such other terms as are, in each case, reasonably satisfactory to
Administrative Agent.
“Subordinated Indebtedness Documents” means all documents governing the
Subordinated Indebtedness, including any notes or note agreements, in each case,
in form and substance satisfactory to Administrative Agent.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
a Loan Party.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity


42
82461917_14

--------------------------------------------------------------------------------





contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward bond or forward bond price or forward bond
index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to Section
2.4.
“Swingline Lender” means Compass Bank in its capacity as the lender of Swingline
Loans hereunder, or any successor Swingline Lender hereunder.
“Swingline Loan” has the meaning assigned to such term in Section 2.4(a).
“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.4(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent, appropriately completed and
signed by a Senior Officer of the Borrower.
“Swingline Sublimit” means an amount equal to the lesser of (a) $5,000,000 and
(b) the aggregate Revolving Credit Commitments. The Swingline Sublimit is part
of, and not in addition to, the aggregate Revolving Credit Commitments.


43
82461917_14

--------------------------------------------------------------------------------





“Synthetic Debt” means, as to any Person at a particular time, all obligations
of such Person in respect of transactions entered into by such Person that are
intended to function primarily as a borrowing of funds (including any minority
interest transactions that function primarily as a borrowing) but are not
otherwise included in the definition of “Indebtedness” or as a liability on the
consolidated balance sheet of such Person and its Subsidiaries in accordance
with GAAP.
“Synthetic Lease Obligation” means, as to any Person at a particular time, the
monetary obligation of such Person under (a) a so-called synthetic, off-balance
sheet or tax retention lease or (b) an agreement for the use or possession of
property (including sale and leaseback transactions), in each case, creating
obligations that do not appear on the balance sheet of such Person but which,
upon the application of any Debtor Relief Laws to such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment).
“Target” means, Arizona Center for Minimally Invasive Surgery, LLC, an Arizona
limited liability company, L. Philipp Wall, M.D., P.C., an Arizona professional
corporation, Arizona Vein & Vascular Center, LLC, an Arizona limited liability
company.
“Tax Affiliate” means, (a) Borrower and each of its Subsidiaries, (b) each other
Loan Party and (c) any Affiliate of the Borrower with which the Borrower files
or is eligible to file consolidated, combined or unitary tax returns.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan” has the meaning assigned to such term in Section 2.1(a).
“Term Loan Borrowing” means a borrowing consisting of simultaneous Term Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term Loan Lenders pursuant to Section
2.1(a).
“Term Loan Commitment” means, as to each Lender, its obligation to make a single
Term Loan to the Borrower pursuant to Section 2.1(a) on the Closing Date in a
principal amount not to exceed the amount set forth opposite such Lender’s name
on Annex A under the caption “Term Loan Commitment” or opposite such caption in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
“Term Loan Facility” means the term loan facility established pursuant to
Section 2.1(a).


44
82461917_14

--------------------------------------------------------------------------------





“Term Loan Lender” means, at any time, any Lender that has a Term Loan
Commitment, all or a portion of which is unused, or an outstanding Term Loan at
such time.
“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing the Term Loan of such Term Loan Lender, substantially in
the form of Exhibit C‑1.
“Termination Date” means the date on which (a) all Obligations (other than (i)
contingent claims that have not been asserted and (ii) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements either with respect to which either (x) notice has not been provided
to the Administrative Agent as provided in Section 9.12 or otherwise herein or
(y) such notice has been provided but arrangements satisfactory to the
applicable Cash Management Bank or Hedge Bank have been made) have been paid in
full in cash, (b) all Letters of Credit (other than Letters of Credit as to
which other arrangements satisfactory to the Administrative Agent and the LC
Issuing Lender shall have been made) have been terminated or expired and (c) the
Aggregate Commitments have been terminated.
“Third Party Payor” means any Governmental Payor, commercial insurance company,
managed care plans, and any other person or entity which presently or in the
future maintains Third Party Payor Programs.
“Third Party Payor Authorizations” means all participation agreements, provider
or supplier agreements, enrollments, accreditations and billing numbers
necessary to participate in and receive reimbursement from a Third Party Payor
Program, including all Medicare and Medicaid participation agreements.
“Third Party Payor Programs” means all payment or reimbursement programs,
sponsored or maintained by any Third Party Payor, in which any Loan Party or any
Subsidiary or a Loan Party participates.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding Term Loan of such Lender
at such time.
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swingline Loans and LC Obligations.
“TRICARE” means, collectively, a program of medical benefits covering former and
active members of the uniformed services and certain of their dependents,
financed and administered by the United States Departments of Defense, Health
and Human Services and Transportation, and all laws applicable to such programs.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.


45
82461917_14

--------------------------------------------------------------------------------





“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Drawn Amount” has the meaning assigned to such term in Section
2.3(c)(i).
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.1(g)(ii)(B)(3).
“Withholding Agent” means Parent and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2    Rules of Interpretation. With reference to this Agreement and each other
Loan Document, unless otherwise specified herein or in such other Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “hereto,” “herein,” “hereof” and “hereunder,” and words of
similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) all references in a Loan Document to Articles, Sections, Exhibits,


46
82461917_14

--------------------------------------------------------------------------------





Disclosure Schedules and Annexes shall be construed to refer to Articles and
Sections of, and Exhibits, Disclosure Schedules and Annexes to, the Loan
Document in which such references appear, (v) any reference to any Law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such Law and any reference to any Law shall, unless
otherwise specified, refer to such Law as amended, modified or supplemented from
time to time and (vi) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Article and Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

1.3    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, and in a manner consistent
with that used in preparing the Parent’s financial statements ending December
31, 2015. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of Parent and its Subsidiaries shall be deemed to
be carried at 100% of the outstanding principal amount thereof, and the effects
of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be
disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.


47
82461917_14

--------------------------------------------------------------------------------





(c)    Making Calculations on a Pro Forma Basis. When calculating the
Consolidated Leverage Ratio for any day in order to determine compliance with
the financial maintenance covenants set forth in Section 7.11 or in order to
determine the Applicable Margin, such calculation shall be made on a Pro Forma
Basis with respect to each Specified Transaction that has occurred since the
first day of the relevant period through the day for which the Consolidated
Leverage Ratio or the Consolidated Fixed Charge Coverage Ratio is being
calculated. When calculating the Consolidated Leverage Ratio or the Consolidated
Fixed Charge Coverage Ratio in connection with any proposed Specified
Transaction requiring satisfaction of an incurrence test, such calculation shall
be made (i) as of the last day of the most recently ended period of four
consecutive fiscal quarters of Parent for which financial statements are
available and (ii) on a Pro Forma Basis with respect to the proposed Specified
Transaction and each other Specified Transaction that has occurred since the
first day of such period through the day on which the proposed Specified
Transaction is to be consummated.

1.4    Rounding. Any financial ratios required to be maintained pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.5    Times of Day; Rates. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

1.6    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided that with respect to any
Letter of Credit that, by its terms or the terms of any LC Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.7    Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount thereof in the applicable currency to
be determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.7, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date of such determination; provided that the Administrative Agent may obtain
such spot rate from another


48
82461917_14

--------------------------------------------------------------------------------





financial institution designated by the Administrative Agent if the Person
acting in such capacity does not have as of the date of determination a spot
buying rate for any such currency.

1.8    Retroactive Adjustments of Applicable Margin. If any financial statement
or Compliance Certificate delivered pursuant to Section 6.1(a) or (b) or Section
6.2(a) is shown to be inaccurate (as a result of any restatement of, or other
adjustment to, any financial statement or for any other reason), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (a) the Borrower shall
immediately deliver to the Administrative Agent a corrected Compliance
Certificate for such Applicable Period, (b) the Applicable Margin for such
Applicable Period shall be determined as if the Consolidated Leverage Ratio in
the corrected Compliance Certificate were applicable for such Applicable Period
and (c) the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent, for the account of the applicable Lenders or the LC
Issuing Lender, as the case may be, the accrued additional interest and fees, as
the case may be, owing as a result of such increased Applicable Margin for such
Applicable Period. Nothing in this Section 1.8 shall limit the rights of the
Administrative Agent, any Lender or the LC Issuing Lender, as the case may be,
under this Agreement or any other Loan Document (including rights under Section
2.3(c)(iii), 2.8(b) or 2.9(b) or under Article VIII). The Borrower’s obligations
under this Section 1.8 shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.

1.9    Projections. The Secured Parties hereby acknowledge and agree that
references to projections in the Loan Documents are subject to the following
terms: projections as to future events (i) are not to be viewed as facts and the
projections are subject to significant uncertainties and contingencies, many of
which are beyond the control of the Loan Parties, that no assurance can be given
that any particular projections will be realized and that actual results during
the period or periods covered by any such projections may differ significantly
from the projected results and such differences may be material and (ii) are not
a guarantee of performance. The Loan Parties agree that all projections supplied
to the Secured Parties shall represent Parent’s best good faith estimate of
future financial performance and are based on assumptions believed by Parent to
be fair and reasonable in light of current market conditions at the time such
projections are supplied.

ARTICLE II    
THE COMMITMENTS AND CREDIT EXTENSIONS

2.1    Term Loans and Revolving Credit Loans.
(a)    Term Loan Borrowing. Subject to the terms and conditions set forth
herein, each Term Loan Lender severally agrees to make a single loan (each such
loan, a “Term Loan”) to the Borrower on the Closing Date in an amount not to
exceed such Term Loan Lender’s Term Loan Commitment. The Term Loan Borrowing
shall consist of Term Loans made simultaneously by the


49
82461917_14

--------------------------------------------------------------------------------





Term Loan Lenders in accordance with their respective Applicable Percentage of
the Term Loan Facility. Amounts borrowed under this Section 2.1(a) and repaid or
prepaid may not be reborrowed. Term Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.
(b)    Revolving Credit Borrowing. Subject to the terms and conditions set forth
herein, each Revolving Credit Lender severally agrees to make loans (each such
loan, a “Revolving Credit Loan”) to the Borrower from time to time on any
Business Day during the Revolving Credit Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Revolving Credit Commitment; provided that after giving effect to any Revolving
Credit Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed
the aggregate Revolving Credit Commitments and (ii) the Revolving Credit
Exposure of any Lender shall not exceed such Lender’s Revolving Credit
Commitment. Within the limits of each Revolving Credit Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.1(b), prepay under Section 2.5 and reborrow
under this Section 2.1(b). Revolving Credit Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

2.2    Borrowings, Conversions and Continuations of Loans.
(a)    Each Term Loan Borrowing, each Revolving Credit Borrowing, each
conversion of Term Loans or Revolving Credit Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable written notice to the Administrative Agent in the form of a Loan
Notice, which notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof. Except as provided
in Sections 2.3(c) and 2.4(c), each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof. Each Loan Notice shall specify (i) whether the
Borrower is requesting a Term Loan Borrowing, a Revolving Credit Borrowing, a
conversion of Term Loans or Revolving Credit Loans from one Type to the other,
or a continuation of Eurodollar Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Term Loans
or Revolving Credit Loans are to be converted and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of Loan in a Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Term
Loans or Revolving Credit Loans shall be made as, or converted to, Base Rate
Loans. Any such automatic conversion to Base Rate Loans shall be effective


50
82461917_14

--------------------------------------------------------------------------------





as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. Notwithstanding anything to the contrary herein, a
Swingline Loan may not be converted to a Eurodollar Rate Loan. Notwithstanding
the foregoing, if the Borrower wishes to request Eurodollar Rate Loans having an
Interest Period other than one, two, three or six months in duration as provided
in the definition of “Interest Period,” the applicable Loan Notice must be
received by the Administrative Agent not later than 11:00 a.m. four Business
Days prior to the requested date of such Borrowing, conversion or continuation,
whereupon the Administrative Agent shall give prompt notice to the applicable
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. Not later than 11:00 a.m., three Business Days before
the requested date of such Borrowing, conversion or continuation, the
Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders.
(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Term Loans or Revolving Credit Loans, and
if no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans described in Section 2.2(a). In the case
of a Term Loan Borrowing or a Revolving Credit Borrowing, each applicable Lender
shall make the amount of its Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.2 (and, if such
Borrowing is the initial Credit Extension, Section 4.1), the Administrative
Agent shall make all funds so received available to the Borrower in like funds
as received by the Administrative Agent either by (i) crediting the account of
the Borrower on the books of Compass Bank with the amount of such funds or (ii)
wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower; provided that if, on the date a Loan Notice with respect to a
Revolving Credit Borrowing is given by the Borrower, there are LC Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such LC Borrowings, and second, shall
be made available to the Borrower as provided above.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, (i) no Revolving Credit
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Revolving Credit Lenders and (ii) no Term
Loan may be requested as, converted to or continued as a Eurodollar Rate Loan
without the consent of the Required Term Loan Lenders.


51
82461917_14

--------------------------------------------------------------------------------





(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Compass Bank’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.
(e)    After giving effect to all Term Loan Borrowings, all conversions of Term
Loans from one Type to the other, and all continuations of Term Loans as the
same Type, there shall not be more than two Interest Periods in effect in
respect of the Term Loan Facility. After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than five Interest Periods in effect in respect of the
Revolving Credit Facility.
(f)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all or a portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.

2.3    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the LC Issuing
Lender agrees, in reliance upon the agreements of the Revolving Credit Lenders
set forth in this Section 2.3, from time to time on any Business Day during the
period from the Closing Date until the LC Expiration Date, to issue Letters of
Credit for the account of any Loan Party and amend or extend, as applicable,
Letters of Credit previously issued by it, in each case in accordance with
Section 2.3(b) and (B) each Revolving Credit Lender severally agrees to
participate in Letters of Credit issued for the account of any Loan Party and
any drawings thereunder; provided that after giving effect to any LC Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving Credit
Outstandings shall not exceed the aggregate Revolving Credit Commitments, (y)
the Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Revolving Credit Commitment and (z) the Outstanding Amount of the LC Obligations
shall not exceed the LC Sublimit. Each request by the Borrower for the issuance
or amendment or extension, as applicable, of a Letter of Credit shall be deemed
to be a representation by the Borrower that the LC Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing


52
82461917_14

--------------------------------------------------------------------------------





period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.
(ii)    Each Letter of Credit shall (A) be denominated in Dollars in a minimum
amount of $100,000, (or such lesser amount as agreed to by the LC Issuing Lender
and the Administrative Agent), (B) expire on a date no more than 12 months after
the date of issuance or last renewal of such Letter of Credit (subject to
automatic renewal for additional one year periods pursuant to the terms of the
LC Application or other documentation acceptable to the LC Issuing Lender),
which date shall be no later than the LC Expiration Date, unless such Letter of
Credit is Cash Collateralized in an amount not less than the Minimum Cash
Collateral Amount and (C) be subject to the ISP98 as set forth in the LC
Application or as determined by the LC Issuing Lender and, to the extent not
inconsistent therewith, the Laws of the State of New York.
(iii)    The LC Issuing Lender shall not be obligated to issue any Letter of
Credit hereunder if (A) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the LC
Issuing Lender from issuing such Letter of Credit, or any Law applicable to the
LC Issuing Lender or any request or directive (whether or not having the force
of law) from any Governmental Authority with jurisdiction over the LC Issuing
Lender shall prohibit, or request that the LC Issuing Lender refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon the LC Issuing Lender with respect to letters of credit
generally or such Letter of Credit in particular any restriction or reserve or
capital requirement (for which the LC Issuing Lender is not otherwise
compensated) not in effect on the Closing Date, or any unreimbursed loss, cost
or expense that was not applicable, in effect or known to the LC Issuing Lender
as of the Closing Date and that the LC Issuing Lender in good faith deems
material to it, (B) the issuance of the Letter of Credit would violate one or
more policies of the L/C Issuing Lender applicable to letters of credit
generally and (C) the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.
(iv)    The LC Issuing Lender shall act on behalf of the Revolving Credit
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the LC Issuing Lender shall have all of the benefits
and immunities (A) provided to the Administrative Agent in Article IX with
respect to any acts taken or omissions suffered by the LC Issuing Lender in
connection with Letters of Credit issued by it or proposed to be issued by it
and LC Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article IX included the LC Issuing Lender
with respect to such acts or omissions and (B) as additionally provided herein
with respect to the LC Issuing Lender.
(b)    Procedures for Issuance and Amendment of Letters of Credit.


53
82461917_14

--------------------------------------------------------------------------------





(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the LC Issuing Lender (with a copy
to the Administrative Agent) in the form of a LC Application, appropriately
completed and signed by a Senior Officer of the Borrower. Such LC Application
may be sent by facsimile, by United States mail, by overnight courier, by
electronic transmission using the system provided by the LC Issuing Lender, by
personal delivery or by any other means acceptable to the LC Issuing Lender.
Such LC Application must be received by the LC Issuing Lender and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the LC Issuing Lender
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such LC Application
shall specify, in a manner satisfactory to the LC Issuing Lender, the details
required by the LC Issuing Lender, including (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day), (B) the amount
thereof, (C) the expiry date thereof, (D) the name and address of the
beneficiary thereof, (E) the documents to be presented by such beneficiary in
case of any drawing thereunder, (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder and (G) the
purpose and nature of the requested Letter of Credit. In the case of a request
for an amendment of any outstanding Letter of Credit, such LC Application shall
specify, in a manner satisfactory to the LC Issuing Lender, the details required
by the LC Issuing Lender, including (A) the Letter of Credit to be amended, (B)
the proposed date of amendment thereof (which shall be a Business Day) and (C)
the nature of the proposed amendment. Additionally, the Borrower shall furnish
to the LC Issuing Lender and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any LC Issuer Documents, as the LC Issuing Lender or the
Administrative Agent may require.
(ii)    Promptly after receipt of any LC Application, the LC Issuing Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such LC Application from the
Borrower and, if not, the LC Issuing Lender will provide the Administrative
Agent with a copy thereof. Unless the LC Issuing Lender has received written
notice from any Revolving Credit Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the LC Issuing Lender shall, on the requested
date, issue a Letter of Credit for the account of any Loan Party or enter into
the applicable amendment, as the case may be, in each case in accordance with
the LC Issuing Lender’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Revolving Credit


54
82461917_14

--------------------------------------------------------------------------------





Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the LC Issuing Lender a risk participation in such Letter of
Credit in an amount equal to the product of such Revolving Credit Lender’s
Applicable Revolving Credit Percentage times the amount of such Letter of
Credit.
(iii)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the LC Issuing Lender will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    The LC Issuing Lender shall notify the Borrower and the Administrative
Agent upon its receipt from the beneficiary of any Letter of Credit of any
notice of a drawing thereunder. Not later than 11:00 a.m. on the date of any
drawing paid by the LC Issuing Lender under a Letter of Credit (each such date,
an “LC Honor Date”), the Borrower shall reimburse the LC Issuing Lender through
the Administrative Agent in an amount equal to the amount of such drawing. If
the Borrower fails to so reimburse the LC Issuing Lender by such time, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
LC Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Drawn
Amount”), and the amount of such Revolving Credit Lender’s Applicable Revolving
Credit Percentage thereof. In such event, the Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
LC Honor Date in an amount equal to the Unreimbursed Drawn Amount, without
regard to the minimum and multiples specified in Section 2.2 for the principal
amount of Base Rate Loans, but subject to the amount of the unutilized portion
of the Revolving Credit Commitments and the conditions set forth in Section
4.2(a) and (b). Any notice given by the LC Issuing Lender or the Administrative
Agent pursuant to this Section 2.3(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.
(ii)    Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.3(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the LC Issuing
Lender at the Administrative Agent’s Office in an amount equal to its Applicable
Revolving Credit Percentage of the Unreimbursed Drawn Amount not later than 1:00
p.m. on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.3(c)(iii), each Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Loan to the Borrower in such amount. The Administrative Agent shall remit
the funds so received to the LC Issuing Lender.


55
82461917_14

--------------------------------------------------------------------------------





(iii)    With respect to any Unreimbursed Drawn Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.2(a) and (b) cannot be satisfied or for any
other reason, the Borrower shall be deemed to have incurred from the LC Issuing
Lender an LC Borrowing in the amount of the Unreimbursed Drawn Amount that is
not so refinanced, which LC Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the Default Rate. In such
event, each Revolving Credit Lender’s payment to the Administrative Agent for
the account of the LC Issuing Lender pursuant to Section 2.3(c)(ii) shall be
deemed payment in respect of its participation in such LC Borrowing and shall
constitute an LC Advance from such Lender in satisfaction of its participation
obligation under this Section 2.3.
(iv)    Until each Revolving Credit Lender funds its Revolving Credit Loan or LC
Advance pursuant to this Section 2.3(c) to reimburse the LC Issuing Lender for
any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Revolving Credit Percentage of such amount shall be solely
for the account of the LC Issuing Lender.
(v)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or LC Advances to reimburse the LC Issuing Lender for amounts drawn under
Letters of Credit, as contemplated by this Section 2.3(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the LC Issuing Lender, the Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.3(c) is subject to the
conditions set forth in Section 4.2(a) and (b). No such making of an LC Advance
shall relieve or otherwise impair the obligation of the Borrower to reimburse
the LC Issuing Lender for the amount of any payment made by the LC Issuing
Lender under any Letter of Credit, together with interest as provided herein.
(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent, for the account of the LC Issuing Lender, any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.3(c) by the time specified in Section 2.3(c)(ii), then, without
limiting the other provisions of this Agreement, the LC Issuing Lender shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the LC Issuing Lender at a rate per annum equal to the greater of the Federal
Funds Rate and a rate determined by the LC Issuing Lender in accordance with
banking industry rules


56
82461917_14

--------------------------------------------------------------------------------





on interbank compensation. If such Lender pays such amount (with interest), the
amount so paid shall constitute such Lender’s Revolving Credit Loan included in
the relevant Borrowing or LC Advance in respect of the relevant LC Borrowing, as
the case may be. A certificate of the LC Issuing Lender submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.3(c)(vi) shall be conclusive absent manifest
error.
(d)    Repayment of Participations.
(i)    At any time after the LC Issuing Lender has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender such Lender’s
LC Advance in respect of such payment in accordance with Section 2.3(c), if the
Administrative Agent receives for the account of the LC Issuing Lender any
payment in respect of the related Unreimbursed Drawn Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Revolving Credit Percentage
thereof in the same funds as those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the LC Issuing Lender pursuant to Section 2.3(c)(i) is required to be returned
under any of the circumstances described in Section 10.5 (including pursuant to
any settlement entered into by the LC Issuing Lender in its discretion), each
Revolving Credit Lender shall pay to the Administrative Agent for the account of
the LC Issuing Lender its Applicable Revolving Credit Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under this subsection (ii) shall survive the payment in full of the
Obligations and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the LC
Issuing Lender for each drawing under each Letter of Credit and to repay each LC
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under any and all
circumstances and irrespective of any set off, counterclaim or defense to
payment which the Borrower may have or have had against the LC Issuing Lender or
any beneficiary of a Letter of Credit or any other Person. The Borrower also
agrees that the LC Issuing Lender and the Revolving Credit Lenders shall not be
responsible for, and the obligation of the Borrower to reimburse the LC Issuing
Lender for each drawing under each Letter of Credit and to repay each LC
Borrowing shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be


57
82461917_14

--------------------------------------------------------------------------------





transferred or any claims whatsoever of the Borrower against any beneficiary of
such Letter of Credit or any such transferee. The LC Issuing Lender shall not be
liable for any error, omission, interruption or delay in transmission, dispatch
or delivery of any message or advice, however transmitted, in connection with
any Letter of Credit issued by it, except for errors or omissions caused by the
LC Issuing Lender’s gross negligence or willful misconduct, as determined by a
court of competent jurisdiction by final nonappealable judgment. The Borrower
agrees that any action taken or omitted by the LC Issuing Lender under or in
connection with any Letter of Credit issued by it or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct
shall be binding on the Borrower and shall not result in any liability of the LC
Issuing Lender, the Administrative Agent or any of their respective Related
Parties to the Borrower. The responsibility of the LC Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit issued to it shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment substantially conforms to the requirements
under such Letter of Credit.
(f)    Conflict with LC Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any LC Issuer Document, the terms hereof shall
control.
(g)    Resignation as LC Issuing Lender. Any Lender may at any time resign from
its role as LC Issuing Lender hereunder upon not less than 30 days’ prior notice
to the Borrower and the Administrative Agent (or such shorter period of time as
may be acceptable to the Borrower and the Administrative Agent). In the event of
any such resignation as LC Issuing Lender, the Borrower shall be entitled to
appoint from among the Revolving Credit Lenders a successor LC Issuing Lender
hereunder; provided that (i) no failure by the Borrower to appoint any such
successor shall affect the resignation of such Lender as LC Issuing Lender and
(ii) no Revolving Credit Lender shall be obligated to accept such appointment as
LC Issuing Lender. The resigning LC Issuing Lender shall retain all the rights,
powers, privileges and duties of the LC Issuing Lender hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
LC Issuing Lender and all LC Obligations with respect thereto (including the
right to require the Revolving Credit Lenders to make Base Rate Loans or fund
risk participations in Unreimbursed Drawn Amounts pursuant to Section 2.3(c)),
but shall not be required to issue additional Letters of Credit or to extend,
renew or increase any existing Letter of Credit. Upon the appointment of a
successor LC Issuing Lender, such successor shall (A) succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring LC
Issuing Lender and (B) issue letters of credit in substitution for the Letters
of Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring LC Issuing Lender to effectively
assume the obligations of the retiring LC Issuing Lender with respect to such
Letters of Credit.


58
82461917_14

--------------------------------------------------------------------------------





(h)    Letters of Credit Issued for Loan Parties. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Loan Party, the Borrower shall be obligated to
reimburse the LC Issuing Lender hereunder for any and all drawings under such
Letter of Credit. The Borrower hereby acknowledges that the issuance of Letters
of Credit for the account of any Loan Party inures to the benefit of the
Borrower and that the Borrower’s business derives substantial benefits from the
businesses of such Loan Party.
(i)    Additional LC Issuing Lenders. The Borrower may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld or delayed) and such Lender, designate one or more
additional Revolving Credit Lenders to act as an issuing bank under the terms of
this Agreement, subject to reporting requirements reasonably satisfactory to the
Administrative Agent with respect to issuances, amendments, extensions and
terminations of Letters of Credit by such additional issuing bank. Any Revolving
Credit Lender designated as an issuing bank pursuant to this paragraph (i) shall
be deemed to be an “LC Issuing Lenders” (in addition to being a Lender) in
respect of Letters of Credit issued or to be issued by such Lender, and, with
respect to such Letters of Credit, such term shall thereafter apply to the other
LC Issuing Lender and such Lender.

2.4    Swingline Loans.
(a)    Swingline Borrowing. Subject to the terms and conditions set forth
herein, the Swingline Lender, in reliance upon the agreements of the Revolving
Credit Lenders set forth in this Section 2.4, may in its sole discretion make
loans (each such loan, a “Swingline Loan”) to the Borrower from time to time on
any Business Day during the Revolving Credit Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swingline
Sublimit, notwithstanding the fact that such Swingline Loans, when aggregated
with the Applicable Revolving Credit Percentage of the Outstanding Amount of
Revolving Credit Loans and LC Obligations of the Lender acting as Swingline
Lender, may exceed the amount of such Lender’s Revolving Credit Commitment;
provided that (i) after giving effect to any Swingline Loan, (A) the Total
Revolving Credit Outstandings shall not exceed the aggregate Revolving Credit
Commitments at such time and (B) the Revolving Credit Exposure of any Lender
shall not exceed such Lender’s Revolving Credit Commitment and (ii) the Borrower
shall not use the proceeds of any Swingline Loan to refinance any outstanding
Swingline Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.4, prepay under
Section 2.5 and reborrow under this Section 2.4. Each Swingline Loan shall bear
interest only at a rate based on the Base Rate. Immediately upon the making of a
Swingline Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swingline Lender a
risk participation in such Swingline Loan in an amount equal to the product of
such Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Swingline Loan.


59
82461917_14

--------------------------------------------------------------------------------





(b)    Borrowing Procedures. Each Swingline Borrowing shall be made upon the
Borrower’s irrevocable written notice to the Swingline Lender and the
Administrative Agent in the form of a Swingline Loan Notice, which such notice
(i) must be received by the Swingline Lender and the Administrative Agent not
later than 1:00 p.m. on the requested borrowing date and (ii) shall specify the
amount to be borrowed (which shall be a minimum of $100,000) and the requested
borrowing date (which shall be a Business Day). Promptly after receipt by the
Swingline Lender of any Swingline Loan Notice, the Swingline Lender will confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swingline Loan Notice and, if not,
the Swingline Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swingline Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Credit Lender) prior to 2:00 p.m. on the date of
the proposed Swingline Borrowing (i) directing the Swingline Lender not to make
such Swingline Loan as a result of the limitations set forth in the proviso to
the first sentence of Section 2.4(a) or (ii) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swingline Lender will, not later than 3:00 p.m.
on the borrowing date specified in such Swingline Loan Notice, make the amount
of its Swingline Loan available to the Borrower by crediting the account of the
Borrower on the books of the Swingline Lender in immediately available funds.
(c)    Refinancing of Swingline Loans.
(i)    The Swingline Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swingline Lender
to so request on its behalf), that each Revolving Credit Lender make a Base Rate
Loan in an amount equal to such Lender’s Applicable Revolving Credit Percentage
of the amount of Swingline Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.2, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the aggregate Revolving
Credit Commitments and the conditions set forth in Section 4.2(a) and (b). The
Swingline Lender shall furnish the Borrower with a copy of the applicable Loan
Notice promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Applicable Revolving
Credit Percentage of the amount specified in such Loan Notice available to the
Administrative Agent in immediately available funds for the account of the
Swingline Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Loan Notice, whereupon, subject to Section
2.4(c)(ii), each Revolving Credit Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swingline Lender.


60
82461917_14

--------------------------------------------------------------------------------





(ii)    If for any reason any Swingline Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.4(c)(i), the request for
Base Rate Loans submitted by the Swingline Lender as set forth herein shall be
deemed to be a request by the Swingline Lender that each of the Revolving Credit
Lenders fund its risk participation in the relevant Swingline Loan and each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the Swingline Lender pursuant to Section 2.4(c)(i) shall be deemed payment in
respect of such participation.
(iii)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Lender pursuant to the foregoing provisions of this Section
2.4(c) by the time specified in Section 2.4(c)(i), the Swingline Lender shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swingline Lender at a rate per annum equal to the greater of the Federal
Funds Rate and a rate determined by the Swingline Lender in accordance with
banking industry rules on interbank compensation. If such Lender pays such
amount (with interest), the amount so paid shall constitute such Lender’s
Revolving Credit Loan included in the relevant Revolving Credit Borrowing or
funded participation in the relevant Swingline Loan, as the case may be. A
certificate of the Swingline Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this subsection
(iii) shall be conclusive absent manifest error.
(iv)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.4(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.4(c) is subject to the conditions set forth in Section 4.2(a) and (b).
No such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swingline Loans, together with interest as
provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swingline Loan, if the Swingline Lender receives any
payment on account of such Swingline Loan, the Swingline Lender will distribute
to such Revolving


61
82461917_14

--------------------------------------------------------------------------------





Credit Lender its Applicable Revolving Credit Percentage thereof in the same
funds as those received by the Swingline Lender.
(ii)    If any payment received by the Swingline Lender in respect of principal
or interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 10.5 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Revolving Credit Lender shall pay to the Swingline Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swingline
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
(e)    Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.4 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swingline Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swingline Lender.
(f)    Payments Directly to Swingline Lender. The Borrower shall make all
payments of principal and interest in respect of the Swingline Loans directly to
the Swingline Lender.
(g)    Resignation as Swingline Lender. Any Lender may at any time resign from
its role as Swingline Lender hereunder upon not less than 30 days’ prior notice
to the Borrower and the Administrative Agent (or such shorter period of time as
may be acceptable to the Borrower and the Administrative Agent). In the event of
any such resignation as Swingline Lender, the Borrower shall be entitled to
appoint from among the Revolving Credit Lenders a successor Swingline Lender
hereunder; provided that (i) no failure by the Borrower to appoint any such
successor shall affect the resignation of such Lender as Swingline Lender and
(ii) no Revolving Credit Lender shall be obligated to accept such appointment as
Swingline Lender. The resigning Swingline Lender shall retain all the rights,
powers, privileges and duties of the Swingline Lender hereunder with respect to
all Swingline Loans outstanding as of the effective date of its resignation as
Swingline Lender (including the right to require the Revolving Credit Lenders to
make Base Rate Loans or fund risk participations in outstanding Swingline Loans
pursuant to Section 2.4(c)). Upon the appointment of a successor Swingline
Lender, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Swingline Lender.

2.5    Prepayments.


62
82461917_14

--------------------------------------------------------------------------------





(a)    Optional.
(i)    Term Loans and Revolving Credit Loans. The Borrower may, upon notice to
the Administrative Agent, at any time or from time to time voluntarily prepay
Term Loans and Revolving Credit Loans in whole or in part without premium or
penalty; provided that (A) such notice must be in a form acceptable to the
Administrative Agent and be received by the Administrative Agent not later than
11:00 a.m. (1) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (2) one Business Day prior to any date of prepayment of Base Rate
Loans, (B) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $1,000,000 in excess thereof and (C)
any prepayment of Base Rate Loans shall be in a principal amount of $1,000,000
or a whole multiple of $1,000,000 in excess thereof or, in each case, if less,
the entire principal amount thereof then outstanding. Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s)
of such Loans. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment (based on such Lender’s Applicable Percentage in respect of
the relevant Facility, subject to Section 2.15). If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.5. Each prepayment of the outstanding Term Loans pursuant
to this Section 2.5(a) shall be applied to the principal repayment installments
thereof as directed by the Borrower. Subject to Section 2.15, each prepayment
pursuant to this Section 2.5(a) shall be paid to the Lenders in accordance with
their respective Applicable Percentages in respect of each of the relevant
Facilities.
(ii)    Swingline Loans. The Borrower may, upon notice to the Swingline Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swingline Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Swingline Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment and (B) any such prepayment shall be in a minimum principal amount of
$100,000. Each such notice shall specify the date and amount of such prepayment.
If such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein.
(b)    Mandatory.
(i)    Excess Total Revolving Credit Outstandings. If for any reason the Total
Revolving Credit Outstandings at any time exceed the aggregate Revolving Credit


63
82461917_14

--------------------------------------------------------------------------------





Commitments at such time, the Borrower shall immediately prepay Revolving Credit
Loans, Swingline Loans and LC Borrowings and/or Cash Collateralize the LC
Obligations (other than the LC Borrowings) in the manner set forth in subsection
(vii)(B) below in an aggregate amount equal to such excess.
(ii)    Dispositions. If any Loan Party or any Subsidiary thereof Disposes of
any property pursuant to Section 7.5(i) or (j) (other than any Excluded
Permitted Physician Transfer) which results in the realization by such Person of
Net Cash Proceeds, the Borrower shall make mandatory prepayments in the manner
set forth in subsection (vii) below in an amount equal to 100% of such Net Cash
Proceeds within three Business Days following receipt thereof by such Person;
provided that, with respect to any Net Cash Proceeds realized under a
Disposition described in this subsection (ii), at the election of the Borrower
(as notified by the Borrower to the Administrative Agent on or prior to the date
of such Disposition), and so long as no Event of Default shall have occurred and
be continuing, such Loan Party or such Subsidiary may reinvest up to $3,500,000
in each Fiscal Year of such Net Cash Proceeds in operating assets so long as
within 180 days (or such longer period of time approved by the Administrative
Agent in its sole discretion) after the receipt of such Net Cash Proceeds, such
purchase shall have been consummated (as certified by the Borrower in writing to
the Administrative Agent); and provided further that, with respect to any Net
Cash Proceeds not so reinvested, the Borrower shall promptly make mandatory
prepayments as set forth in this subsection (ii).
(iii)    Extraordinary Receipts. Upon any Extraordinary Receipt being received
by, or paid to or for the account of, any Loan Party or any Subsidiary thereof
(to the extent not otherwise included in Section 2.5(b)(ii) or (iv)), the
Borrower shall make mandatory prepayments in the manner set forth in subsection
(vii) below in an amount equal to 100% of all Net Cash Proceeds received
therefrom within three Business Days following receipt thereof by such Person;
provided that, at the election of the Borrower (as notified by the Borrower to
the Administrative Agent on or prior to the date of receipt of such
Extraordinary Receipt payments), and so long as no Event of Default shall have
occurred and be continuing, such Loan Party or such Subsidiary may apply up to
$3,500,000 in each Fiscal Year within 180 days (or such longer period of time
approved by the Administrative Agent in its sole discretion) after the receipt
of such Net Cash Proceeds to replace or repair the equipment, fixed assets or
real property in respect of which such cash proceeds were received; and provided
further that, with respect to any Net Cash Proceeds not so applied, the Borrower
shall promptly make mandatory prepayments as set forth in this subsection (iii).
(iv)    Issuance of Indebtedness. Upon the incurrence or issuance by any Loan
Party or any Subsidiary thereof of any Indebtedness (other than Indebtedness
expressly permitted to be incurred or issued pursuant to Section 7.2), the
Borrower shall make


64
82461917_14

--------------------------------------------------------------------------------





mandatory prepayments in the manner set forth in subsection (vii) below in an
amount equal to 100% of all Net Cash Proceeds received therefrom promptly upon
receipt thereof by such Person; provided that the making of such prepayment
shall not cure or waive any Event of Default that might otherwise result from
the incurrence or issuance of any such Indebtedness.
(v)    [RESERVED].
(vi)    Excess Cash Flow. Within five Business Days following the delivery of
the financial statements pursuant to Section 6.1(a) for any fiscal year
(commencing with the fiscal year ending December 31, 2017), the Borrower shall
make mandatory prepayments in the manner set forth in subsection (vii) below in
an amount equal to the excess (if any) of (A) (i) fifty percent (50%) of Excess
Cash Flow if the Consolidated Leverage Ratio as of the last day of such fiscal
year is greater than or equal to 2.00 to 1.00, (ii) twenty-five percent (25%) of
Excess Cash Flow if the Consolidated Leverage Ratio as of the last day of such
fiscal year is less than 2.00 to 1.00 and greater than or equal to 1.50 to 1.00,
or (iii) zero percent (0%) of Excess Cash Flow if the Consolidated Leverage
Ratio as of the last day of such fiscal year is less than 1.50 to 1.00 over (B)
the aggregate principal amount of Term Loans prepaid pursuant to Section
2.5(a)(i).
(vii)    Application of Mandatory Prepayments.
(A)    Each prepayment made pursuant to the foregoing provisions of this Section
2.5(b) (other than Section 2.5(b)(i)) shall be applied, first, to the Term Loan
Facility and to the principal repayment installments thereof on a pro-rata basis
and, second, to the Revolving Credit Facility in the manner set forth in
subsection (vii)(B) below.
(B)    Prepayments of the Revolving Credit Facility made pursuant to this
Section 2.5(b) (including Section 2.5(b)(i)) shall be applied, first, ratably to
the LC Borrowings and the Swingline Loans, second, ratably to the outstanding
Revolving Credit Loans and, third, to the Cash Collateralization of the
remaining LC Obligations (in each case, without any corresponding reduction in
the aggregate Revolving Credit Commitments).
(C)    Subject to Section 2.15, each prepayment pursuant to this Section 2.5(b)
shall be paid to the Lenders in accordance with their respective Applicable
Percentages in respect of each of the relevant Facilities.
(viii)    Notwithstanding anything to the contrary contained in Section
2.5(b)(ii), (iii) or (iv), to the extent attributable to a Disposition,
Extraordinary Receipt or incurrence or issuance of Indebtedness by a
Non-Guarantor Subsidiary that is not wholly-owned (directly or indirectly) by a
Loan Party, no prepayment (or a portion thereof) required under Section


65
82461917_14

--------------------------------------------------------------------------------





2.5(b)(ii), (iii) or (iv) shall be made if such prepayment (or portion thereof,
or any distribution to permit such payment), at the time it is required to be
made, is subject to material permissibility restrictions under the Organization
Documents, or a Contractual Obligation with the minority owner, of such
Non-Guarantor Subsidiary, provided that the Loan Parties and their Subsidiaries
shall make commercially reasonable efforts with respect to such limitations
(including using commercially reasonable efforts to obtain the consent of the
relevant minority owner) to make such prepayment (or portion thereof) in
accordance therewith. Notwithstanding anything in the preceding sentence to the
contrary, in the event either (x) the limitations or restrictions described
therein cease to apply to any prepayment (or portion thereof) required under
Section 2.5(b) or (y) the relevant Non-Guarantor Subsidiary makes a Restricted
Payment or other distribution or payment to a Loan Party or a Subsidiary that is
not subject to such restriction, the Borrower shall make such required
prepayment (giving effect to the relevant baskets and reinvestment provisions)
in full.

2.6    Termination or Reduction of Commitments.
(a)    Optional. Upon notice to the Administrative Agent, the Borrower may
terminate, or from time to time permanently reduce, the aggregate Revolving
Credit Commitments, the LC Sublimit or the Swingline Sublimit; provided that (i)
any such notice shall be received by the Administrative Agent not later than
11:00 a.m. five Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $10,000,000
or any whole multiple of $1,000,000 in excess thereof and (iii) the Borrower
shall not terminate or reduce (A) the aggregate Revolving Credit Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Credit Outstandings would exceed the aggregate Revolving Credit
Commitments, (B) the LC Sublimit if, after giving effect thereto, the
Outstanding Amount of LC Obligations not fully Cash Collateralized hereunder
would exceed the LC Sublimit or (C) the Swingline Sublimit if, after giving
effect thereto and to any concurrent prepayments hereunder, the Outstanding
Amount of Swingline Loans would exceed the Swingline Sublimit.
(b)    Mandatory. Any unused portion of the aggregate Term Loan Commitments
shall be automatically and permanently terminated on the date of the Term Loan
Borrowing.
(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
aggregate Revolving Credit Commitments, the LC Sublimit or the Swingline
Sublimit under this Section 2.6. Upon any reduction of the aggregate Revolving
Credit Commitments, the Revolving Credit Commitment of each Revolving Credit
Lender shall be reduced by such Lender’s Applicable Revolving Credit Percentage
of such reduction amount. All fees in respect of the applicable Facility accrued
until the effective date of any termination of the aggregate Commitments
thereunder shall be paid on the effective date of such termination.


66
82461917_14

--------------------------------------------------------------------------------






2.7    Repayment of Loans.
(a)    Term Loan. The Borrower shall repay to the Term Loan Lenders the
aggregate principal amount of the Term Loan as set forth in Annex D (which
amounts shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.5); provided that
the final repayment installment of the Term Loan shall be repaid on the Maturity
Date for the Term Loan Facility and in any event shall be in an amount equal to
the aggregate principal, interest, fees and other amounts outstanding under the
Term Loan on such date.
(b)    Revolving Credit Loans. The Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans outstanding on such date.
(c)    Swingline Loans. The Borrower shall repay each Swingline Loan on the
earlier to occur of (i) the date 10 Business Days after such Swingline Loan is
made and (ii) the Maturity Date for the Revolving Credit Facility.

2.8    Interest.
(a)    Interest Rate Generally. Subject to the provisions of Section 2.8(b), (i)
each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Margin, (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Margin and (iii) each Swingline Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Margin.
(b)    Default Rate.
(i)    If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iii)    Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in the foregoing subsections (i) and (ii)), the
Borrower shall pay


67
82461917_14

--------------------------------------------------------------------------------





interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest Payment Dates. Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.
(d)    Maximum Rate. Notwithstanding anything to the contrary contained in any
Loan Document, the interest paid or agreed to be paid under the Loan Documents
shall not exceed the maximum rate of non-usurious interest permitted by
applicable Law (the “Maximum Rate”). If the Administrative Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (i) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (ii) exclude voluntary prepayments and the effects
thereof and (iii) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

2.9    Fees.
(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent, for
the account of each Revolving Credit Lender, a commitment fee (the “Commitment
Fee”) equal to the Applicable Margin times the actual daily amount by which the
aggregate Revolving Credit Commitments exceeds the sum of (i) the Outstanding
Amount of Revolving Credit Loans and (ii) the Outstanding Amount of LC
Obligations, subject to adjustment as provided in Section 2.15. For the
avoidance of doubt, the Outstanding Amount of Swingline Loans shall not be
counted towards or considered usage of the aggregate Revolving Credit
Commitments for purposes of determining the Commitment Fee. The Commitment Fee
shall accrue at all times during the Revolving Credit Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each calendar quarter, commencing on December 30, 2016, and on
the last day of the Revolving Credit Availability Period. The Commitment Fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Margin during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Margin separately for each period during such
quarter that such Applicable Margin was in effect. The Commitment Fee shall be
distributed by the Administrative Agent to the Revolving


68
82461917_14

--------------------------------------------------------------------------------





Credit Lenders in accordance with their respective Applicable Revolving Credit
Percentages, subject to adjustment as provided in Section 2.15.
(b)    Fees Related to Letters of Credit.
(i)    LC Fees. The Borrower shall pay to the Administrative Agent, for the
account of each Revolving Credit Lender, a fee (the “LC Fee”) for each Letter of
Credit equal to the Applicable Margin for Eurodollar Rate Loans in effect at
such time times the daily amount available to be drawn under such Letter of
Credit. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.6. LC Fees shall be due and payable on the last
Business Day of each calendar quarter, commencing with the first such date to
occur after the issuance of such Letter of Credit (or, with respect to Letters
of Credit issued on the Closing Date, commencing on December 30, 2016), on the
LC Expiration Date and, if applicable, thereafter on demand. LC Fees shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Margin during any quarter, the daily amount available to be drawn under each
Letter of Credit shall be computed and multiplied by the Applicable Margin
separately for each period during such quarter that such Applicable Margin was
in effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Revolving Credit Lenders, while any Event of Default
exists, all LC Fees shall accrue at the Default Rate.
(ii)    Issuance Fees. The Borrower shall pay directly to the LC Issuing Lender,
for its own account, an issuance fee with respect to each Letter of Credit, at
the rate per annum equal to 0.25%, computed on the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears.  Such
issuance fee shall be due and payable in arrears on the tenth Business Day after
the end of each calendar quarter in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
LC Expiration Date and thereafter on demand.  For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.6.
(iii)    Other Fees. In addition, the Borrower shall pay directly to the LC
Issuing Lender, for its own account, the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the LC Issuing Lender relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.
(c)    Arranger, Administrative Agent and Lender Fees. The Borrower shall pay to
the Arranger and the Administrative Agent, for their own respective accounts,
fees in the amounts and


69
82461917_14

--------------------------------------------------------------------------------





at the times specified in the Fee Letter. The Borrower shall pay to the Lenders
such fees as shall have been separately agreed upon in writing in the amounts
and at the times so specified. All of the foregoing fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.

2.10    Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) and Swingline Loans shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year). Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid; provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

2.11    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the Ordinary Course of Business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swingline Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.


70
82461917_14

--------------------------------------------------------------------------------






2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage in respect of the
relevant Facility (or other applicable share as provided herein) of such payment
in like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
(i)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section 2.2
(or, in the case of a Borrowing of Base Rate Loans, that such Lender has made
such share available in accordance with and at the time required by Section 2.2)
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower


71
82461917_14

--------------------------------------------------------------------------------





shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the LC Issuing Lender hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the LC Issuing Lender, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the LC Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the LC Issuing Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (a) shall be conclusive, absent
manifest error.
(b)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extensions set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(c)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and Swingline Loans
and to make payments pursuant to Section 10.4(c) are several and not joint or
joint and several. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.4(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.4(c).

2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
(other than pursuant to Sections 3.1, 3.4, 3.5 or 10.4) greater than its pro
rata share thereof as


72
82461917_14

--------------------------------------------------------------------------------





provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this Section shall not be construed to apply to (A)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 2.14 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Obligations or Swingline Loans to any assignee or
participant, other than an assignment to a Loan Party or any of its Subsidiaries
or Affiliates, as to which the provisions of this Section shall apply.
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14    Cash Collateral.
(a)    Certain Credit Support Events. If (i) the LC Issuing Lender has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an LC Borrowing, (ii) as of the LC Expiration Date, any LC
Obligation for any reason remains outstanding, (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 8.2(c) or (iv) there
shall exist a Defaulting Lender, then within one Business Day (or immediately in
the case of the foregoing clause (iii)) following any request by the
Administrative Agent or the LC Issuing Lender (with a copy to the Administrative
Agent) the Borrower shall provide Cash Collateral in an amount not less than the
applicable Minimum Cash Collateral Amount (determined in the case of Cash
Collateral provided pursuant to the foregoing clause (iv), after giving effect
to Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).
(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent for the benefit


73
82461917_14

--------------------------------------------------------------------------------





of the Administrative Agent, the LC Issuing Lender and the Lenders, and agrees
to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, as security
for the obligations to which such Cash Collateral may be applied pursuant to
Section 2.14(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent or the LC Issuing Lender as herein provided, or that the
total amount of such Cash Collateral is less than the Minimum Cash Collateral
Amount, the Borrower will, promptly upon demand by the Administrative Agent, pay
or provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.14 or Sections 2.3,
2.5, 2.6, 2.15 or 8.2 in respect of Letters of Credit shall be applied to the
satisfaction of the specific LC Obligations, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein.
(d)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure or to secure other obligations
shall no longer be required to be held as Cash Collateral pursuant to this
Section 2.14 following (i) the elimination of the applicable Fronting Exposure
or other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender) or (ii) the determination by
the Administrative Agent and the LC Issuing Lender that there exists excess Cash
Collateral; provided that, subject to Section 2.15, the Person providing Cash
Collateral and the LC Issuing Lender may agree that Cash Collateral shall be
held to support future anticipated Fronting Exposure or other obligations; and
provided further that to the extent that such Cash Collateral was provided by
the Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

2.15    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.1 and in the definitions of “Required
Lenders”, “Required Revolving Credit Lenders” and “Required Term Loan Lenders”.


74
82461917_14

--------------------------------------------------------------------------------





(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.8 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the LC Issuing Lender or Swingline Lender
hereunder; third, to Cash Collateralize the LC Issuing Lender’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.14;
fourth, as the Borrower may request (so long as no Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (B) Cash Collateralize the LC Issuing
Lender’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the LC Issuing Lender or the Swingline Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the LC Issuing Lender or
the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (1) such payment is a payment of the principal amount of any Loans or LC
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (2) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or LC Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Obligations and Swingline Loans are held by the Lenders pro
rata in accordance with the Commitments under the applicable Facility without
giving effect to Section 2.15(a)(iv). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.


75
82461917_14

--------------------------------------------------------------------------------





(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any Commitment Fee for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such Commitment Fee that otherwise would have
been required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive LC Fees for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Revolving Credit Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to Section
2.14.
(C)    With respect to any Commitment Fee or any LC Fee not required to be paid
to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(1) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in LC Obligations or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to the LC
Issuing Lender and Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such LC
Issuing Lender’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender and (3) not be required to pay the remaining amount of any such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in LC Obligations and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Applicable Revolving Credit Percentages (calculated without
regard to such Defaulting Lender’s Revolving Credit Commitment) but only to the
extent that such reallocation does not cause the aggregate Revolving Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Credit Commitment. Subject to Section 10.19, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in subsection (a)(iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under applicable Law, (A) first, prepay Swingline Loans in an
amount equal to the Swingline Lenders’ Fronting Exposure and (B) second, Cash
Collateralize the LC Issuing Lenders’ Fronting Exposure in accordance with the
procedures set forth in Section 2.14.


76
82461917_14

--------------------------------------------------------------------------------





(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the LC Issuing Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided further that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
(c)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the LC Issuing Lender shall
not be required to issue, extend, renew or increase any Letter of Credit unless
it is satisfied that it will have no Fronting Exposure after giving effect
thereto.

2.16    Incremental Commitments.
(a)    Request for Increase. Upon notice to the Administrative Agent (which
shall promptly notify the Lenders), at any time after the Closing Date, the
Borrower may request additional Commitments (each, an “Incremental Commitment”
and, collectively, the “Incremental Commitments”); provided that (i) after
giving effect to any such addition, the aggregate amount of Incremental
Commitments that have been added pursuant to this Section 2.16 after the Closing
Date shall not exceed $50,000,000, (ii) any such addition shall be in an
aggregate amount of not less than $10,000,000 or any whole multiple of
$1,000,000 in excess thereof (or, in either case, such lesser amount as may be
acceptable to the Administrative Agent) and (iii) no more than five such
requests shall be permitted during the term of this Agreement. Any loan made in
respect of any such Incremental Commitments (each, an “Incremental Loan” and,
collectively, the “Incremental Loans”) may be made, at the option of the
Borrower, by either (i) increasing the aggregate Revolving Credit Commitments
with the same terms (including pricing) as the existing Revolving Credit
Facility or (ii) creating a new tranche of terms loans (each an “Incremental
Term Loan” and, collectively, the “Incremental Term Loans”).
(b)    Ranking and Other Provisions. The Incremental Term Loans shall (i) rank
pari passu in right of payment and in respect of lien priority as to the
Collateral with the Loans made under


77
82461917_14

--------------------------------------------------------------------------------





the existing Facilities, (ii) not have a weighted average life to maturity that
is shorter than the weighted average life to maturity of the outstanding Term
Loans, (iii) not mature earlier than the Maturity Date, (iv) be subject to
pricing and fees determined by the Administrative Agent, the applicable
Incremental Lenders and the Borrower, and (v) except to the extent otherwise
provided in this Section 2.16, be subject to the same terms and conditions
applicable to the Term Loan Facility; provided that to the extent that any
financial maintenance covenant is added for the benefit of the Incremental
Lenders, no consent with respect to such covenant shall be required by the
Administrative Agent or any existing Lender, so long as such covenant is also
added to this Agreement for the benefit of the existing Lenders.
(c)    Notices; Lender Elections. Each notice from the Borrower pursuant to this
Section shall set forth the requested amount and proposed summary of terms of
the Incremental Commitments. Incremental Commitments may be made by any existing
Lender or by any other bank or financial institution that is an Eligible
Assignee (each such existing Lender or other bank or financial institution
providing Incremental Commitments, an “Incremental Lender”), in each case on
terms permitted in this Section and otherwise on terms reasonably acceptable to
the Administrative Agent; provided that it is understood and agreed that no
existing Lender shall be obligated to provide any Incremental Commitment and
each existing Lender may elect or decline to do so in its sole discretion. At
the time of the sending of such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender and
each prospective Incremental Lender is requested to respond (which shall in no
event be less than 10 Business Days from the date of delivery of such notice to
the Lenders (or such shorter period as may be agreed by the Administrative
Agent)). Each Lender shall notify the Administrative Agent within such time
period whether or not it agrees to provide an Incremental Commitment and, if so,
whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to provide an Incremental
Commitment. The Administrative Agent shall notify the Borrower and each Lender
of the Lenders’ responses to each request made hereunder. Any Eligible Assignee
invited to become a Lender pursuant to this Section 2.16 shall do so pursuant to
a joinder agreement (or other applicable documentation) in form and substance
satisfactory to the Administrative Agent.
(d)    Incremental Commitment Amendment. Incremental Commitments shall become
Commitments under this Agreement pursuant to an amendment (an “Incremental
Commitment Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, the other Loan Parties, each Incremental
Lender and the Administrative Agent. An Incremental Commitment Amendment may,
without the consent of any other Lenders, effect such amendments to any Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section (including
incorporating the Incremental Loans and Incremental Commitments into the
calculation of “Required Lenders” and related provisions).


78
82461917_14

--------------------------------------------------------------------------------





(e)    Effective Date and Allocations. If any Incremental Commitments are added
in accordance with this Section 2.16, the Administrative Agent and the Borrower
shall determine the effective date (each, an “Incremental Effective Date”) and
the final allocation thereof. The Administrative Agent shall promptly notify the
Borrower, the existing Lenders and the Incremental Lenders of the final
allocation of such addition and the Incremental Effective Date.
(f)    Conditions to Effectiveness of Increase. The effectiveness of any
Incremental Commitment Amendment shall, unless otherwise agreed to by the
Administrative Agent and each Incremental Lender, be subject to the satisfaction
on the Incremental Effective Date of each of the following conditions:
(i)    Bring-down of Representations and Warranties. The representations and
warranties of the Loan Parties contained in Article V and of each Loan Party
contained in each other Loan Document shall be true and correct in all material
respects (or, in the case of any such representation and warranty that is
subject to materiality or Material Adverse Effect qualifications, in all
respects) on and as of such Incremental Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (or, in
the case of any such representation and warranty that is subject to materiality
or Material Adverse Effect qualifications, in all respects as of such earlier
date.
(ii)    No Default. No Default shall exist as of such Incremental Effective
Date, and no Default shall occur on such Incremental Effective Date as a result
of making any Credit Extension in connection with the Incremental Commitments or
from the application of the proceeds thereof.
(iii)    Pro Forma Calculations. After giving effect to such Incremental
Commitment Amendment, all Indebtedness incurred or refinanced in connection
therewith, and any Permitted Acquisition consummated in connection therewith,
the Loan Parties shall be in compliance with the financial covenants set forth
in Section 7.11, assuming, in the case of Incremental Commitments being provided
under the Revolving Credit Facility, that such Incremental Commitments and all
other Revolving Credit Commitments are fully drawn), calculated on a Pro Forma
Basis recomputed as of the last day of the most recently ended fiscal quarter
for which Administrative Agent has received a Compliance Certificate.
(iv)    Documentation. The Administrative Agent shall have received each of the
following, each dated the applicable Incremental Effective Date (unless
otherwise indicated) and each in form and substance satisfactory to the
Administrative Agent: (A) the applicable Incremental Commitment Amendment (and
such other documents contemplated to be delivered in connection therewith
(including amendments to Mortgages and such other Mortgage Support Documents as
may be reasonably requested by the Administrative Agent,


79
82461917_14

--------------------------------------------------------------------------------





and (to the extent required under applicable Law) demonstration of Flood
Requirement Satisfaction with respect to any owned real property subject to a
Mortgage); (B) a certificate of each Loan Party signed by a Senior Officer of
such Loan Party certifying and attaching the resolutions adopted by the board of
directors (or other appropriate governing body) of such Loan Party approving or
consenting to the Incremental Commitment Amendment and the Incremental
Commitments provided thereby, and in the case of the Borrower, certifying as to
the satisfaction of the conditions set forth in the foregoing subsections (i),
(ii) and (iii); and (C) a favorable opinion of counsel to the Loan Parties with
respect to such matters relating to the Incremental Commitment Amendment and the
Loan Parties as the Administrative Agent may reasonably request.
(v)    Payment of Fees and Expenses. The Borrower shall have paid or made
arrangements to pay contemporaneously with the effectiveness of the Incremental
Commitment Amendment all fees and expenses required to be paid in connection
therewith (including all fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent)).
(g)    Effect of Incremental Commitment Amendment. On each Incremental Effective
Date, (i) each Eligible Assignee which is providing an Incremental Commitment
shall become a “Lender” for all purposes of this Agreement and the other Loan
Documents, (ii) each Incremental Commitment shall become a “Commitment”
hereunder, (iii) each loan provided pursuant to an Incremental Commitment shall
be a “Loan” for all purposes of this Agreement and the other Loan Documents and
(iv) in the case of any increase of the aggregate Revolving Credit Commitments,
the Borrower shall prepay any Revolving Credit Loans outstanding (and pay any
additional amounts required pursuant to Section 3.5) to the extent necessary to
keep the outstanding Revolving Credit Loans ratable with any revised Applicable
Revolving Credit Percentages arising from any nonratable increase in the
Revolving Credit Commitments under this Section.
(h)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.1 to the contrary.

ARTICLE III    
TAXES, YIELD PROTECTION AND ILLEGALITY

3.1    Taxes.
(a)    Defined Terms. For purposes of this Section 3.1, the term “Lender”
includes the LC Issuing Lender and the term “applicable Law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Law. If
any applicable Law (as determined in the good


80
82461917_14

--------------------------------------------------------------------------------





faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 3.1) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.
(c)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
(d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.1) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that a
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection (e).


81
82461917_14

--------------------------------------------------------------------------------





(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 3.1, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(g)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Law or reasonably
requested by the Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.1(g)(ii)(A),
(g)(ii)(B) and (g)(ii)(D) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter as prescribed by
applicable Law or upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. Federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter


82
82461917_14

--------------------------------------------------------------------------------





as prescribed by applicable Law or upon the reasonable request of the Borrower
or the Administrative Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter


83
82461917_14

--------------------------------------------------------------------------------





upon the reasonable request of the Borrower or the Administrative Agent),
executed copies of any other form prescribed by applicable Law as a basis for
claiming exemption from or a reduction in U.S. Federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.1 (including by
the payment of additional amounts pursuant to this Section 3.1), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection (h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this subsection (h) the
payment of which would place the


84
82461917_14

--------------------------------------------------------------------------------





indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection (h) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(i)    Survival. Each party’s obligations under this Section 3.1 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

3.2    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to perform any of its obligations
hereunder or make, maintain or fund or charge interest with respect to any
Credit Extension or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, (a) any obligation of such
Lender to issue, make, maintain, fund or charge interest with respect to any
such Credit Extension or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended, and (b) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (i) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (ii) if
such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon


85
82461917_14

--------------------------------------------------------------------------------





the Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

3.3    Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent shall determine that Dollar deposits are not being offered
to banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, (b) the Administrative Agent shall
determine that adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan or (c) the Required Lenders shall determine that for any reason the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of making or maintaining such Eurodollar Rate Loan during such Interest
Period, then the Administrative Agent shall promptly give notice thereof to the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent revokes such notice (which revocation, in the case of
the foregoing clause (c), shall be done upon the instruction of the Required
Lenders). Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein.

3.4    Increased Costs; Reserves on Eurodollar Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.4(e)) or
the LC Issuing Lender;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or


86
82461917_14

--------------------------------------------------------------------------------





(iii)    impose on any Lender or the LC Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the LC Issuing Lender or such other
Recipient of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, the LC Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender, the
LC Issuing Lender or such other Recipient, the Borrower will pay to such Lender,
the LC Issuing Lender or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, the LC Issuing
Lender or such other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or the LC Issuing Lender determines
that any Change in Law affecting such Lender or the LC Issuing Lender or any
Lending Office of such Lender or such Lender’s or the LC Issuing Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or the LC
Issuing Lender’s capital or on the capital of such Lender’s or the LC Issuing
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, or the Letters of Credit issued
by the LC Issuing Lender, to a level below that which such Lender or the LC
Issuing Lender or such Lender’s or the LC Issuing Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the LC Issuing Lender’s policies and the policies of such Lender’s
or the LC Issuing Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender or the LC Issuing
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or the LC Issuing Lender or such Lender’s or the LC Issuing Lender’s
holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the LC
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or the LC Issuing Lender or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the
Borrower, shall be conclusive absent manifest error. The Borrower shall pay such
Lender or the LC Issuing Lender, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.


87
82461917_14

--------------------------------------------------------------------------------





(d)    Delay in Requests. Failure or delay on the part of any Lender or the LC
Issuing Lender to demand compensation pursuant to the foregoing provisions of
this Section 3.4 shall not constitute a waiver of such Lender’s or the LC
Issuing Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender or the LC Issuing Lender pursuant
to this Section for any increased costs incurred or reductions suffered more
than nine months prior to the date that such Lender or the LC Issuing Lender, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the LC Issuing Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
(e)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan; provided
that the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such notice.

3.5    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan (other
than a Base Rate Loan or a Swingline Loan) on a day other than the last day of
the Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan (other
than a Base Rate Loan or a Swingline Loan) on the date or in the amount notified
by the Borrower; or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 3.6;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.


88
82461917_14

--------------------------------------------------------------------------------





For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.5, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.6    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender or the LC
Issuing Lender requests compensation under Section 3.4, or requires the Borrower
to pay any Indemnified Taxes or additional amounts to any Lender, the LC Issuing
Lender or any Governmental Authority for the account of any Lender or the LC
Issuing Lender pursuant to Section 3.1, then such Lender or the LC Issuing
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the LC Issuing
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.1 or 3.4, as the case may be, in the future, and
(ii) in each case, would not subject such Lender or the LC Issuing Lender, as
the case may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the LC Issuing Lender, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the LC Issuing Lender in connection with any such designation or
assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.4, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.1, and in each case, such Lender has declined or is
unable to designate a different lending office in accordance with Section
3.6(a), or if any Lender is a Defaulting Lender or a Non-Consenting Lender, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.6), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.1 and 3.4) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 10.6(b);
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and LC Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including


89
82461917_14

--------------------------------------------------------------------------------





any amounts under Section 3.5) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 3.4 or payments required to be made pursuant to
Section 3.1, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with applicable Law; and
(v)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

3.7    Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.

ARTICLE IV    
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.1    Conditions of Initial Credit Extensions. The effectiveness of this
Agreement and the obligation of each Lender to make its initial Loan hereunder
and the obligation of the LC Issuing Lender to issue its initial Letter of
Credit hereunder are subject to the satisfaction of the following conditions
precedent:
(a)    Documentation. The Administrative Agent shall have received, in form and
substance reasonably satisfactory to the Administrative Agent, each Lender and
the LC Issuing Lender, each of the following, duly executed and acknowledged
where appropriate by all parties thereto:
(i)    this Agreement, a Revolving Credit Note in favor of each Lender
requesting a Revolving Credit Note, a Term Loan Note in favor of each Lender
requesting a Term Loan Note, the Guaranty and Security Agreement, the Pledge
Agreement and all other Loan Documents required by Administrative Agent and
Lenders;
(ii)    a certificate from a Senior Officer of Parent and Borrower certifying
(A) that the representations and warranties of each Loan Party contained in
Article V and of each Loan Party contained in each other Loan Document are true
and correct in all material respects (or, in the case of any such representation
and warranty that is subject to materiality


90
82461917_14

--------------------------------------------------------------------------------





or Material Adverse Effect qualifications, in all respects) on and as of the
Closing Date, (B) that no Default exists as of the Closing Date, and no Default
shall occur on the Closing Date as a result of making any Credit Extension on
the Closing Date or from the application of the proceeds thereof, (C) that there
has been no event or circumstance since the date of the Baseline Financial
Statements that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect, (D) as to true,
correct and complete copies of all Subordinated Indebtedness Documents, and (E)
after the making of the Loans and the application of the proceeds thereof on the
Closing Date, after giving effect to the Arizona Acquisition and the other
transactions contemplated hereby, Availability is not less than $22,500,000;
(iii)    a certificate of a Senior Officer of Parent and Borrower (on behalf of
each Loan Party) either (A) certifying that attached thereto are true, correct
and complete copies of all consents, licenses and approvals required in
connection with the consummation by such Loan Party of the transactions
contemplated hereby and the execution, delivery and performance by such Loan
Party, and the validity against such Loan Party, of the Loan Documents to which
it is a party, and that such consents, licenses and approvals are in full force
and effect, or (B) certifying that no such consents, licenses or approvals are
so required;
(iv)    a certificate of a Senior Officer of each Loan Party certifying as to
the incumbency and genuineness of the signature of each officer of such Loan
Party executing Loan Documents to which it is a party and certifying that
attached thereto are true, correct and complete copies of (A) the Organization
Documents of such Loan Party (which, in the case of the articles or certificate
of incorporation or formation (or equivalent), shall be certified as of a recent
date by the appropriate Governmental Authority in its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable), (B)
resolutions duly adopted by the board of directors (or other governing body) of
such Loan Party authorizing and approving the transactions contemplated
hereunder and the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party and (C) certificates as of a recent
date of the good standing of such Loan Party under the Laws of its jurisdiction
of incorporation, organization or formation (or equivalent), as applicable, and,
to the extent requested by the Administrative Agent, each other jurisdiction
where such Loan Party is qualified to do business and, to the extent available,
a certificate of the relevant taxing authorities of such jurisdictions
certifying that such Loan Party has filed required tax returns and owes no
delinquent taxes;
(v)    a certificate of the chief financial officer or chief accounting officer
of Parent and of the Borrower attesting to the Solvency of (A) the Parent and
its Subsidiaries on a consolidated basis, and (B) the Borrower and its
Subsidiaries, on a consolidated basis, in


91
82461917_14

--------------------------------------------------------------------------------





each case before and after giving effect to the transactions contemplated hereby
on the Closing Date;
(vi)    favorable opinions of counsel to the Loan Parties addressed to the
Administrative Agent, the Lenders and the LC Issuing Lender with respect to the
Loan Parties, the Loan Documents and such other matters as the Administrative
Agent shall request (which such opinions shall expressly permit reliance by
permitted successors and assigns of the Administrative Agent, the Lenders and
the LC Issuing Lender);
(vii)    the final terms and conditions of each aspect of the Arizona
Acquisition, including, without limitation, all tax aspects thereof, shall be
(a) consistent with the description thereof received by Administrative Agent in
writing from or on behalf of the Borrower and (b) otherwise reasonably
satisfactory to the Lenders. The Lenders shall be reasonably satisfied with the
Purchase Agreement (including all schedules and exhibits thereto), which shall
provide for an aggregate purchase price not in excess of $22,000,000 and all
other agreements, instruments and documents relating to the Arizona Acquisition.
The Purchase Agreement and such other agreements, instruments and documents
relating to the Arizona Acquisition shall not be altered, amended or otherwise
changed or supplemented, in each case, in any material respect or any material
condition therein waived, if such alteration, amendment, change, supplement, or
wavier is adverse to the Lenders, without the prior written consent of the
Lenders (which consent shall not be unreasonably conditioned, withheld or
delayed).
(b)    Personal Property Collateral Matters. The Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent, each
of the following:
(i)    all filings and recordations that are necessary to perfect the security
interests of the Administrative Agent, on behalf of the Secured Parties, in the
personal property Collateral and evidence reasonably satisfactory to the
Administrative Agent that upon such filings and recordations such security
interests constitute valid and perfected first priority Liens thereon (subject
to Permitted Liens);
(ii)    (A) original stock certificates or other certificates evidencing the
certificated Equity Interests pledged pursuant to the Pledge Agreement, together
with an undated stock power for each such certificate duly executed in blank by
the registered owner thereof, and (B) each original promissory note pledged
pursuant to the Guaranty and Security Agreement, together with an undated
allonge for each such promissory note duly executed in blank by the holder
thereof;
(iii)    such deposit account control agreements and such securities account
control agreements required or requested to be delivered to the Administrative
Agent on the Closing


92
82461917_14

--------------------------------------------------------------------------------





Date pursuant to the terms of Guaranty and Security Agreement, in each case duly
executed by the appropriate parties;
(iv)    the results of lien searches (including as to UCC filings, Intellectual
Property filings, judgments, pending litigation, bankruptcy and tax matters)
made against each Loan Party, each as of a recent date prior to the Closing
Date, indicating among other things that the assets of each Loan Party shall be
free and clear of any Lien (except for Permitted Liens) as of the Closing Date;
and
(v)    evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, together with the
certificates of insurance and endorsements to policies, naming the
Administrative Agent, on behalf of the Secured Parties, as an additional insured
or lender loss payee and mortgagee, as the case may be, under all insurance
policies (including flood insurance policies sufficient to meet the Flood
Requirement Satisfaction with respect to any owned real property, solely to the
extent required under applicable Law) maintained with respect to the assets and
properties of the Loan Parties that constitutes Collateral.
(c)    Financial Matters. The Administrative Agent shall have received (A) the
Baseline Financial Statements and (B) the unaudited consolidated financial
statements of Parent and its Subsidiaries, giving effect to all transactions
contemplated hereunder (including the Arizona Acquisition), and forecasts
prepared by management of Parent (and including Target and its Subsidiaries),
each in form reasonably satisfactory to the Lenders, of balance sheets, income
statements and cash flow statements, with the forecasts being prepared on a
quarterly basis through December 31, 2018 and on an annual basis for each year
thereafter during the term of this Agreement.
(d)    Existing Indebtedness. All existing Indebtedness of the Loan Parties
including Indebtedness under the Existing Credit Agreement but excluding
Indebtedness permitted pursuant to Section 7.2 shall have been, or concurrently
with the closing on the Closing Date will be, repaid in full, all commitments
(if any) in respect thereof shall have been, or concurrently with the closing on
the Closing Date will be, terminated and all guarantees therefor and security
therefor shall have been, or concurrently with the closing on the Closing Date
will be, released. The Administrative Agent shall have received pay-off letters
in form and substance satisfactory to it evidencing such repayment, termination,
and release.
(e)    PATRIOT Act, etc. Each Loan Party shall have provided to the
Administrative Agent and the Lenders the documentation and other information
requested by the Administrative Agent and the Lenders in order to comply with
requirements of the PATRIOT Act, applicable “know your customer” and anti-money
laundering rules and regulations.


93
82461917_14

--------------------------------------------------------------------------------





(f)    Payment of Fees and Expenses. The Borrower shall have paid, or made
arrangements to pay concurrently with the closing on the Closing Date, (i) to
the Administrative Agent, the Arranger and the Lenders the fees set forth or
referenced in Section 2.9(c) and any other accrued and unpaid fees or
commissions due hereunder (including without limitation, under the Fee Letter),
(ii) all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced one Business Day prior to the Closing Date (or as otherwise
agreed by Borrower), plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent) and
(iii) to any other Person such amount as may be due thereto in connection with
the transactions contemplated hereby, including all taxes, fees and other
charges in connection with the execution, delivery, recording, filing and
registration of any of the Loan Documents.
Without limiting the generality of the provisions of Section 9.3, for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.2    Conditions to All Credit Extensions. The obligation of each Lender to
make any Loan hereunder and the obligation of the LC Issuing Lender to issue any
Letter of Credit hereunder or extend the expiry date thereof or increase the
amount thereof are subject to the satisfaction of the following conditions
precedent on the relevant date such Loan is made or such Letter of Credit is
issued, extended or increased, as the case may be:
(a)    Bring-down of Representations and Warranties. The representations and
warranties of each Loan Party contained in Article V and of each Loan Party
contained in each other Loan Document shall be true and correct in all material
respects (or, in the case of any such representation and warranty that is
subject to materiality or Material Adverse Effect qualifications, in all
respects) on and as of the date such Loan is made or such Letter of Credit is
issued, extended or increased, as the case may be, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects (or, in the
case of any such representation and warranty that is subject to materiality or
Material Adverse Effect qualifications, in all respects) as of such earlier
date.
(b)    No Default. No Default shall exist as of the date such Loan is made or
such Letter of Credit is issued, extended or increased, as the case may be, and
no Default shall occur on such


94
82461917_14

--------------------------------------------------------------------------------





date as a result of making such Loan or the issuance, extension or increase of
such Letter of Credit, as the case may be, or from the application of the
proceeds thereof.
(c)    Request for Credit Extension. The Administrative Agent and, if
applicable, the LC Issuing Lender or the Swingline Lender shall have received a
Request for Credit Extension in accordance with the requirements hereof.
The submission by the Borrower of a Request for Credit Extension with respect to
a Borrowing or an LC Credit Extension shall be deemed to be a representation and
warranty by the Borrower that the conditions set forth in Sections 4.2(a) and
(b) will be satisfied on and as of the relevant date such Loan is made or such
Letter of Credit is issued, extended or increased, as the case may be, and the
making of such Loan or the issuance, extension or increase of such Letter of
Credit shall be deemed to be a representation and warranty by the Borrower that
the conditions set forth in Sections 4.2(a) and (b) are satisfied on and as of
such date.

ARTICLE V    
REPRESENTATIONS AND WARRANTIES
The Loan Parties, jointly and severally, represent and warrant to the
Administrative Agent and the Lenders that:

5.1    Existence, Qualification and Power. Each of the Loan Parties and their
respective Subsidiaries (a) is duly organized, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
organization, except that Hermann Drive Surgical Hospital, LP is unable to
obtain a statement of Franchise Tax Account Status, obtained through the website
of the Office of the Comptroller of Public Accounts of Texas showing that
Hermann Drive Surgical Hospital, LP’s right to transact business in Texas is
“Active,” (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party and consummate
the transactions contemplated thereby and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license, except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.2    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which it is or is to be a party have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents, (b) conflict with or result in any material breach or
contravention of, or the creation of any Lien under, or require any payment to
be made


95
82461917_14

--------------------------------------------------------------------------------





under (i) any material Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject
or (c) violate any applicable Law in any material respect.

5.3    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or the
consummation of the transactions contemplated hereby, (b) the grant by any Loan
Party of the Liens granted by it pursuant to the Collateral Documents, (c) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the first priority nature thereof) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
other than (i) consents or filings under the UCC, (ii) filings with the United
States Copyright Office and/or the United States Patent and Trademark Office,
(iii) the authorizations, approvals, actions, notices and filings listed on
Schedule 5.3 of the Disclosure Schedules, all of which have been duly obtained,
taken, given or made and are in full force and effect on the Closing Date and
(iv) the recording of Mortgages (if any) with the applicable county recording
office or register of deeds.

5.4    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability.

5.5    Financial Statements; No Material Adverse Effect.
(a)    The audited and unaudited financial statements delivered pursuant to
Section 4.1(d)(i), or after the Closing Date, the most recent audited and
unaudited financial statements delivered pursuant to Section 4.1(d)(i), 6.1(a)
or 6.1(b), as the case may be, (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except (other than
customary year-end adjustments for unaudited financial statements and the
absence of footnotes from unaudited financial statements) and as otherwise
expressly noted therein, (ii) fairly present the financial condition of Parent
and its Subsidiaries as of the date thereof and their results of operations,
cash flows and changes in shareholders’ equity for the period covered thereby
(other than customary year-end adjustments for unaudited financial statements
and the absence of footnotes from unaudited financial statements) and (iii) show
all material indebtedness and other liabilities,


96
82461917_14

--------------------------------------------------------------------------------





direct or contingent, of Parent and its Subsidiaries as of the date thereof,
including material liabilities for Taxes, commitments and Indebtedness.
(b)    Since December 31, 2015, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
(c)    The Loan Parties and their Subsidiaries have no Indebtedness other than
Indebtedness permitted pursuant to Section 7.2 and have no Contingent
Obligations other than Contingent Obligations permitted pursuant to Section
7.21.
(d)    All financial performance projections delivered to Administrative Agent,
including the financial performance projections delivered on or prior to the
Closing Date, represent Parent’s best good faith estimate of future financial
performance and are based on assumptions believed by Parent to be fair and
reasonable in light of current market conditions.

5.6    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened in writing, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any
Subsidiary thereof or against any of their respective properties or revenues
that (a) purport to affect or pertain to this Agreement, any other Loan Document
or the consummation of the transactions contemplated hereby, (b) except as
specifically disclosed in Schedule 5.6 of the Disclosure Schedules (the
“Disclosed Litigation”), would reasonably be expected to result in monetary
judgment(s) or relief, individually or in the aggregate, in excess of
$3,500,000, and there has been no material adverse change in the status of the
Disclosed Litigation, nor any material adverse change in the financial effect on
any Loan Party or any Subsidiary thereof as a result of such matters; or (c)
seek an injunction or other equitable relief which would reasonably be expected
to have a Material Adverse Effect. No injunction, writ, temporary restraining
order or any order of any nature has been issued by any court or other
Governmental Authority purporting to enjoin or restrain the execution, delivery
or performance of this Agreement, any other Loan Document, or directing that the
transactions provided for herein or therein not be consummated as herein or
therein provided. As of the Closing Date, no Loan Party or any Subsidiary of any
Loan Party is the subject of an audit or, to each Loan Party's knowledge, any
review or investigation by any Governmental Authority (excluding the IRS and
other taxing authorities) concerning the violation or possible violation of any
Law the failure to comply with which could reasonably be expected to result in a
Material Adverse Effect.

5.7    No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to, or a party to, any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and


97
82461917_14

--------------------------------------------------------------------------------





is continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

5.8    Title to Property; Real Property Matters and Permits. As of the Closing
Date, the real property listed on Schedule 5.8 of the Disclosure Schedules
constitutes all of the real property that is owned, leased, or subleased by any
Loan Party or any of its Subsidiaries. Each Loan Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property and valid and legal title to all of
its personal property and assets, in each case necessary or used in the ordinary
conduct of its business, in each case free and clear of all Liens other than
Permitted Liens. As of the Closing Date, Schedule 5.8 of the Disclosure
Schedules also describes any purchase options, rights of first refusal or other
similar contractual rights pertaining to any real property Collateral. All
material Permits required to have been issued or appropriate to enable the real
property Collateral to be lawfully occupied and used for all of the purposes for
which it is currently occupied and used have been lawfully issued and are in
full force and effect.

5.9    Environmental Compliance.
(a)    The Loan Parties and their respective Subsidiaries conduct in the
Ordinary Course of Business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that, except as
specifically disclosed on Schedule 5.9 of the Disclosure Schedules, such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(b)    (i) None of the properties currently or (to the knowledge of a Loan
Party) formerly owned or operated by any Loan Party or any Subsidiary thereof is
listed or to the knowledge of a Loan Party formally proposed for listing on the
NPL or on the CERCLIS or any analogous foreign, state or local list, (ii) there
are no, and to the knowledge of the Loan Parties, never have been, any
underground or above-ground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons or landfills or dumps in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by any Loan Party or any Subsidiary thereof or, to the
knowledge of the Loan Parties, on any property formerly owned or operated by any
Loan Party or any Subsidiary thereof, and (iii) to the knowledge of a Loan
Party, there is no asbestos or asbestos-containing material on, at or in any
property currently owned or operated by any Loan Party or any Subsidiary thereof
and (iv) Hazardous Materials have not been released on, at, under or from any
property currently or (to the knowledge of a Loan Party) formerly owned or
operated by any Loan Party or any Subsidiary thereof in a manner, form or amount
in each case, except which could not reasonably be expected to result in a
Material Adverse Effect upon the


98
82461917_14

--------------------------------------------------------------------------------





operations, business, assets, liabilities (actual or contingent), or financial
condition of Parent and its Subsidiaries taken as a whole, except as set forth
on Schedule 5.9 of the Disclosure Schedules.
(c)    Neither any Loan Party nor any Subsidiary thereof is undertaking, and has
not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release of Hazardous Materials at,
on, under, or from any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law, except to the extent that any such actual or threatened
release of Hazardous Materials could not reasonably be expected to have a
Material Adverse Effect.
(d)    All Hazardous Materials generated, used, treated, handled or stored at,
or transported to or from, any property currently or formerly owned or operated
by any Loan Party or any Subsidiary thereof are either currently managed or have
been disposed of in a manner that could not reasonably be expected to result in
a Material Adverse Effect upon, the operations, business, assets, liabilities
(actual or contingent), or financial condition of Parent and its Subsidiaries
taken as a whole, in each case, except as set forth on Schedule 5.9 of the
Disclosure Schedules.
(e)    Except to the extent any such failure could not reasonably be expected to
have a Material Adverse Effect, the Loan Parties and their respective
Subsidiaries (A) are, and within the period of all applicable statutes of
limitation have been, in compliance with all applicable Environmental Laws, (B)
hold all Environmental Permits (each of which is in full force and effect)
required for any of their current or intended operations or for any property
owned, leased, or otherwise operated by any of them, and (C) are, and within the
period of all applicable statutes of limitation have been, in compliance with
all of their Environmental Permits.
(f)    Except to the extent any such failure could not reasonably be expected to
have a Material Adverse Effect, to the extent within the control of the Loan
Parties and their respective Subsidiaries, each of the Environmental Permits of
the Loan Parties and their respective Subsidiaries will be timely renewed and
complied with, any additional Environmental Permits that may be required of any
of them will be timely obtained and complied with, without material expense, and
compliance with any Environmental Law that is or is expected to become
applicable to any of them will be timely attained and maintained, without
material expense
(g)    Neither any Loan Party nor any Subsidiary thereof has received any
written notice from any Governmental Authority or any third party alleging any
non-compliance with or any potential liability under any Environmental Law or
Environmental Permit, except to the extent any such non-compliance or potential
liability could not reasonably be expected to have a Material Adverse Effect.


99
82461917_14

--------------------------------------------------------------------------------





(h)    Neither any Loan Party nor any Subsidiary thereof has assumed or
undertaken, whether by contract, operation of law or otherwise, any
Environmental Liabilities of any other Person, except to the extent that any
such Environmental Liabilities could not reasonably be expected to have a
Material Adverse Effect.
(i)    The Loan Parties have made available to the Administrative Agent complete
copies of any material environmental reports, studies or similar documents in
the custody or control of any Loan Party or any Subsidiary thereof relating to
any Loan Party, any Subsidiary, any of their respective properties or the
operation of any of their respective businesses and prepared prior to the
Closing Date.

5.10    Tax Matters. Each of the Loan Parties and their respective Subsidiaries
has timely filed all income and all other material tax returns and reports
required to be filed and has timely paid all income and all material state and
other Taxes (in each case whether or not shown on a tax return), including in
its capacity as a withholding agent, levied or imposed upon it or its
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP;
provided that, Hermann Drive Surgical Hospital, LP is unable to obtain a
statement of Franchise Tax Account Status, obtained through the website of the
Office of the Comptroller of Public Accounts of Texas showing that Hermann Drive
Surgical Hospital, LP’s right to transact business in Texas is “Active”. Except
as otherwise set forth in Schedule 5.10 of the Disclosure Schedules, there is no
material tax assessment proposed in writing or other written claim against, and
no material tax audit (except for the tax years 2013 and 2014) with respect to,
any Loan Party or any Subsidiary thereof. Neither any Loan Party nor any
Subsidiary has participated in a “listed transaction” within the meaning of
Treasury Regulation Section l.6011-4(b)(2).

5.11    ERISA Compliance.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the IRS to the effect that the
form of such Plan is qualified under Section 401(a) of the Code and the trust
related thereto has been determined by the IRS to be exempt from Federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the IRS. To the knowledge of the Borrower, nothing
has occurred that would prevent or cause the loss of such tax-qualified status.
(b)    There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation


100
82461917_14

--------------------------------------------------------------------------------





of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred, and neither any Loan Party nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan or Multiemployer Plan, (ii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in Section
430(d)(2) of the Code) is 60% or higher and neither any Loan Party nor any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below 60% as of the most recent valuation date, (iii) neither any Loan Party nor
any ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid, (iv) neither any Loan Party nor any ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or Section 4212(c) of
ERISA and (v) no Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan.
(d)    Neither any Loan Party nor any ERISA Affiliate maintains or contributes
to, or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (A) on the Closing Date, those
listed on Schedule 5.11(d) of the Disclosure Schedules and (B) thereafter,
Pension Plans not otherwise prohibited by this Agreement.

5.12    Ownership of Loan Parties and Subsidiaries.
(a)    As of the Closing Date Schedule 5.12(a) of the Disclosure Schedules is a
true and complete organizational chart of Parent and all of its Subsidiaries,
which the Loan Parties shall update upon notice to Administrative Agent promptly
following the completion of any Permitted Acquisition and promptly following the
incorporation, organization, or formation of any Subsidiary.
(b)    Schedule 5.12(b) of the Disclosure Schedules lists each Loan Party’s
jurisdiction of organization, legal name and organizational identification
number, if any, and the location of such Loan Party’s chief executive office and
principal place of business, in each case as of the Closing Date, and such
Schedule 5.12(b) of the Disclosure Schedules also lists all jurisdictions of
organization and legal names of such Loan Party for the five years preceding the
Closing Date.
(c)    As of the Closing Date, no Loan Party has any Subsidiaries other than
those specifically disclosed in Schedule 5.12(c) of the Disclosure Schedules,
and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and non-assessable and, as of the Closing Date,
are owned by a Loan Party in the amounts specified on Schedule 5.12


101
82461917_14

--------------------------------------------------------------------------------





(c) of the Disclosure Schedules free and clear of all Liens except those created
under the Collateral Documents and Permitted Liens.

5.13    Investment Company Act; Margin Stock.
(a)    None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
(b)    Neither the Borrower nor any Subsidiary is engaged principally or as one
of its important activities in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the Federal Reserve Board)
or extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
the Borrower only or of Parent and its Subsidiaries on a consolidated basis)
subject to the provisions of Section 7.1 or Section 7.5 or subject to any
restriction contained in any agreement or instrument between the Borrower and
any Lender or any Affiliate of any Lender relating to Indebtedness and within
the scope of Section 8.1(e) will be margin stock.

5.14    Disclosure. No financial statement, report, certificate or other written
information furnished in writing by or on behalf of any Loan Party or any
Subsidiary thereof to the Administrative Agent or any Lender in connection with
the transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading; provided that, with respect to projected financial
information and pro forma financial information, the Parent and the Borrower
represent and warrant only that such information represents Parent’s best good
faith estimate of future financial performance and are based on assumptions
believed by Parent to be fair and reasonable in light of current market
conditions.

5.15    Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

5.16    Intellectual Property Matters. Each Loan Party owns or possesses the
right to use, all of the Intellectual Property that is necessary for the
operation of its business that, without conflict with the rights of any other
Person, in each case, except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
the Borrower, no


102
82461917_14

--------------------------------------------------------------------------------





slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by any Loan
Party or any Subsidiary thereof infringes upon any rights held by any other
Person, in each case, except as could not reasonably be expected to have a
Material Adverse Effect. Except as specifically disclosed in Schedule 5.16 of
the Disclosure Schedules, no claim or litigation regarding any of the foregoing
is pending or, to the knowledge of the Borrower, threatened or contemplated,
that, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

5.17    Solvency. Each of the Parent and its Subsidiaries on a consolidated
basis, and the Borrower and its Subsidiaries, on a consolidated basis, is
Solvent.

5.18    Casualty, Etc. Each of the Loan Parties and each of their respective
Subsidiaries and their respective properties are insured with financially sound
and reputable insurance companies which are not Affiliates of the Parent or
Borrower, to the knowledge of the Loan Parties without investigation, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses of the same size and
character as the business of the Loan Parties and, to the extent relevant,
owning similar properties in localities where such Person operates. As of the
Closing Date a true and complete listing of such insurance, including issuers,
coverages, and deductibles, has been provided to the Administrative Agent.

5.19    Anti-Corruption Laws and Sanctions.
(a)    None of (i) any Loan Party, any Subsidiary thereof or, to the knowledge
of any Loan Party, any of the respective directors, officers, employees or
Affiliates of any Loan Party or any Subsidiary thereof, or (ii) to the knowledge
of a Loan Party, any agent or representative of any Loan Party or any Subsidiary
thereof that will act in any capacity in connection with, or benefit from, the
credit facilities provided hereunder, (A) is a Sanctioned Person, or to the
knowledge of a Loan Party, currently the subject or target of any Sanctions, (B)
has its assets located in a Sanctioned Country, (C) directly or indirectly
derives revenues from investments in, or transactions with, Sanctioned Persons
or (D) has taken any action, directly or indirectly, that would result in a
violation by such Persons of any applicable Anti-Corruption Laws. Each of the
Loan Parties and their respective Subsidiaries has implemented and maintains in
effect policies and procedures designed to promote and achieve compliance by the
Loan Parties and their respective Subsidiaries and their respective directors,
officers, employees, agents and Affiliates with the Anti-Corruption Laws. Each
of the Loan Parties and their respective Subsidiaries, and to the knowledge of
any Loan Party, each director, officer, employee, agent (acting in its capacity
as such for such Person) and Affiliate of the Loan Parties and their respective
Subsidiaries, is in compliance with all applicable Anti-Corruption Laws.
(b)    No proceeds of any Credit Extension have been used, directly or to the
knowledge of a Loan Party, indirectly, by any Loan Party, any Subsidiary thereof
or any of the respective directors, officers, employees, affiliates or agents
(acting in their capacity as such for such Person)


103
82461917_14

--------------------------------------------------------------------------------





of the foregoing (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, including any payments
(directly or indirectly) to a Sanctioned Person or a Sanctioned Country or (iii)
in any manner that would result in the violation of any Sanctions applicable to
any party hereto.

5.20    Labor Matters. Except as set forth in Schedule 5.20 of the Disclosure
Schedules, there are no collective bargaining agreements or Multiemployer Plans
covering the employees of any Loan Party or any Subsidiary thereof as of the
Closing Date, and neither any Loan Party nor any Subsidiary thereof has suffered
any strikes, walkouts, work stoppages, or other material labor difficulty within
the last five years, except for those that would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.21    Healthcare Matters.
(a)    Compliance with Health Care Laws. Each Loan Party and each of their
respective Subsidiaries is, and at all times during the three calendar years
immediately preceding the Closing Date has been, in material compliance with all
Health Care Laws and requirements of Third Party Payor Programs and Governmental
Payor Programs applicable to it, its assets, business or operations in which a
Loan Party or a Subsidiary of any Loan Party participates. No circumstance
exists or event has occurred which could reasonably be expected to result in a
material violation of any Health Care Law or any requirement of any Third Party
Payor Program or Governmental Payor Program in which a Loan Party or a
Subsidiary of any Loan Party participates.
(b)    Health Care Permits. Each Loan Party and each of their respective
Subsidiaries holds, and at all times during the three calendar years immediately
preceding the Closing Date has held, all material Health Care Permits necessary
for it to own, lease, sublease or operate its assets or to conduct its business
or operations as presently conducted (including without limitation, to perform
non-emergency surgical procedures and to participate in and obtain reimbursement
under all Third Party Payor Programs and Governmental Payor Programs in which
such Persons’ participate. All such Health Care Permits are, and at all times
during the three calendar years immediately preceding the Closing Date have
been, in full force and effect and there is and has been no default under,
violation of, or other noncompliance with the terms and conditions of any such
Health Care Permit. No condition exists or event has occurred which, in itself
or with the giving of notice or lapse of time or both, has resulted or would
reasonably be expected to result in the suspension, revocation, termination,
restriction, limitation, modification, or non-renewal of any material Health
Care Permit. No Governmental Authority has taken, or to the knowledge of any
Loan Party intends to take, action to suspend, revoke, terminate, place on
probation, restrict, limit, modify, or not renew any material Health Care Permit
of any Loan Party or any Subsidiary of any Loan Party. As of the Closing Date,
Schedule 5.21 of the Disclosure Schedules sets forth an accurate,


104
82461917_14

--------------------------------------------------------------------------------





complete and current list of all material Health Care Permits, and all Third
Party Payor Authorizations for Third Party Payor Programs and Governmental Payor
Programs in which any Loan Party or a Subsidiary of any Loan Party participates.
(c)    Reports. All material reports, documents, claims, notices or approvals
required to be filed, obtained, maintained or furnished pursuant to any Health
Care Law to any Governmental Authority by any Loan Party or any of its
Subsidiaries (i) have been so filed, obtained, maintained or furnished in
compliance with such Health Care Law; and (ii) were complete and correct on the
date filed in all material respects or were corrected in or supplemented by a
timely subsequent filing.
(d)    Third Party Payor Authorizations. Each Loan Party and each of their
respective Subsidiaries holds, and at all times during the three calendar years
immediately preceding the Closing Date has held, in full force and effect, all
Third Party Payor Authorizations necessary to participate in and be reimbursed
by all Third Party Payor Programs and Governmental Payor Programs in which a
Loan Party or a Subsidiary of any Loan Party participates. There is no
investigation, audit, claim review, or other action pending, or to the knowledge
of any Loan Party, threatened, which could result in a suspension, revocation,
termination, restriction, limitation, modification or non-renewal of any Third
Party Payor Authorization or result in any Loan Party’s or any of their
Subsidiaries’ exclusion from any Third Party Payor Program or Governmental Payor
Program in which a Loan Party or a Subsidiary of any Loan Party participates.
(e)    Licensed Personnel. The Licensed Personnel have complied and currently
are in compliance with all applicable Health Care Laws, and hold and, at all
times that such Persons have been Licensed Personnel of any Loan Party or any
Subsidiary of any Loan Party, have held, all professional licenses and other
Health Care Permits and all Third Party Payor Authorizations required in the
performance of such Licensed Personnel’s duties for such Loan Party or such
Subsidiary, and, each such Health Care Permit and Third Party Payor
Authorization is in full force and effect and, to the knowledge of each Loan
Party, no suspension, revocation, termination, impairment, modification or
non-renewal of any such Permit or Third Party Payor Authorization is pending or
threatened.
(f)    Accreditation. Each Loan Party and each of their respective Subsidiaries
has obtained and maintains accreditation in good standing and without limitation
or impairment by all applicable accrediting organizations, to the extent prudent
and customary in the industry in which it is engaged or required by law
(including any foreign law or equivalent regulation), except where the failure
to have or maintain such accreditation in good standing or imposition of
limitation or impairment would not reasonably be expected to have, in the
aggregate, a Material Adverse Effect.
(g)    Proceedings; Audits. Except as otherwise provided in Schedule 5.21 of the
Disclosure Schedules, there are no pending (or, to the knowledge of any Loan
Party, threatened) proceedings against or affecting any Loan Party or any
Subsidiary of any Loan Party relating to


105
82461917_14

--------------------------------------------------------------------------------





any actual or alleged non-compliance with any Health Care Law or requirement of
any Third Party Payor Program or Governmental Payor Program in which a Loan
Party or a Subsidiary of a Loan Party participates that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. There are no facts, circumstances, or conditions that would reasonably
be expected to form the basis for any such proceeding against or affecting any
Loan Party or any Subsidiary of any Loan Party. There currently exist no
restrictions, deficiencies, required plans of correction or other such remedial
measures with respect to any Health Care Permit of any Loan Party or any
Subsidiary of any Loan Party, or any of their participation in any Third Party
Payor Program or any Governmental Program in which a Loan Party or a Subsidiary
of a Loan Party participates. Without limiting the foregoing, no validation
review, program integrity review, audit or other investigation related to any
Loan Party or any Subsidiary of any Loan Party or their respective operations,
or the consummation of the transactions contemplated in the Loan Documents or
related to the Collateral (i) has been conducted by or on behalf of any
Governmental Authority, or (ii) is scheduled, pending or, to the knowledge of
any Loan Party, threatened.
(h)    Overpayments. No Loan Party and no Subsidiary of any Loan Party (i) has
retained an overpayment received from, or failed to refund any amount due to,
any Third Party Payor (including any Governmental Payor) in violation of any
Health Care Law or contract; and (ii) except as set forth on Schedule 5.21 of
the Disclosure Schedules, has received written notice of, or has knowledge of,
any overpayment or refunds due to any Third Party Payor (including any
Governmental Payor) that, if knowingly retained, would violate a Health Care Law
or a contract.
(i)    Material Statements. No Loan Party and no Subsidiary of any Loan Party,
nor any officer, employee, or director of any Loan Party or any Subsidiary of
any Loan Party, has knowingly made an untrue statement of a material fact or
fraudulent statement to any Governmental Authority, knowingly failed to disclose
a material fact that must be disclosed to any Governmental Authority, or
knowingly committed an act, made a statement or failed to make a statement that,
at the time such statement, disclosure or failure to disclose occurred, would
reasonably be expected to constitute a violation of any Health Care Law.
(j)    Prohibited Transactions. No Loan Party and no Subsidiary of any Loan
Party, nor any officer, employee, or director of any Loan Party or any
Subsidiary of any Loan Party, directly or indirectly, has (i) offered or paid or
solicited or received any remuneration, in cash or in kind, or made any
financial arrangements, in violation of any Health Care Law; (ii) given or
agreed to give, or is aware that a Loan Party or a Subsidiary of any Loan Party
has made or has agreed to make, any gift or gratuitous payment of any kind,
nature or description (whether in money, property or services) in violation of
any Health Care Law; (iii) made or agreed to make, or is aware that there has
been made or that there is any agreement to make, any contribution, payment or
gift of funds or property to, or for the private use of, any governmental
official, employee or agent where either the contribution, payment or gift or
the purpose of such contribution, payment or gift is or was


106
82461917_14

--------------------------------------------------------------------------------





illegal under the laws of any Governmental Authority having jurisdiction over
such payment, contribution or gift; (iv) established or maintained any
unrecorded fund or asset for any purpose or made any misleading, false or
artificial entries on any of its books or records for any reason; or (v) made or
agreed to make, or is aware that a Loan Party or a Subsidiary of any Loan Party
has made or has agreed to make, any payment to any person with the intention or
understanding that any part of such payment would be in violation of any Health
Care Law or used or was given for any purpose other than that described in the
documents supporting such payment. To the knowledge of each Loan Party, no
person has filed or has threatened to file against any Loan Party or any of
their Affiliates an action under any Federal or state whistleblower statute,
including without limitation, under the False Claims Act of 1863 (31 U.S.C. §
3729 et seq.).
(k)    Exclusion. No Loan Party and no Subsidiary of any Loan Party, nor any
owner, officer, director, partner, agent, managing employee or Person with a
“direct or indirect ownership interest” (as that phrase is defined in 42 C.F.R.
§ 420.201) in any Loan Party or any Subsidiary of any Loan Party, nor any
Licensed Personnel of any Loan Party or any Subsidiary of any Loan Party, has
been (or, has been threatened to be) (i) excluded from any Third Party Payor
Program or any Governmental Payor Program pursuant to 42 U.S.C. § 1320a-7 and
related regulations, (ii) “suspended” or “debarred” from selling products to the
U.S. government or its agencies pursuant to the Federal Acquisition Regulation,
relating to debarment and suspension applicable to Federal government agencies
generally (42 C.F.R. Subpart 9.4), or other applicable laws or regulations,
(iii) debarred, disqualified, suspended or excluded from participation in any
Third Party Payor Program or Governmental Payor Program or is listed on the
General Services Administration list of excluded parties, nor is any such
debarment, disqualification, suspension or exclusion threatened or pending, or
(iv) made a party to any other action by any Governmental Authority that may
prohibit it from selling products or providing services to any governmental or
other purchaser pursuant to any Federal, state or local laws or regulations.
Each Loan Party and each Subsidiary of a Loan Party, upon hiring or engagement
and once a year thereafter, searches the Office of Inspector General of the
United States Department of Health and Human Services’ List of Excluded
Individuals/Entities to the extent required by any Health Care Laws or Third
Party Payor Program or Governmental Payor Program contracts, to confirm that its
Licensed Personnel and other employees, independent contractors, consultants,
and any other Persons providing services are not currently excluded, debarred or
otherwise ineligible to participate in any Third Party Payor Program or any
Governmental Payor Program.
(l)    Corporate Integrity Agreement. No Loan Party and no Subsidiary of any
Loan Party, nor any owner, officer, director, partner, agent, managing employee
or Person with a “direct or indirect ownership interest” (as that phrase is
defined in 42 C.F.R. §1001.1001) in any Loan Party or any Subsidiary of any Loan
Party is a party to, or bound by, any order, individual integrity agreement,
corporate integrity agreement, corporate compliance agreement, deferred
prosecution


107
82461917_14

--------------------------------------------------------------------------------





agreement, or other formal or informal agreement with any Governmental Authority
concerning compliance with Health Care Laws.
(m)    Reimbursement Coding. To the extent any Loan Party or any Subsidiary of
any Loan Party provides to its customers or any other Persons reimbursement
coding or billing advice, all such advice is and, as applicable, has been,
complete and accurate, and conforms to all applicable Health Care Laws.
(n)    HIPAA Compliance.     Each Loan Party and each Subsidiary of each Loan
Party (1) is in material compliance with the applicable requirements of HIPAA,
including but not limited to having written agreements in effect as required by
HIPAA with all of its Business Associates (as defined by HIPAA); and (2) is not
subject to and, except as set forth in Schedule 5.21(h) of the Disclosure
Schedules, would not reasonably be expected to become subject to, any civil or
criminal penalty or any investigation, claim or process or data breach with
regard to HIPAA. When acting as a Business Associate, each Loan Party and each
Subsidiary of a Loan Party has in effect agreements that satisfy all of the
requirements of HIPAA; such agreements permit the each Loan Party and each
Subsidiary of a Loan Party, as applicable, to operate their respective
businesses; and no Loan Party or Subsidiary of a Loan Party is in material
breach of any such agreements. Each Loan Party and each Subsidiary of each Loan
Party has developed and has implemented policies and procedures and training
programs to facilitate compliance with HIPAA and have performed a thorough
assessment of the potential risks and vulnerabilities to the confidentiality,
integrity and availability of electronic Protected Health Information (as
defined by HIPAA) held by each Loan Party and each Subsidiary of a Loan Party in
accordance with 45 C.F.R. § 164.308(a)(1)(ii)(A). No Loan Party and no
Subsidiary of a Loan Party has received notice of complaints or investigations
from any Governmental Authority regarding their respective uses or disclosure of
individually identifiable health-related information. With regard to
individually identifiable health information, each Loan Party and each
Subsidiary of a Loan Party has no knowledge of any non-permitted use or
disclosure, breach of a Business Associate or confidentiality agreement,
security incident (other than immaterial incidents that did not result in a
disclosure of Protected Health Information) or breach (each as determined by
reference to HIPAA or applicable state law) by, or involving the systems of, any
Loan Party or any Subsidiary of a Loan Party or by any employee, contractor, or
agent thereof. Each Loan Party and each Subsidiary of a Loan Party is, and at
all times has been, in compliance with all applicable Health Care Laws related
to reporting to individuals, the media, any Government Authority, or others, as
applicable, breaches involving individually identifiable information, data loss,
or identity theft.

5.22    Regulated Entities. None of any Loan Party, any Person controlling any
Loan Party, or any Subsidiary of any Loan Party, is subject to regulation under
the Federal Power Act, the Interstate Commerce Act, any state public utilities
code, or any other Federal or state statute, rule


108
82461917_14

--------------------------------------------------------------------------------





or regulation limiting its ability to incur Indebtedness, pledge its assets or
perform its obligations under the Loan Documents.

5.23    Deposit Accounts and Other Accounts. Schedule 5.23 of the Disclosure
Schedules lists all banks and other financial institutions at which any Loan
Party maintains deposit or other accounts as of the Closing Date, and such
schedule correctly identifies the name, address and any other relevant contact
information reasonably requested by Agent with respect to each depository, the
name in which the account is held, a description of the purpose of the account,
and the complete account number therefor.

5.24    Bonding. Except as set forth in Schedule 5.24 of the Disclosure
Schedules, as of the Closing Date, no Loan Party is a party to or bound by any
surety bond agreement, indemnification agreement therefor or bonding requirement
with respect to products or services sold by it.

5.25    Status of Parent and Holdings.
(a)    Parent does not engage in any business activities and does not own any
Collateral other than (i) ownership of the Equity Interests of Holdings and
other de minimis assets (including Intellectual Property) associated with its
ownership of Holdings, in each case pledged to the Secured Parties under a
Collateral Document, (ii) activities and contractual rights incidental to
maintenance of its corporate existence, (iii) performance of its obligations
under the Loan Documents to which it is a party, (iv) as a tenant under the
lease for real property located at 5920 Forest Park Drive, Suite 700, Dallas,
Texas 75235, (v) as a tenant under the lease for real property located at 4120
Southwest Freeway, Houston, Texas 77027, (vi) as a party to employment contracts
of employees of Parent or the Borrower, (vii) as a party to customary documents
in connection with any permitted issuance of Equity Interests or Indebtedness,
(viii) as a party to joint venture master agreements with respect to joint
ventures in place on the Closing Date (but with respect to which Parent owns no
Equity Interests and has no material obligations or liabilities), (ix)
Contingent Obligations incurred in the Ordinary Course of Business with respect
to operating leases, (x) customary engagements of investment banks, legal
counsel, and other service providers, (xi) as party to customary insurance
contracts, and (xii) customary contractual obligations and indemnities provided
in connection with Acquisitions and other Investments permitted under this
Agreement.
(b)    Holdings does not engage in any business activities and does not own any
Collateral other than (i) ownership of the Equity Interests of Borrower and
other de minimis assets (including Intellectual Property) associated with its
ownership of Borrower, in each case pledged to the Secured Parties under a
Collateral Document, (ii) activities and contractual rights incidental to
maintenance of its corporate existence, (iii) performance of its obligations
under the Loan Documents to which it is a party, (iv) as a party to employment
contracts of employees of Holdings or the Borrower, (v) Contingent Obligations
incurred in the Ordinary Course of Business with respect to operating leases,
(vi) customary engagements of investment banks, legal counsel, and other service
providers, (vii)


109
82461917_14

--------------------------------------------------------------------------------





as party to customary insurance contracts, and (viii) customary contractual
obligations and indemnities provided in connection with Acquisitions and other
Investments permitted under this Agreement.

5.26    Brokers’ Fees; Transaction Fees. Except as disclosed on Schedule 5.26 of
the Disclosure Schedules and except for fees payable to Administrative Agent and
Lenders, none of the Loan Parties or any of their respective Subsidiaries has
any obligation to any Person as of the Closing Date in respect of any finder’s,
broker’s or investment banker’s fee in connection with the transactions
contemplated hereby.

5.27    Use of Proceeds. The proceeds of the Loans are intended to be and shall
be used solely for the purposes set forth in and permitted by Section 6.11, and
are intended to be and shall be used in compliance with Section 7.10.

5.28    Swap Contracts. As of the Closing Date each Swap Contract to which any
Loan Party is a party is listed on Schedule 5.28 of the Disclosure Schedules.

ARTICLE VI    
AFFIRMATIVE COVENANTS
At all times prior to the Termination Date each Loan Party shall, and shall
(except in the case of the covenants set forth in Sections 6.1, 6.2, 6.3 and
6.11) cause each Subsidiary to:

6.1    Financial Statements. Deliver to the Administrative Agent:
(a)    as soon as practicable and in any event within 90 days after the end of
each fiscal year, a consolidated balance sheet of Parent and each of its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, prepared in accordance with GAAP, such
consolidated statements to be audited and accompanied by a report and opinion of
an independent certified public accountant, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception (except as
for a potential going concern qualification as a result of the Obligations being
deemed “current liabilities” within one year of the Maturity Date), or any
qualification or exception as to the scope of such audit, and certified by the
chief executive officer, chief financial officer, chief accounting officer,
treasurer or controller of Parent to the effect that such statements are fairly
stated in all material respects when considered in relation to the consolidated
financial statements of Parent;
(b)    as soon as practicable and in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year, an unaudited
consolidated balance sheet of (i) Parent and each its Subsidiaries as at the end
of such fiscal quarter and the related consolidated statements


110
82461917_14

--------------------------------------------------------------------------------





of income or operations, changes in shareholders’ equity and cash flows for such
fiscal quarter and for the portion of the fiscal year then ended, setting forth
in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, (subject only to normal year-end audit adjustments and the absence of
footnotes), such consolidated statements to be certified by the chief executive
officer, chief financial officer, chief accounting officer, treasurer or
controller of Parent as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of Parent and its Subsidiaries
in accordance with GAAP, subject only to normal year-end audit adjustments and
the absence of footnotes, and to the effect that such statements are fairly
stated in all material respects when considered in relation to the consolidated
financial statements of Parent and its Subsidiaries; and
(c)    as soon as available and in any event no later than thirty (30) days
after the last day of each fiscal year of Parent, projections of the Parent (and
its Subsidiaries) consolidated and (solely with respect to projected income
statements) consolidating financial performance for the forthcoming fiscal year
on a month by month basis, together with a management discussion and analysis
report, in reasonable detail, signed by the chief financial officer or chief
accounting officer of Parent, describing the projected operations and financial
condition of the Parent and its Subsidiaries for such periods.
As to any information contained in materials furnished pursuant to Section
6.2(d) or (f), the Borrower shall not be separately required to furnish such
information under Section 6.1(a) or (b) or Section 6.2(a)(ii), but the foregoing
shall not be in derogation of the obligation of the Borrower to furnish the
information and materials described in Sections 6.1(a) and (b) or Section
6.2(a)(ii) at the times specified therein.

6.2    Certificates; Other Information. Deliver to the Administrative Agent by
electronic transmission which shall forward to each Lender, in form and detail
reasonably satisfactory to the Administrative Agent:
(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.1(a) and (b), (i) a duly completed Compliance Certificate certified
by a Senior Officer of Parent and Borrower and (ii) a copy of management’s
discussion and analysis with respect to such financial statements;
(b)    [RESERVED];
(c)    promptly after any request by the Administrative Agent, a copy of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of any
Loan Party by independent accountants in connection with the accounts or books
of any Loan Party or any Subsidiary thereof, or any audit of any of them;


111
82461917_14

--------------------------------------------------------------------------------





(d)    promptly after the furnishing thereof, a copy of any statement or report
relating to an “event of default” furnished to or by any holder of Indebtedness
of any Loan Party or any Subsidiary thereof in excess of $3,500,000 pursuant to
the terms of any indenture, loan or credit or similar agreement;
(e)    together with the delivery of financial information required by Section
6.1(a), a report summarizing the insurance coverage (specifying type, amount and
carrier) in effect for each Loan Party and its Subsidiaries;
(f)    if permitted by applicable confidentiality requirements, promptly after
the same are available, a copy of each annual report, proxy or financial
statement or other material report or communication sent to the stockholders of
Parent, and copies of all annual, regular, periodic and special reports and
registration statements which Parent may file or be required to file with the
SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, or with
any national securities exchange, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;
(g)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each material
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;
(h)    promptly after the written assertion or occurrence thereof, notice of any
action or proceeding against or of any noncompliance by any Loan Party or any
Subsidiary thereof with any Environmental Law or Environmental Permit that could
(i) reasonably be expected to have a Material Adverse Effect or (ii) cause any
property described in any Mortgage to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law;
(i)    promptly, such other information and documentation required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations (including the PATRIOT Act), as the
Administrative Agent or any Lender may from time to time reasonably request;
(j)    promptly, such other information regarding the business, financial, legal
or corporate affairs of any Loan Party or any Subsidiary thereof, or compliance
with the terms of the Loan Documents, as the Administrative Agent may from time
to time reasonably request; and
(k)    from time to time, if Administrative Agent reasonably determines that
obtaining appraisals is necessary in order for Administrative Agent or any
Lender to comply with applicable laws or regulations (including any appraisals
required to comply with FIRREA), and at any time if an Event of Default shall
have occurred and be continuing, Administrative Agent may, or may


112
82461917_14

--------------------------------------------------------------------------------





require the Borrower to, in either case at the Borrower’s expense, obtain
appraisals in form and substance and from appraisers reasonably satisfactory to
Administrative Agent stating the then current fair market value of all or any
portion of the personal property of any Loan Party or any Subsidiary of any Loan
Party and the fair market value or such other value as determined by
Administrative Agent or any Lender (for example, replacement cost for purposes
of the Flood Requirement Satisfaction) of any collateral of any Loan Party or
any Subsidiary of any Loan Party.
Documents required to be delivered pursuant to Section 6.1 or Section 6.2 (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which Parent posts such documents, or
provides a link thereto on Parent’s website located at
http://investors.nobilishealth.com/investors/overview/default.aspx or (ii) on
which such documents are posted on Parent’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (x) the Borrower shall deliver paper copies
of such documents to the Administrative Agent or any Lender upon its request to
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
facsimile or e-mail) of the posting of any such documents and provide to the
Administrative Agent by e-mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery of, or to maintain paper copies of, the documents referred to above
and, in any event, shall have no responsibility to monitor compliance by the
Borrower with any such request by a Lender for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.

6.3    Notices. Promptly (but in no event later than five Business Days after
any Senior Officer of any Loan Party obtains knowledge thereof) notify the
Administrative Agent (by electronic transmission) of:
(a)    the occurrence of any Default;
(b)    any matter that has resulted or could, in the Parent’s commercial
judgment, reasonably be expected to result in a Material Adverse Effect,
including (i) breach or non-performance of, or any default under, a material
Contractual Obligation of any Loan Party or any Subsidiary thereof, (ii) any
dispute, litigation, investigation, proceeding or suspension between any Loan
Party or any Subsidiary thereof and any Governmental Authority or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting any Loan Party or any Subsidiary or its respective Collateral thereof,
including pursuant to any applicable Environmental Laws or which alleges
potential or actual violations of any Health Care Law by any Loan Party or any
Subsidiary of any Loan Party or any of its Licensed Personnel;


113
82461917_14

--------------------------------------------------------------------------------





(c)    the occurrence of any ERISA Event;
(d)    [RESERVED];
(e)    any redesignation of any real property subject to a Mortgage into or out
of a special flood hazard area;
(f)    the occurrence of any event for which the Borrower is required to make a
mandatory prepayment pursuant to Section 2.5(b)(ii), (iii), or (iv) (without
giving effect to any reinvestment provisions or thresholds therein);
(g)    any determination by Parent or the Borrower referred to in Section 1.8;
(h)    any labor controversy resulting in any strike, work stoppage, boycott,
shutdown or other labor disruption against or involving any Loan Party or any
Subsidiary of any Loan Party, in each case, if the same would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect;
(i)    the creation, establishment or Acquisition of any Subsidiary or the
issuance by or to any Loan Party of any Equity Interests (other than issuances
by Parent or Holdings of Equity Interests not requiring a mandatory prepayment
hereunder); and
(j)    (1) the voluntary disclosure by any Loan Party or any Subsidiary of any
Loan Party to the Office of the Inspector General of the United States
Department of Health and Human Services or to any Governmental Payor Program
(including to any intermediary, carrier or contractor of such Program), of an
actual or potential overpayment matter involving the submission of claims to a
Governmental Payor in an amount greater than $500,000; (2) the voluntary
disclosure by any Loan Party or any Subsidiary of any Loan Party to any Third
Party Payor Program (not including to any Governmental Payor Program but
including to any intermediary, carrier or contractor of such Program), of an
actual or potential overpayment matter involving the submission of claims to a
Third Party Payor (not including any Governmental Payor) in an amount greater
than $3,500,000; (3) that any Loan Party or any Subsidiary of any Loan Party, an
owner, officer, manager, employee or Person with a “direct or indirect ownership
interest” (as that phrase is defined in 42 C.F.R. §420.201) in any Loan Party or
any Subsidiary of any Loan Party: (A) has had a civil monetary penalty assessed
against him or her pursuant to 42 U.S.C. §1320a-7a or is the subject of a
proceeding seeking to assess such penalty; (B) has been excluded from
participation in a Federal Health Care Program (as that term is defined in 42
U.S.C. §1320a-7b) or is the subject of a proceeding seeking to assess such
penalty; (C) has been convicted (as that term is defined in 42 C.F.R. §1001.2)
of any of those offenses described in 42 U.S.C. §1320a-7b or 18 U.S.C. §§669,
1035, 1347, 1518 or is the subject of a proceeding seeking to assess such
penalty; or (D) has been involved or named in a U.S. Attorney complaint made or
any other action taken pursuant to the False Claims Act under 31 U.S.C.
§§3729-3731 or in any qui tam action brought pursuant to 31 U.S.C. §3729 et
seq.; (4) receipt by


114
82461917_14

--------------------------------------------------------------------------------





any Loan Party or any Subsidiary of any Loan Party of any notice or
communication from an accrediting organization that such Person is in danger of
losing its accreditation due to a failure to comply with a plan of correction;
(5) any validation review, program integrity review or material reimbursement
audits related to any Loan Party or any Subsidiary of any Loan Party in
connection with any Third Party Payor Program or Governmental Payor Program; (6)
any claim by a Governmental Payor Program to recover any alleged overpayments
with respect to any receivables, or any notice of any fees of any Loan Party or
any Subsidiary of any Loan Party being contested or disputed, in each case, in
excess of $500,000; (7) any claim by a Third Party Payor Program (not including
a Governmental Payor Program) to recover any alleged overpayments with respect
to any receivables, or any notice of any fees of any Loan Party or any
Subsidiary of any Loan Party being contested or disputed, in each case, in
excess of $3,500,000; (8) notice of any material reduction in the level of
reimbursement expected to be received with respect to receivables; (9) any
allegations of material licensure violations or fraudulent acts or omissions
involving any Loan Party or any Subsidiary of any Loan Party, or, to the
knowledge of any Loan Party, any Licensed Personnel; (10) the receipt of a
subpoena or civil investigative demand by any Loan Party, any Subsidiary of any
Loan Party or, to the knowledge of any Loan Party, any Licensed Personnel except
to the extent not relating to a Loan Party, a Subsidiary of a Loan Party or
Licensed Personnel, (11) the pending or threatened (in writing) imposition of
any material fine or penalty by any Governmental Authority under any Health Care
Law against any Loan Party or any Subsidiary of any Loan Party, or, to the
knowledge of any Loan Party, any Licensed Personnel ;(12) any changes in any
Health Care Law (including the adoption of a new Health Care Law) known to any
Loan Party or any Subsidiary or any Loan Party that would reasonably be expected
to have, in the aggregate, a Material Adverse Effect; (13) notice of any Loan
Party’s or any of their Subsidiaries’ fees in excess of $500,000 being contested
or disputed; (14) any pending or threatened revocation, suspension, termination,
probation, restriction, limitation, denial, or non-renewal with respect to any
Health Care Permit or Third Party Payor Authorization; (15) any non-routine and
material inspection of any facility of any Loan Party or any Subsidiary of any
Loan Party by or on behalf of any Governmental Authority; and (16) notice of the
occurrence of any reportable event as defined in any corporate integrity
agreement, corporate compliance agreement or deferred prosecution agreement
pursuant to which any Loan Party or any Subsidiary of any Loan Party has to make
a submission to any Governmental Authority or other Person under the terms of
such agreement, if any.
Each notice pursuant to this Section 6.3 (other than Section 6.3(e), (f), (g),
(h) or (i)) shall be accompanied by a statement of a Senior Officer of the
Borrower setting forth the details of the occurrence referred to therein and
stating what action the Borrower has taken and proposes to take with respect
thereto. Each notice pursuant to Section 6.3(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

6.4    Payment of Taxes and Other Obligations. Pay and discharge as the same
shall become due and payable all income and other material Tax liabilities,
assessments and governmental


115
82461917_14

--------------------------------------------------------------------------------





charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted (which
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any Lien in favor of Secured Parties) and adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP trade practices and (b) timely file all income and other
material tax returns required to be filed.

6.5    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization, except in a transaction permitted by the terms
of this Agreement (provided that Hermann Drive Surgical Hospital, LP is unable
to obtain a statement of Franchise Tax Account Status, obtained through the
website of the Office of the Comptroller of Public Accounts of Texas showing
that Hermann Drive Surgical Hospital, LP’s right to transact business in Texas
is “Active”), (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

6.6    Maintenance of Property. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted and (b) make
all necessary repairs thereto and renewals and replacements thereof, except in
each case where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

6.7    Maintenance of Insurance.
(a)    Maintain with financially sound and reputable insurance companies which
are not Affiliates of such Loan Party, insurance with respect to its properties
and business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons, and use commercially reasonable efforts to cause such insurance to (i)
provide for not less than 30 days’ (or 10 days’ in the case of non-payment)
prior notice to the Administrative Agent of termination, lapse or cancellation
of such insurance, (ii) in the case of property insurance, name the
Administrative Agent for the benefit of the Secured Parties, as mortgagee and/or
lender’s loss payee, as applicable, (iii) in the case of liability insurance,
name the Administrative Agent for the benefit of the Secured Parties, as
additional insured and (iv) be reasonably satisfactory in all other respects to
the Administrative Agent.
(b)    Without limiting the foregoing, if any portion of any owned real property
is or is to be subject to a Mortgage, comply with the Flood Requirement
Satisfaction.


116
82461917_14

--------------------------------------------------------------------------------






6.8    Compliance with Laws. Comply with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which the failure to comply therewith
could not reasonably be expected to have a Material Adverse Effect.

6.9    Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of such Loan Party or Subsidiary of such Loan Party, as the
case may be and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over such Loan Party or Subsidiary of such Loan Party,
as the case may be.

6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and (unless an Event of Default has occurred and is
continuing, so long as a representative of the Loan Parties is present)
independent public accountants, all at the expense of the Loan Parties and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the such Loan Party;
provided that unless an Event of Default has occurred and is continuing, such
visits and inspections shall not, for the Administrative Agent and the Lenders,
occur more than once in any twelve consecutive month period; provided, further,
that such access may not unreasonably interfere with patient care at a Loan
Party or a Loan Party’s Subsidiary’s facility or would reasonably result in the
violation of patient privacy at a Loan Party or a Loan Party’s Subsidiary’s
facility. Any Lender may accompany the Administrative Agent or its
representatives or contractors in connection with any inspection at such
Lender’s expense.

6.11    Use of Proceeds. Use the proceeds of the Loans to finance in part the
Arizona Acquisition and to pay all fees and expense in connection therewith,
repay all obligations owing under the Existing Credit Agreement and to pay all
fees and expense in connection therewith, and for general corporate and working
capital purposes not in contravention of any Law or of any Loan Document.

6.12    Additional Subsidiaries and Real Property.
(a)    Additional Domestic Subsidiaries. Promptly following the date any Person
becomes a Domestic Subsidiary (whether by creation, acquisition or otherwise)
and in any event within 45 days after such date (as such time period may be
extended by the Administrative Agent in its sole discretion), (i) cause such
Person to (A) become a Guarantor by delivering to the Administrative Agent a
duly executed joinder to the Guarantee or such other document(s) as the
Administrative Agent shall deem appropriate for such purpose, (B) grant a
security interest in all of its tangible


117
82461917_14

--------------------------------------------------------------------------------





and intangible personal property now owned or hereafter acquired (subject to any
exceptions specified in the applicable Collateral Document and other exceptions
to be agreed at such time) by such Person by delivering to the Administrative
Agent a duly executed joinder to each of the Guaranty and Security Agreement and
the Pledge Agreement or such other document(s) as the Administrative Agent shall
deem appropriate for such purpose, (C) deliver to the Administrative Agent such
opinions, documents and certificates referred to in Section 4.1 as may be
reasonably requested by the Administrative Agent and (D) deliver to the
Administrative Agent such other documents as may be reasonably requested by the
Administrative Agent in connection with the foregoing, all in form, content and
scope reasonably satisfactory to the Administrative Agent and (ii) cause each
Loan Party owning Equity Interests in such Subsidiary to deliver to the
Administrative Agent (A) a duly executed joinder or supplement to the Pledge
Agreement pledging (or evidencing a prior pledge of) 100% of the total Equity
Interests owned by a Loan Party in such Subsidiary or such other document(s) as
the Administrative Agent shall reasonably deem appropriate for such purpose,
together with all original certificates (or equivalent document) evidencing such
Equity Interests (if any) and appropriate undated stock or other transfer powers
for each such certificate duly executed in blank by the registered owner
thereof, if applicable, (B) such opinions, documents and certificates referred
to in Section 4.1 as may be reasonably requested by the Administrative Agent and
(C) such other documents as may be reasonably requested by the Administrative
Agent in connection with the foregoing, all in form, content and scope
reasonably satisfactory to the Administrative Agent.
(b)    Additional Foreign Subsidiaries. Promptly following the date any Person
becomes a First Tier Foreign Subsidiary (whether by creation, acquisition or
otherwise) and in any event within 30 days after such date (as such time period
may be extended by the Administrative Agent in its sole discretion), cause each
Loan Party owning Equity Interests in such Subsidiary to deliver to the
Administrative Agent (i) a duly executed joinder or supplement to the Pledge
Agreement pledging (or evidencing a prior pledge of) 66% of the total
outstanding voting Equity Interests owned by such Loan Party (and 100% of the
non-voting Equity Interests owned by such Loan Party) in such Subsidiary or such
other document(s) as the Administrative Agent shall reasonably deem appropriate
for such purpose, together with all original certificates (or equivalent
document) evidencing such Equity Interests (if any) and appropriate undated
stock or other transfer powers for each such certificate duly executed in blank
by the registered owner thereof (or such other documents consistent with the
practices of any relevant foreign jurisdiction), if applicable, (ii) such
opinions, documents and certificates referred to in Section 4.1 as may be
reasonably requested by the Administrative Agent and (iii) such other documents
as may be reasonably requested by the Administrative Agent in connection with
the foregoing, all in form, content and scope reasonably satisfactory to the
Administrative Agent.
(c)    Real Property Collateral. Promptly following the date any real property
becomes Material Real Property (whether by acquisition or otherwise), notify the
Administrative Agent in writing thereof and, if requested by the Administrative
Agent in its sole discretion, within 90 days


118
82461917_14

--------------------------------------------------------------------------------





after such request (as such time period may be extended by the Administrative
Agent in its sole discretion), cause to be delivered to the Administrative Agent
a Mortgage and such Mortgage Support Documents as the Administrative Agent may
request in connection with granting and perfecting a first priority Lien
(subject to Permitted Liens) on such Material Real Property in favor of the
Administrative Agent for the benefit of the Secured Parties, securing the
Obligations, all in form, content and scope reasonably satisfactory to the
Administrative Agent; provided that (i) the Administrative Agent shall promptly
notify each Lender of any Material Real Property, (ii) in no event shall a
Mortgage be provided prior to each Lender confirming compliance with the Flood
Requirement Satisfaction, and (iii) at any time there is Material Real Property
that is subject to a Mortgage, no MIRE Event shall be consummated prior to each
Lender confirming compliance with the Flood Requirement Satisfaction; provided
further that the Loan Parties shall only be required to use commercially
reasonable efforts to cause a landlord to provide a leasehold mortgage, estoppel
letters, non-disturbance agreements, similar agreements and Mortgage Support
Documents, for leased real property.

6.13    Compliance with Environmental Laws. (a) Comply, and use commercially
reasonable efforts to cause all lessees and other Persons operating or occupying
its properties to comply, with all applicable Environmental Laws and
Environmental Permits, except where the failure so to comply could not
reasonably be expected to have a Material Adverse Effect,, (b) obtain and renew
all Environmental Permits necessary or appropriate for its operations and
properties, except where the failure so to obtain or renew could not reasonably
be expected to have a Material Adverse Effect, and (c) conduct any
investigation, study, sampling and testing, and undertake any cleanup, response
or other corrective action necessary to address all Hazardous Materials at, on,
under or emanating from any of properties owned, leased or operated by it in
accordance with the requirements of all Environmental Laws; provided that
neither any Loan Party nor any Subsidiary thereof shall be required to undertake
any such cleanup, removal, remedial or other action to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such circumstances
in accordance with GAAP.

6.14    Further Assurances. Promptly upon request by the Administrative Agent,
or any Lender through the Administrative Agent do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent may reasonably require from time to time in order to (i)
carry out more effectively the purposes of the Loan Documents, (ii) perfect and
maintain the validity, effectiveness and priority of any of the Collateral
Documents and any of the Liens intended to be created thereunder and (iii)
assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is


119
82461917_14

--------------------------------------------------------------------------------





to be a party. Furthermore, the Borrower shall cause to be delivered to the
Administrative Agent and to the Lenders evidence of compliance with the Flood
Requirement Satisfaction (with respect to any owned real property) as is
requested by any Lender to permit such Lender to comply with applicable flood
regulations.

6.15    Compliance with Anti-Corruption Laws and Sanctions. Conduct its
businesses in compliance with all Anti-Corruption Laws and applicable Sanctions
and maintain policies and procedures designed to promote and achieve compliance
with all Anti-Corruption Laws and applicable Sanctions.

6.16    Compliance with Terms of Leaseholds; Landlord Agreements. Make all
payments and otherwise perform all obligations in respect of all leases of real
property to which any Loan Party or any Subsidiary is a party, keep such leases
in full force and effect and not allow such leases to lapse or be terminated or
any rights to renew such leases to be forfeited or cancelled and notify the
Administrative Agent of any default by any party with respect to such leases and
cooperate with the Administrative Agent in all respects to cure any such
default, except, in any case, where the failure to do so, either individually or
in the aggregate, would not be reasonably be expected to have a Material Adverse
Effect. Unless otherwise agreed by Administrative Agent with respect to any such
location, each Loan Party shall use commercially reasonable efforts to obtain a
landlord agreement or bailee or mortgagee waivers, as applicable, from the
lessor of material leased property, bailee in possession of any Collateral or
mortgagee of any owned property with respect to each location where any
Collateral with a value in excess of $1,000,000 is stored or located, which
agreement shall be reasonably satisfactory in form and substance to
Administrative Agent.

6.17    Material Contracts. In each case to the extent necessary to the
operation of its business, (a) perform and observe all the material terms and
provisions of each Material Contract to be performed or observed by it and (b)
maintain each such Material Contract in full force and effect.

6.18    Cash Management Systems. Each Loan Party shall use commercially
reasonable efforts to enter into, and cause each depository, securities
intermediary or commodities intermediary to enter into, control agreements
within thirty days following the date hereof (or such longer period agreed to by
Administrative Agent in its sole discretion) with respect to each of its
deposit, securities, commodity or similar accounts maintained by such Person
(other than (a) any payroll account, any withholding tax account, and any
fiduciary account, (b) petty cash accounts, amounts on deposit in which do not
exceed $100,000 in the aggregate at any one time, (c) withholding tax and
fiduciary accounts, (d) any such account under the control of a Secured Party,
and (e) the accounts listed on Schedule 6.18 of the Disclosure Schedules).

6.19    Compliance with Health Care Laws.


120
82461917_14

--------------------------------------------------------------------------------





(a)    Without limiting or qualifying Section 6.8 hereof, or any other provision
of this Agreement, each Loan Party and each of their respective Subsidiaries
will comply with all applicable Health Care Laws relating to the operation of
such Person’s business.
(b)    Each Loan Party and each of their respective Subsidiaries shall (i)
obtain, maintain and remain in compliance with, and cause each of its
Subsidiaries to obtain, maintain and remain in compliance with, and take all
necessary action to timely renew, all material Health Care Permits (including,
as applicable, Health Care Permits necessary for it to be eligible to receive
payment and compensation from and to participate in Medicare, Medicaid or any
other Third Party Payor Programs or Governmental Payor Programs in which a Loan
Party or a Subsidiary of any Loan Party participates) which are necessary or
useful in the proper conduct of its business; (ii) be and remain in material
compliance with all requirements for participation in, and for licensure
required to provide the goods or services that are reimbursable under, Medicare,
Medicaid and other Third Party Payor Programs and Governmental Payor Programs in
which a Loan Party or a Subsidiary of any Loan Party participates; (iii) use
commercially reasonable efforts to cause all Licensed Personnel to comply with
all applicable Health Care Laws in the performance of their duties to or for any
Loan Party or any Subsidiary of any Loan Party, and to maintain in full force
and effect all professional licenses and other Health Care Permits required to
perform such duties; and (iv) keep and maintain all records required to be
maintained by any Governmental Authority or otherwise under any Health Care Law.
(c)    Each Loan Party and each of their respective Subsidiaries shall maintain
a corporate and health care regulatory compliance program (“CCP”) which
addresses the requirements of Health Care Laws, including without limitation
HIPAA and includes at least the following components and allows the
Administrative Agent and/or any consultants from time to time to review such
CCP: (i) standards of conduct and procedures that describe compliance policies
regarding laws with an emphasis on prevention of fraud and abuse; (ii) a
specific officer within high-level personnel identified as having overall
responsibility for compliance with such standards and procedures; (iii) training
and education programs which effectively communicate the compliance standards
and procedures to employees and agents, including, without limitation, fraud and
abuse laws and illegal billing practices; (iv) auditing and monitoring systems
and reasonable steps for achieving compliance with such standards and procedures
including, without limitation, publicizing a report system to allow employees
and other agents to anonymously report criminal or suspect conduct and potential
compliance problems; (v) disciplinary guidelines and consistent enforcement of
compliance policies including, without limitation, discipline of individuals
responsible for the failure to detect violations of the CCP; and (vi) mechanisms
to immediately respond to detected violations of the CCP. Each Loan Party and
each of their respective Subsidiaries shall modify such CCPs from time to time,
as may be necessary to ensure continuing compliance with all


121
82461917_14

--------------------------------------------------------------------------------





applicable Health Care Laws. Upon request, the Administrative Agent (and/or its
consultants) shall be permitted to review such CCPs.

6.20    Post-Closing Obligations. Each Loan Party shall, and shall cause each of
its Subsidiaries to, deliver to Administrative Agent or comply with each of the
following within the time periods set forth below (subject to any extensions or
waivers as may be granted by Administrative Agent in its sole discretion):
(a)    on or prior to 60 days after the Closing Date, use its commercially
reasonable efforts to deliver executed joinders to this Agreement, the Guaranty
and Security Agreement and the other applicable Loan Documents, together with
each other document, instrument and agreement related thereto as required
pursuant to Section 6.12 with respect to each of the Subsidiaries set forth on
Annex C that was not delivered to Administrative Agent on the Closing Date, in
each case in form and substance reasonably acceptable to Administrative Agent;
(b)    on or prior to 60 days after the Closing Date, with respect to each
location requested by the Administrative Agent in its sole discretion, use its
commercially reasonable efforts to deliver executed landlord agreements or
bailee or mortgagee waivers, as applicable, from the lessor of each leased
property, bailee in possession of any Collateral, or mortgagee of any owned
property with respect to each location where any Collateral is stored or
located, each of which agreements shall be reasonably satisfactory in form and
substance to Administrative Agent; and
(c)    in the event that any Domestic Subsidiary set forth on Annex E continues
to be a Domestic Subsidiary on the date that is 120 days after the Closing Date,
comply with Section 6.12 with respect to such Domestic Subsidiary as if it were
a newly created or acquired Domestic Subsidiary as of such date; and
(d)    on or prior to 30 days after the Closing Date, deliver to the
Administrative Agent all evidence of insurance required by Section 4.1(b)(v) or
any other provision of the Loan Documents that was not delivered on or prior to
the Closing Date.

ARTICLE VII    
NEGATIVE COVENANTS
At all times prior to the Termination Date, no Loan Party shall, nor shall it
permit any Subsidiary to, directly or indirectly, and solely in the case of
Section 7.15, Parent and Holdings shall not:

7.1    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, except:
(a)    Liens pursuant to any Loan Document;


122
82461917_14

--------------------------------------------------------------------------------





(b)    Liens existing on the Closing Date and described on Schedule 7.1 of the
Disclosure Schedules and any renewals or extensions thereof; provided that (i)
the property covered thereby is not changed (and, for the avoidance of doubt, no
grant is at any time provided by Parent or any Subsidiary of any class of assets
other than the classes of assets granted as of the Closing Date, regardless of
the description of collateral contained in any relevant UCC filing set forth on
Schedule 7.1), (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.2(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, (iv) any renewal or extension of
the obligations secured or benefited thereby is permitted by Section 7.2(b) and
(v) without limiting the foregoing, in no event shall the aggregate amount of
obligations of any nature (whether or not constituting Indebtedness) at any time
owing to the secured parties described in part (b) of Schedule 7.1 exceed
$500,000;
(c)    Liens for ad valorem property taxes not yet due or Liens for taxes,
assessments or governmental charges or levies which are being contested in good
faith and by appropriate proceedings diligently conducted (which proceedings
have the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien), if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, landlords’,
repairmen’s or other like Liens arising in the Ordinary Course of Business which
are not overdue for a period of more than 90 days or which are being contested
in good faith and by appropriate proceedings diligently conducted (which
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any such Lien), if adequate reserves with respect thereto
are maintained on the books of the applicable Person in accordance with GAAP;
(e)    pledges or deposits in the Ordinary Course of Business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA or (with respect to any Plan)
the Code;
(f)    deposits to secure the performance of bids, tenders, trade contracts and
leases (other than Indebtedness), governmental contracts, liability to insurance
carriers, statutory obligations, stay, customs, surety and appeal bonds,
performance and return of money, bonds and other obligations of a like nature
incurred in the Ordinary Course of Business;
(g)    zoning restrictions, easements, rights-of-way, minor defects or other
irregularities in title, restrictions and other similar encumbrances affecting
real property which, in the aggregate, are not substantial in amount, and which
do not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;
(h)    Liens securing judgments not constituting an Event of Default under
Section 8.1(h);


123
82461917_14

--------------------------------------------------------------------------------





(i)    Liens securing Indebtedness permitted under Section 7.2(c); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) other than with respect to Capitalized
Leases and Synthetic Lease Obligations, the Indebtedness secured thereby does
not exceed the cost or fair market value, whichever is lower, of the property
being acquired on the date of acquisition;
(j)    Liens arising from the filing of precautionary UCC financing statements
relating to leases permitted by this Agreement;
(k)    Liens on property (i) of any Person which are in existence at the time
that such Person becomes a Subsidiary and (ii) of the Borrower or any of its
Subsidiaries existing at the time such tangible property or tangible assets are
purchased or otherwise acquired by the Borrower or such Subsidiary thereof
pursuant to a transaction permitted pursuant to this Agreement; provided that,
with respect to each of the foregoing clauses (i) and (ii), (A) such Liens are
not incurred in connection with, or in anticipation of, such Person becoming a
Subsidiary, purchase or other acquisition, (B) such Liens are applicable only to
specific property, (C) such Liens are not “blanket” or all asset Liens, (D) such
Liens do not attach to any other property of any Loan Party or any Subsidiary
thereof and (E) the Indebtedness secured by such Liens is permitted under
Section 7.2(e) of this Agreement);
(l)    any interest or title of a lessor or sublessor under any lease permitted
by this Agreement;
(m)    non-exclusive licenses and sublicenses of Intellectual Property rights in
the Ordinary Course of Business not interfering, individually or in the
aggregate, in any material respect with the conduct of the business of the
Parent and its Subsidiaries;
(n)    Liens in favor of collecting banks arising by operation of law;
(o)    Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;
(p)    Liens arising out of consignment or similar arrangements for the sale of
goods entered into in the Ordinary Course of Business;
(q)    Liens in favor of customs and revenue authorities arising as a matter of
law which secure payment of customs duties in connection with the importation of
goods in the Ordinary Course of Business; and
(r)    other Liens securing liabilities in an aggregate amount not to exceed
$1,000,000 at any time outstanding so long as the fair market value of the
assets securing such liabilities does not materially exceed the aggregate amount
of such liabilities (measured at the time of incurrence thereof).


124
82461917_14

--------------------------------------------------------------------------------






7.2    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(a)    Indebtedness under the Loan Documents;
(b)    Indebtedness existing on the Closing Date and described on Schedule 7.2
of the Disclosure Schedules and any refinancing, refunding, renewal or extension
thereof; provided that the principal amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder and the direct or any contingent
obligor with respect thereto is not changed, as a result of or in connection
with such refinancing, refunding, renewal or extension; and provided, further,
that the terms relating to principal amount, amortization, maturity, collateral
(if any) and subordination (if any), and other material terms taken as a whole,
of any such refinancing, refunding, renewing or extending Indebtedness, and of
any agreement entered into and of any instrument issued in connection therewith,
are no less favorable in any material respect to the Loan Parties or the Lenders
than the terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended, and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed (in the Borrower’s good faith determination) the then applicable market
interest rate;
(c)    Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.1(i); provided that the aggregate amount
of all such Indebtedness at any one time outstanding shall not exceed the sum of
(i) $10,000,000 plus (ii) solely with respect to any such Indebtedness assumed
in connection with a Permitted Acquisition, an amount equal to ten percent (10%)
of Consolidated EBITDAR calculated on a Pro Forma Basis as of the end of the
most recent fiscal quarter for which Administrative Agent has received a
Compliance Certificate.
(d)    Indebtedness (i) owing under any Swap Contract entered into in order to
manage existing or anticipated interest rate, exchange rate or commodity price
risks and not for speculative purposes and (ii) owing under Cash Management
Agreements so long as the aggregate amount of all such Indebtedness under Cash
Management Agreement with other than a Secured Party at any one time outstanding
shall not exceed $500,000;
(e)    Indebtedness of a Person existing at the time such Person became a
Subsidiary or assets were acquired from such Person in connection with an
Investment permitted pursuant to Section 7.3, to the extent that (i) such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets, (ii) neither any
Loan Party nor any Subsidiary thereof (other than such Person or any other
Person that such Person merges with or that acquires the assets of such Person)
shall have any liability or other


125
82461917_14

--------------------------------------------------------------------------------





obligation with respect to such Indebtedness and (iii) the aggregate outstanding
amount of such Indebtedness does not exceed $1,000,000 at any time one
outstanding plus, in the case of such Indebtedness acquired in connection with a
Permitted Acquisition, the Indebtedness permitted under Section 7.2(c);
(f)    unsecured intercompany Indebtedness (i) owed by any Loan Party (other
than Holdings or Parent) to another Loan Party (other than Holdings or Parent),
(ii) owed by any Loan Party (other than Holdings or Parent) to any Non-Guarantor
Subsidiary so long as such Indebtedness is subordinated to the Obligations in a
manner reasonably satisfactory to the Administrative Agent), (iii) owed by any
Non-Guarantor Subsidiary to any other Non-Guarantor Subsidiary and (iv) owed by
any Non-Guarantor Subsidiary to any Loan Party (other than Holdings or Parent)
to the extent permitted pursuant to Section 7.3(c)(v);
(g)    Subordinated Indebtedness so long as such Indebtedness is subject to a
Subordination Agreement;
(h)    Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case incurred in the Ordinary Course of Business, and
reimbursement obligations in respect of any of the foregoing;
(i)    Indebtedness consisting of Contingent Obligations permitted pursuant to
Section 7.21;
(j)    Indebtedness consisting of the financing of insurance premiums in the
Ordinary Course of Business;
(k)    Guarantees made by a Loan Party or a Subsidiary of a Loan Party with
respect to Indebtedness permitted pursuant to the foregoing clauses (a) through
(j); and
(l)    other unsecured Indebtedness in an aggregate principal amount not to
exceed $1,000,000 at any time outstanding.

7.3    Investments. Make or hold any Investments, except:
(a)    Investments held in the form of cash or items that qualified as Cash
Equivalents at the time of the making of such Investments;
(b)    loans and advances to officers, directors and employees of any Loan Party
or any Subsidiary thereof in an aggregate amount not to exceed $500,000 at any
time, for travel, entertainment, relocation and other ordinary business
purposes;
(c)    (i) Investments in Subsidiaries and other Persons existing on the Closing
Date and (other than Investments in the form of cash and Cash Equivalent
Investments permitted under


126
82461917_14

--------------------------------------------------------------------------------





Section 7.3(a)) described on Schedule 7.3 of the Disclosure Schedules,
(ii) Investments made after the Closing Date by any Loan Party in any other Loan
Party (but, in the case of Investments made in Holdings or the Parent, only if
otherwise permitted under this Agreement), (iii) Investments made after the
Closing Date by any Non-Guarantor Subsidiary in any other Non-Guarantor
Subsidiary, (iv) Investments made after the Closing Date by any Non-Guarantor
Subsidiary in any Loan Party, and (v) Investments made after the Closing Date by
any Loan Party in any Non-Guarantor Subsidiary in an aggregate amount at any
time not to exceed $3,500,000; provided that any Investment in the form of loans
or advances made by any Loan Party to any Non-Guarantor Subsidiary pursuant to
this clause (v), if, evidenced by a note or instrument, shall be in form
reasonably satisfactory to the Administrative Agent and shall be pledged and
delivered to the Administrative Agent in accordance with the terms of Guaranty
and Security Agreement; provided further that solely for purposes of determining
the amount of Investments outstanding as of any date, (x) the aggregate amount
of capital contributions made in a Person shall be reduced by the aggregate
amount of distributions or dividends paid by such Person to the owner of its
Equity Interests since the date the initial capital contributions were made and
(y) the aggregate amount of credit extensions made to a Person shall be reduced
by the amount of principal repayments made on such credit extensions.
(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
Ordinary Course of Business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(e)    Guarantees permitted by Section 7.2;
(f)    Investments by Borrower or any Subsidiary thereof in the form of
Permitted Acquisitions to the extent that any Person or property acquired in
such Acquisition becomes a part of the applicable acquiring Person (whether or
not such Person is a wholly-owned Subsidiary) or, unless acquired by a
Non-Guarantor Subsidiary, becomes a Guarantor;
(g)    Investments received as the non-cash portion of consideration received in
connection with transactions permitted pursuant to Section 7.5(i);
(h)    Investments acquired in connection with the settlement of delinquent
accounts in the Ordinary Course of Business or in connection with the bankruptcy
or reorganization of suppliers or customers;
(i)    Investments comprised of Contingent Obligations permitted by Section
7.21;
(j)    Investments consisting of non-cash loans made by Parent or Holdings to
officers, directors and employees of a Loan Party or a wholly-owned Subsidiary
which are used by such Persons to purchase Equity Interests of Parent or
Holdings, respectively;


127
82461917_14

--------------------------------------------------------------------------------





(k)    provided that no Event of Default is continuing before or would result
therefrom, after giving effect thereto, Investments in joint ventures
(non-Subsidiaries) in a line of business that would comply with Section 7.7 not
to exceed $5,000,000 in the aggregate at any time outstanding; provided that
solely for purposes of determining the amount of Investments outstanding as of
any date, (x) the aggregate amount of capital contributions made in a Person
shall be reduced by the aggregate amount of distributions or dividends paid by
such Person to the owner of its equity since the date the initial capital
contributions were made and (y) the aggregate amount of credit extensions made
to a Person shall be reduced by the amount of principal repayments made on such
credit extensions;
(l)    Investments in Nobilis Health Networks, Inc. and its Subsidiaries, which
in the aggregate will not exceed $3,000,000 at any time outstanding;
(m)    Investments in Swap Contracts permitted under Section 7.2; and
(n)    other Investments not exceeding $1,000,000 in the aggregate at any time;
provided that before and immediately after giving effect to such Investment, no
Event of Default has occurred and is continuing.

7.4    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:
(a)    any Subsidiary may merge or consolidate with or into (i) the Borrower;
provided that the Borrower shall be the continuing or surviving Person, or (ii)
any one or more other Subsidiaries; provided that (A) when any Loan Party is
merging with a Non-Guarantor Subsidiary, such Loan Party shall be the continuing
or surviving Person and (B) when any wholly-owned Subsidiary is merging with a
non-wholly-owned Subsidiary, the wholly-owned Subsidiary shall be the continuing
or surviving Person;
(b)    any Loan Party may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to another Loan Party (other than
Holdings or Parent);
(c)    any Non-Guarantor Subsidiary may Dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to a Loan Party (other than
Holdings or Parent), another Non-Guarantor Subsidiary, or any Person any Equity
Interests of which are held by any Loan Party or any Subsidiary of any Loan
Party; provided that the amount paid by any Loan Party in connection with such
Disposition shall not exceed the fair market value of the assets purchased in
such Disposition as determined by the board of directors (or other equivalent
governing body) of such Loan Party in good faith;
(d)    Dispositions of inventory in the Ordinary Course of Business;


128
82461917_14

--------------------------------------------------------------------------------





(e)    so long as no Default exists or would result therefrom, in connection
with any Acquisition, any Subsidiary of the Borrower may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided that (i) the Person surviving such merger shall be
a wholly-owned Subsidiary of the Borrower and (ii) in the case of any such
merger to which any Guarantor (other than Parent or Holdings) is a party, such
Guarantor (other than Parent or Holdings) is the surviving Person; and
(f)    any Subsidiary that is inactive and has no material assets may dissolve
or be dissolved by the owner of its Equity Interests.

7.5    Dispositions. Make any Disposition, except:
(a)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the Ordinary Course of Business;
(b)    Dispositions of inventory in the Ordinary Course of Business;
(c)    non-exclusive licenses and sublicenses of Intellectual Property rights in
the Ordinary Course of Business not interfering, individually or in the
aggregate, in any material respect with the conduct of the business of the
Parent and its Subsidiaries;
(d)    leases, subleases, licenses or sublicenses of real or personal property
granted by the Borrower or any of its Subsidiaries to others in the Ordinary
Course of Business not detracting from the value of such real or personal
property or interfering in any material respect with the business of the Parent
or any of its Subsidiaries;
(e)    the write-off, discount, sale or other disposition of defaulted or
past-due receivables and similar obligations in the Ordinary Course of Business
and not undertaken as part of an accounts receivable financing transaction;
(f)    Dispositions of Investments in cash and Cash Equivalents;
(g)    Dispositions of property by (i) any Loan Party to any other Loan Party
(other than Parent or Holdings), (ii) any Non-Guarantor Subsidiary to any Loan
Party (other than Parent or Holdings); provided that the amount paid by any Loan
Party in connection with such Disposition shall not exceed the fair market value
of the assets purchased in such Disposition as determined by the board of
directors (or other equivalent governing body), or by an officer or director, of
such Loan Party in good faith and (iii) any Non-Guarantor Subsidiary to any
other Non-Guarantor Subsidiary or any Person any Equity Interests of which are
held by a Loan Party or any Subsidiary of any Loan Party;
(h)    Dispositions permitted by Section 7.4;


129
82461917_14

--------------------------------------------------------------------------------





(i)    Dispositions not otherwise permitted under this Section 7.5; provided
that (i) at the time of such Disposition, no Event of Default shall exist or
would result from such Disposition, (ii) the aggregate fair market value of
assets Disposed of in reliance on this clause in any fiscal year shall not
exceed $3,500,000, (iii) such Disposition shall be for fair market value as
determined by the board of directors (or other equivalent governing body), or by
an officer or director, of such Person in good faith, and (iv) the Net Cash
Proceeds of such Disposition shall be applied in accordance with Section
2.5(b)(ii); and
(j)    Permitted Physician Equity Transfers, so long as the Net Cash Proceeds of
thereof shall be applied in accordance with Section 2.5(b)(ii).

7.6    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except that:
(a)    (i) each Guarantor (other than Parent or Holdings) may declare and make
Restricted Payments to the Borrower or another Guarantor (other than Parent or
Holdings), (ii) any Non-Guarantor Subsidiary may declare and make Restricted
Payments to the Borrower, any other Subsidiary and any other Person that owns a
direct Equity Interest in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made and (iii) any Subsidiary that is a Loan Party may declare
and make Restricted Payments to the Borrower, any other Subsidiary and any other
Person that owns a direct Equity Interest in such Subsidiary, ratably according
to their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made; provided that (x) the aggregate amount of
cash dividends that may be paid to non-Loan Parties in any period of twelve
consecutive months shall not exceed an amount equal to ten percent (10%) of
Consolidated EBITDAR calculated as of the end of the most recent fiscal quarter
for which Administrative Agent has received a Compliance Certificate and (y)
after giving effect to any such Restricted Payment to any non-Loan Party, such
Subsidiary shall have cash and Cash Equivalents of at least $1,000,000;
(b)    Parent, Holdings, the Borrower and each Subsidiary may declare and make
dividend payments or other distributions payable solely in the common stock or
other common Equity Interests of such Person;
(c)    Parent, Holdings, the Borrower and each Subsidiary may purchase, redeem
or otherwise acquire its common Equity Interests with the proceeds received from
the substantially concurrent issue of new common Equity Interests;
(d)    so long as (i) no Event of Default shall have occurred and be continuing
or would result therefrom and (ii) after giving effect to such Restricted
Payment and all Indebtedness incurred in connection therewith, the Borrower and
its Subsidiaries shall be in compliance with the financial covenants set forth
in Section 7.11, calculated on a Pro Forma Basis pursuant to Section 1.3(c), the


130
82461917_14

--------------------------------------------------------------------------------





Borrower may declare and make other Restricted Payments in an aggregate amount
during any fiscal year not to exceed $500,000;
(e)    the Borrower may declare and pay cash dividends to Holdings not to exceed
an amount necessary to permit each of Holdings and Parent to pay (i) reasonable
and customary corporate and operating expenses (including reasonable
out-of-pocket expenses for legal, administrative and accounting services
provided by third parties), (ii) compensation, benefits and other amounts
payable to officers and employees in connection with their employment in the
Ordinary Course of Business , (iii) fees, cost and expenses of board members,
and (iv) franchise fees or similar taxes and fees required to maintain its
corporate existence; and
(f)    Holdings may declare and pay cash dividends to Parent not to exceed an
amount necessary to permit Parent to pay (i) reasonable and customary corporate
and operating expenses (including reasonable out-of-pocket expenses for legal,
administrative and accounting services provided by third parties), (ii)
compensation, benefits and other amounts payable to officers and employees in
connection with their employment in the Ordinary Course of Business, (iii) fees,
cost and expenses of board members, and (iv) franchise fees or similar taxes and
fees required to maintain its corporate existence;
(g)    the Borrower may make Permitted Tax Distributions to Holdings and
Holdings may make Permitted Tax Distributions to Parent;
(h)    the payment of reasonable compensation to officers and employees for
actual services rendered to the Loan Parties and their Subsidiaries in the
Ordinary Course of Business;
(i)    the payment of ordinary course directors’ fees (excluding compensation in
the form of the Parent’s Equity Interests) and reimbursement of reasonable and
documented actual out-of-pocket expenses incurred in connection with attending
board of director meetings; and
(j)    Restricted Payments made to redeem from officers, directors, employees
and any Person that has been issued or sold Equity Interests in connection with
a Permitted Physician Equity Transfer, Equity Interests; provided that (i) no
Default has occurred and is continuing or would arise as a result of such
Restricted Payment and (ii) the aggregate Restricted Payments made pursuant to
this clause shall not exceed $2,000,000 in the aggregate over the term of this
Agreement.

7.7    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the Closing Date or any business reasonably
complementary, related or incidental thereto.

7.8    Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of any Loan Party, whether or not in the Ordinary Course of
Business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be


131
82461917_14

--------------------------------------------------------------------------------





obtainable by the Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate; provided that the
foregoing restriction shall not apply to (i) transactions between or among the
Loan Parties and (ii) any transaction expressly permitted in this Agreement.

7.9    Burdensome Agreements. Except for any agreement in effect (A) on the date
hereof and set forth on Schedule 7.9 of the Disclosure Schedules, (B) at the
time any Person becomes a Subsidiary, so long as such agreement was not entered
into in contemplation of such Person becoming a Subsidiary, or (C) in connection
with the Disposition of a Subsidiary, enter into or permit to exist any
Contractual Obligation (other than any Loan Document) that (a) limits the
ability (i) of any Subsidiary to make Restricted Payments to the Borrower or any
other Loan Party or to otherwise transfer property to or invest in the Borrower
or any other Loan Party, (ii) of any Subsidiary to Guarantee the Indebtedness of
the Borrower or (iii) of the Borrower or any Subsidiary to create, incur, assume
or suffer to exist Liens on property of such Person; provided that this clause
(iii) shall not prohibit any negative pledge incurred or provided in favor of
any holder of Indebtedness permitted under Section 7.2(c) solely to the extent
any such negative pledge relates to the property financed by or the subject of
such Indebtedness or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person.

7.10    Use of Proceeds.
(a)    Use the proceeds of any Credit Extension, whether directly or indirectly,
and whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the Federal Reserve Board) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.
(b)    Use the proceeds of any Credit Extension, whether directly or indirectly,
or lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person, (i) in furtherance of an offer, payment,
promise to pay or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

7.11    Financial Covenants.
(a)    Consolidated Leverage Ratio.     The Loan Parties shall not permit the
Consolidated Leverage Ratio as of the last day of any fiscal quarter as set
forth below to be greater than the maximum ratio set forth in the table below
opposite such date:


132
82461917_14

--------------------------------------------------------------------------------





Measurement Period
Maximum Consolidated Leverage Ratio
December 31, 2016 through and including September 30, 2018
2.75 to 1.00
December 31, 2018 through and including September 30, 2019
2.50 to 1.00
December 31, 2019 through and including September 30, 2020
2.25 to 1.00
December 31, 2020 and the last day of each fiscal quarter thereof
2.00 to 1.00



Notwithstanding the covenant levels set forth in above, at the election of the
Borrower given in writing to the Administrative Agent in connection with a
Material Acquisition, commencing with the fiscal quarter during which such
Material Acquisition is consummated, the Consolidated Leverage Ratio shall be
subject to a covenant adjustment (“Covenant Holiday”).  If so elected, (i) the
maximum Consolidated Leverage Ratio during the Covenant Holiday shall be equal
to the applicable requirement set forth above plus 0.25, (ii) the period of each
Covenant Holiday shall last no longer than three fiscal quarters (or such
shorter period as Borrower may request), (iii) there shall be at least one
fiscal quarter between Covenant Holidays, and (iv) there shall be no more than
two Covenant Holidays during the term of this Agreement.  After the period of
each Covenant Holiday, the maximum permitted Consolidated Leverage Ratio shall
be as set forth in the table above.


(b)    Consolidated Fixed Charge Coverage Ratio. The Loan Parties shall not
permit the Consolidated Fixed Charge Coverage Ratio as of the last day of any
fiscal quarter for the twelve fiscal month period then ending to be less than
2.00 to 1.00.

7.12    Capital Expenditures. Make or become legally obligated to make any
Capital Expenditure, except for Capital Expenditures in the Ordinary Course of
Business.

7.13    Amendments of Organization Documents. Amend any of its Organization
Documents in any manner materially adverse to the rights or interests of the
Administrative Agent or any Lender.

7.14    Payments and Modifications of Subordinated Indebtedness.
(a)    Prepay, redeem, repurchase or otherwise acquire for value any
Subordinated Indebtedness, or make any principal, interest, or other payments on
any Subordinated Indebtedness, in each case, other than as expressly permitted
by the Subordination Agreement applicable thereto.
(b)    Amend, modify, or change in any manner any term or condition of any
Subordinated Indebtedness Documents other than as permitted by the Subordination
Agreement applicable thereto.


133
82461917_14

--------------------------------------------------------------------------------






7.15    Holding Company Status.
(a)    In the case of Holdings, engage in any business or activity other than
(i) the ownership of all outstanding Equity Interests in the Borrower, (ii) as a
tenant under the lease for real property located at 5920 Forest Park Drive,
Suite 700, Dallas, Texas 75235 (iii) maintaining its corporate existence, (iv)
participating in tax, accounting and other administrative activities (including
being a party to employment contracts of employees of Holdings or the Borrower)
as the parent of the consolidated group of companies, including the Loan
Parties, (v) the execution and delivery of the Loan Documents to which it is a
party, the performance of its obligations thereunder and the activities
expressly permitted thereby, (vi) incurring Contingent Obligations in the
Ordinary Course of Business with respect to operating leases, (vii) entering
into customary engagements with investment banks, legal counsel, and other
service providers, (viii) as party to customary insurance contracts, (ix) as
party to customary contractual obligations and indemnities provided in
connection with Acquisitions and other Investments permitted under this
Agreement, and (x) activities incidental to the businesses or activities
described in the foregoing clauses (i) through (ix).
(b)    In the case of Parent, engage in any business or activity other than (i)
the ownership of all outstanding Equity Interests in Holdings, (ii) maintaining
its corporate existence, (iii) participating in tax, accounting and other
administrative activities (including being a party to employment contracts of
employees of Parent or the Borrower) as the parent of the consolidated group of
companies, including the Loan Parties, (iv) the execution and delivery of the
Loan Documents to which it is a party, the performance of its obligations
thereunder and the activities expressly permitted thereby, (v) incurring
Contingent Obligations in the Ordinary Course of Business with respect to
operating leases, (vi) entering into customary engagements with investment
banks, legal counsel, and other service providers, (vii) as party to customary
insurance contracts, (viii) as party to customary contractual obligations and
indemnities provided in connection with Acquisitions and other Investments
permitted under this Agreement, and (ix) activities incidental to the businesses
or activities described in the foregoing clauses (i) through (viii) (which shall
expressly include (x) being a party to customary documents in connection with
any permitted issuance of Equity Interests or Indebtedness and (y) being a party
to joint venture master agreements with respect to joint ventures in place on
the Closing Date (but with respect to which Parent owns no Equity Interests and
has no material obligations or liabilities)).

7.16    OFAC; Patriot Act. No Loan Party shall, and no Loan Party shall permit
any of its Subsidiaries to fail to comply with the laws, regulations and
executive orders referred to in Section 5.19.

7.17    Sale-Leasebacks. Engage in a sale leaseback, synthetic lease, or similar
transaction involving any of its assets except as permitted by Section 7.2(c).


134
82461917_14

--------------------------------------------------------------------------------






7.18    Hazardous Materials. Cause or suffer to exist any Release of any
Hazardous Material at, to or from any real property that would violate any
Environmental Law, form the basis for any Environmental Liabilities or otherwise
adversely affect the value or marketability of any real property (whether or not
owned by any Loan Party or any Subsidiary of any Loan Party), in any case, other
than such violations, Environmental Liabilities and effects that would not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

7.19    Amendments to Material Contracts. Amend, modify, or waive any Material
Contract or provision thereof in any respect that would be materially adverse to
Administrative Agent or Lenders.

7.20    Changes in Accounting, Name and Jurisdiction of Organization. (a) Make
any significant change in accounting treatment or reporting practices, except as
required by GAAP, (b) change the fiscal year or method for determining fiscal
quarters of any Loan Party or of any consolidated Subsidiary of any Loan Party,
(c) change its name as it appears in official filings in its jurisdiction of
organization, or (d) change its jurisdiction of organization, in the case of
clauses (c) and (d), without at least 20 days’ prior written notice to
Administrative Agent and the acknowledgement (within a reasonable timeframe) of
Administrative Agent that all actions required by Administrative Agent,
including those to continue the perfection of its Liens, have been completed.

7.21    Contingent Obligations. Create, incur, assume or suffer to exist any
Contingent Obligations except in respect of the Obligations and except:
(a)    endorsements for collection or deposit in the Ordinary Course of
Business;
(b)    Swap Contracts permitted by Section 7.2(d);
(c)    Contingent Obligations of the Loan Parties and their Subsidiaries
existing as of the Closing Date and listed in Schedule 7.21 of the Disclosure
Schedules, including extensions and renewals thereof which do not increase the
principal amount of such Contingent Obligations or impose materially more
restrictive or adverse terms on the Loan Parties or their Subsidiaries as
compared to the terms of the Contingent Obligation being renewed or extended;
(d)    Contingent Obligations arising under indemnity agreements to title
insurers to cause such title insurers to issue to Administrative Agent title
insurance policies;
(e)    Contingent Obligations arising with respect to customary indemnification
obligations in favor of (i) sellers in connection with Acquisitions permitted
hereunder and (ii) purchasers in connection with dispositions permitted under
Section 7.5(i);
(f)    Contingent Obligations arising under Letters of Credit;


135
82461917_14

--------------------------------------------------------------------------------





(g)    Contingent Obligations arising under Guarantees made in the Ordinary
Course of Business of obligations of any Loan Party (other than Parent or
Holdings) which obligations are otherwise permitted hereunder; provided that if
such obligation is subordinated to the Obligations, such Guarantee shall be
subordinated to the same extent;
(h)    Contingent Obligations incurred in the Ordinary Course of Business with
respect to (A) surety and appeals bonds, performance bonds and other similar
obligations, and (B) operating leases;
(i)    other Contingent Obligations not exceeding $500,000 in the aggregate at
any time outstanding; and
(j)    Contingent Obligations arising under Guarantees other than those
described in clause (g) in an aggregate amount not to exceed $500,000.

ARTICLE VIII    
DEFAULT AND REMEDIES

8.1    Events of Default. Each of the following shall constitute an Event of
Default:
(a)    Non-Payment. Any Loan Party fails to (i) pay when and as required to be
paid herein, any amount of principal of any Loan or any LC Obligation, (ii)
deposit when and as required to be deposited herein, any funds as Cash
Collateral in respect of LC Obligations, (iii) pay within three days after the
same becomes due, any interest on any Loan or on any LC Obligation, or any fee
due hereunder or (iv) pay within five days after the same becomes due, any other
amount payable hereunder or under any other Loan Document.
(b)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.1, 6.2, 6.3, 6.5, 6.10,
6.11, 6.12, 6.14, or Article VII.
(c)    Other Defaults. Any Loan Party fails to perform or observe any covenant
or agreement (other than those specified in Section 8.1(a) or (b)) contained in
any Loan Document on its part to be performed or observed and such failure
continues for 30 days.
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party in this Agreement, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect (or, in the case of any such representation, warranty,
certification or statement of fact that is subject to materiality or Material
Adverse Effect qualifications, in any respect) when made or deemed made.
(e)    Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or


136
82461917_14

--------------------------------------------------------------------------------





otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than $3,500,000, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, in either case the effect of which default or other event is to
cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than $3,500,000.
(f)    Voluntary Bankruptcy Proceeding. Any Loan Party or any Subsidiary thereof
shall (i) commence a voluntary case under any Debtor Relief Laws, (ii) file a
petition seeking to take advantage of any Debtor Relief Laws, (iii) consent to
or fail to contest in a timely and appropriate manner any petition filed against
it in an involuntary case under any Debtor Relief Laws, (iv) apply for or
consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its property, domestic or
foreign, (v) admit in writing its inability or fails generally to pay its debts
as they become due, or (vi) make a general assignment for the benefit of
creditors.
(g)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Loan Party or any Subsidiary thereof in any court of
competent jurisdiction seeking (i) relief under any Debtor Relief Laws, or
(ii) the appointment of a trustee, receiver, custodian, liquidator or the like
for any Loan Party or any Subsidiary thereof or for all or any substantial part
of their respective assets, domestic or foreign, and such case or proceeding
shall continue without dismissal or stay for a period of 60 consecutive days, or
an order granting the relief requested in such case or proceeding (including,
but not limited to, an order for relief under such Federal bankruptcy Laws)
shall be entered.
(h)    Judgments. There is entered against any Loan Party or any Subsidiary
thereof one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such


137
82461917_14

--------------------------------------------------------------------------------





judgments and orders) exceeding $3,500,000 (to the extent not covered by
independent third-party insurance, that has been notified of the potential claim
and does not dispute coverage) and either (i) enforcement proceedings are
commenced by any creditor upon such judgment or order or (ii) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect.
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party to the Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of $3,500,000, or (ii) any Loan Party or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of $3,500,000.
(j)    Invalidity of Loan Documents. (i) Any provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted thereunder, ceases to be in full force and effect, (ii) any
Loan Party or any other Subsidiary contests in any manner the validity or
enforceability of any provision of any Loan Document or (iii) any Loan Party
denies that it has any or further liability or obligation under any provision of
any Loan Document, or purports to revoke, terminate or rescind any provision of
any Loan Document, in each case except in accordance with its terms.
(k)    Change of Control. There occurs any Change of Control.
(l)    Collateral Documents. Any Collateral Document after delivery thereof
(whether pursuant to Section 4.1, Section 6.12 or otherwise under the Loan
Documents) shall for any reason (other than pursuant to the terms thereof or as
expressly permitted thereby) cease to create a valid and perfected lien with the
priority contemplated by the Collateral Documents on and security interest in
the Collateral purported to be covered thereby or any Loan Party shall so assert
such invalidity or lack of perfection or priority, except to the extent that any
such loss of perfection or priority results from the failure of the
Administrative Agent (i) to maintain possession of certificates actually
delivered to it representing securities pledged under the Collateral Documents,
(ii) to file Uniform Commercial Code continuation statements or (iii) do such
other acts as are necessary to continue such perfection (so long as the Loan
Parties are in compliance with Section 6.14).
(m)    Subordination. (i) Any subordination provision of the Subordinated
Indebtedness Documents ceases to be in full force and effect, or (ii) any Loan
Party or any other Person contests in any manner (A) the validity or
enforceability of any such provision, (B) that such provisions exist for the
benefit of the Administrative Agent and the other Secured Parties or (C) that
all payments of principal of or premium and interest on the applicable
Subordinated Indebtedness, or realized from the liquidation of any property of
any Loan Party, shall be subject to any of such provisions.


138
82461917_14

--------------------------------------------------------------------------------





(n)     Material Contracts. Any default or breach by any Loan Party or any
Subsidiary of any Loan Party occurs and is continuing under any Material
Contract that results in the termination of such Material Contract unless the
Borrower or a Loan Party enters into another contract providing similar services
within 60 days after termination.
(o)    Healthcare Matters. There shall occur any final and non-appealable
revocation, suspension, termination, rescission, non-renewal or forfeiture or
any similar final administrative action with respect to one or more Health Care
Permits, Third Party Payor Programs, Governmental Payor Programs, or Third Party
Payor Authorizations, to the extent that the Loan Parties and their Subsidiaries
derived revenues (individually or in the aggregate) from such Health Care
Permits, Third Party Payor Programs, Governmental Payor Programs and/or Third
Party Payor Authorizations, in an aggregate amount in excess of $3,500,000 for
the most recently completed period of four consecutive fiscal quarters of Parent
prior to such revocation, suspension, termination, rescission, non-renewal,
forfeiture or administrative action, as applicable.
(p)    Franchise Tax Status of Hermann Drive Surgical Hospital, LP. Any
inability of Hermann Drive Surgical Hospital, LP’s to obtain a statement of
Franchise Tax Account Status through the website of the Office of the
Comptroller of Public Accounts of Texas showing that Hermann Drive Surgical
Hospital, LP’s right to transact business in Texas is “Active” shall result in a
material adverse effect on the business, financial condition or operations, in
each case, of the Parent and its Subsidiaries on a consolidated basis.

8.2    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the LC Issuing Lender to make LC Credit Extensions to be terminated, whereupon
such commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)    require that the Borrower Cash Collateralize the LC Obligations (in an
amount equal to the Minimum Cash Collateral Amount with respect thereto); and
(d)    exercise on behalf of itself, the Lenders and the LC Issuing Lender all
rights and remedies available to it, the Lenders and the LC Issuing Lender under
the Loan Documents;


139
82461917_14

--------------------------------------------------------------------------------





provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the LC
Issuing Lender to make LC Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the LC Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

8.3    Application of Funds. After the exercise of remedies provided for in
Section 8.2 (or after the Loans have automatically become immediately due and
payable and the LC Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.2), any amounts received
on account of the Obligations shall, subject to the provisions of Sections 2.14
and 2.15, be applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and LC Fees)
payable to the Lenders and the LC Issuing Lender under the Loan Documents
(including fees, charges and disbursements of counsel to the respective Lenders
and the LC Issuing Lender and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid LC Fees and interest on the Loans, LC Borrowings and other Obligations
arising under the Loan Documents, ratably among the Lenders and the LC Issuing
Lender in proportion to the respective amounts described in this clause Third
payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, LC Borrowings and payment obligations then owing under
Secured Hedge Agreements and Secured Cash Management Agreements, and to the to
the Administrative Agent for the account of the LC Issuing Lenders, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.3 and 2.14, in each case ratably among the
Lenders, the LC Issuing Lenders, the Hedge Banks and the Cash Management Banks
in proportion to the respective amounts described in this clause Fourth held by
them;
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by applicable Law.


140
82461917_14

--------------------------------------------------------------------------------





Subject to Sections 2.3(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to this Agreement
that has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX for itself and its
Affiliates as if a “Lender” party hereto.

ARTICLE IX    
ADMINISTRATIVE AGENT

9.1    Appointment and Authority.
(a)    Each of the Lenders and the LC Issuing Lender hereby irrevocably appoints
Compass Bank to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the LC
Issuing Lender, and neither any Loan Party nor any Subsidiary thereof shall have
rights as a third party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the LC Issuing
Lender hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender and the LC Issuing Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant


141
82461917_14

--------------------------------------------------------------------------------





to Section 9.5 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.4(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

9.2    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.3    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Parent or any of its Subsidiaries or
Affiliates that is communicated


142
82461917_14

--------------------------------------------------------------------------------





to or obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.1 and 8.2) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by a final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by the Borrower, a Lender or the LC Issuing Lender.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in,
or in connection with, this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the LC Issuing Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the LC Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the LC Issuing Lender prior to the making of such Loan or the issuance of
such Letter of Credit. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.5    Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through


143
82461917_14

--------------------------------------------------------------------------------





any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for in this Agreement as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

9.6    Resignation or Removal of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the LC Issuing Lender and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, (or
such earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the LC Issuing Lender, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that in no event shall any such successor Administrative Agent be a
Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the LC Issuing Lender under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold


144
82461917_14

--------------------------------------------------------------------------------





such collateral security until such time as a successor Administrative Agent is
appointed) and (ii) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and the LC Issuing Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than as provided in Section
3.1(i) and other than any rights to indemnity payments or other amounts owed to
the retiring or removed Administrative Agent as of the Resignation Effective
Date or the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by the Borrower to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.4 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.
(d)    Any resignation by, or removal of, Compass Bank as Administrative Agent
pursuant to this Section shall also constitute its resignation as LC Issuing
Lender and Swingline Lender and the provisions of Sections 2.3(g) and 2.4(g)
shall apply.

9.7    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the LC Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the LC Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.8    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the arranger(s), bookrunner(s), syndication agent(s) or documentation
agent(s) listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the LC
Issuing Lender hereunder.


145
82461917_14

--------------------------------------------------------------------------------






9.9    Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or LC Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the LC
Issuing Lender and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the LC Issuing Lender and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders, the LC Issuing Lender and the
Administrative Agent under Sections 2.9 and 10.4) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the LC Issuing Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the LC
Issuing Lender, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.9 and 10.4.

9.10    Credit Bidding.
(a)    The Administrative Agent, on behalf of the Secured Parties, shall have
the right, at the direction of the Required Lenders, to credit bid and purchase
for the benefit of the Secured Parties all or any portion of Collateral at any
sale thereof conducted by the Administrative Agent or otherwise under the
provisions of the UCC, including pursuant to Sections 9-610 or 9-620 of the UCC,
at any sale thereof conducted under the provisions of the Bankruptcy Code of the
United States, including Section 363 thereof, or a sale under a plan of
reorganization, or at any other sale or foreclosure conducted by the
Administrative Agent or otherwise (whether by judicial action or otherwise) in
accordance with applicable Law. Such credit bid or purchase may be completed
through one or more acquisition vehicles formed by the Administrative Agent to
make such credit bid or purchase and, in connection therewith, the
Administrative Agent is authorized, on behalf of the Secured Parties, to adopt
documents providing for the governance of the acquisition vehicle or vehicles,
and assign the applicable Obligations to any such acquisition vehicle in
exchange for


146
82461917_14

--------------------------------------------------------------------------------





Equity Interests and/or debt issued by the applicable acquisition vehicle (which
shall be deemed to be held for the ratable account of the applicable Secured
Parties on the basis of the Obligations so assigned by each Secured Party);
provided that any actions by the Administrative Agent with respect to such
acquisition vehicle, including any disposition of the assets of Equity Interests
thereof, shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions of the Required Lenders in Section 10.1.
(b)    Each Lender hereby agrees, on behalf of itself and each of its Affiliates
that is a Secured Party, that, except as otherwise provided in any Loan Document
or with the written consent of the Administrative Agent and the Required
Lenders, it will not take any enforcement action, accelerate obligations under
any of the Loan Documents, or exercise any right that it might otherwise have
under applicable Law to credit bid at foreclosure sales, UCC sales or other
similar dispositions of Collateral.

9.11    Collateral and Guaranty Matters.
(a)    The Lenders (including in their respective capacities as a potential Cash
Management Bank and a potential Hedge Bank) and the LC Issuing Lender
irrevocably authorize the Administrative Agent, at its option and in its
discretion, to:
(i)    release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (A) upon the occurrence of the Termination Date,
(B) that is Disposed of or to be Disposed of as part of or in connection with
any Disposition permitted hereunder or under any other Loan Document to a Person
that is not a Loan Party or (C) subject to Section 10.1, if approved, authorized
or ratified in writing by the Required Lenders;
(ii)    subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.1(i); and
(iii)    release any Guarantor from its obligations under any Loan Document if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty and Security Agreement
pursuant to this Section 9.11.
(b)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the


147
82461917_14

--------------------------------------------------------------------------------





Collateral, the existence, priority or perfection of the Administrative Agent’s
Lien thereon, or any certificate prepared by any Loan Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

9.12    Secured Cash Management Agreements and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.3, the
Guaranty and Security Agreement or any Collateral by virtue of the provisions
hereof or of the Guaranty and Security Agreement or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.

ARTICLE X    
MISCELLANEOUS

10.1    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (or by the Administrative Agent with the consent
of the Required Lenders) and the Borrower or the applicable Loan Party, as the
case may be, and acknowledged by the Administrative Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that no such amendment, waiver or consent
shall:
(a)    waive any condition set forth in Section 4.1 or, in the case of the
initial Credit Extension, Section 4.2, without the written consent of each
Lender;
(b)    without limiting the generality of clause (a) above, waive any condition
set forth in Section 4.2 as to any Credit Extension under a particular Facility,
without the written consent of (i) if such Facility is the Term Loan Facility,
the Required Term Loan Lenders and (ii) if such Facility is the Revolving Credit
Facility, the Required Revolving Credit Lenders;
(c)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.2), without the written consent of
such Lender;


148
82461917_14

--------------------------------------------------------------------------------





(d)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under such other
Loan Document, without the written consent of each Lender entitled to such
payment;
(e)    reduce the principal of, or the rate of interest specified herein on, any
Loan or LC Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.1) any fees or other amounts payable hereunder or under any other
Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Margin that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder, without the written consent of each Lender
entitled to such amount; provided that only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or LC Fees at the Default Rate;
(f)    change (i) Sections 2.13 or 8.3 or (ii) the order of application of any
reduction in the Commitments or any prepayment of Loans among the Facilities
from the application thereof set forth in the applicable provisions of
Section 2.5(b) or 2.6(c), respectively, in any manner that materially and
adversely affects the Lenders under a Facility without the written consent of
(i) if such Facility is the Term Loan Facility, the Required Term Loan Lenders
and (ii) if such Facility is the Revolving Credit Facility, the Required
Revolving Credit Lenders;
(g)    change (i) any provision of this Section 10.1 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.1(g)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Credit Lenders” or “Required Term Loan Lenders,” without the written consent of
each Lender under the applicable Facility;
(h)    release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender,
except to the extent such release is permitted pursuant to Section 9.11 (in
which case such release may be made by the Administrative Agent acting alone or
at the direction of the Required Lenders);
(i)    release (A) any Guarantor from its Guarantee without the written consent
of each Lender, except to the extent such release is permitted pursuant to
Section 9.11 (in which case such release may be made by the Administrative Agent
acting alone or at the direction of the Required Lenders) or (B) the Borrower
from its obligations as the Borrower hereunder without the written consent of
each Lender; or


149
82461917_14

--------------------------------------------------------------------------------





(j)    impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder, without the
written consent of (i) if such Facility is the Term Loan Facility, the Required
Term Loan Lenders and (ii) if such Facility is the Revolving Credit Facility,
the Required Revolving Credit Lenders;
provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the LC Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the LC Issuing Lender under this Agreement
or any LC Issuer Document relating to any Letter of Credit issued or to be
issued by it, (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Swingline Lender in addition to the Lenders required above, affect
the rights or duties of the Swingline Lender under this Agreement, (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document, (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (v) each
LC Issuer Document may be amended, or rights or privileges thereunder waived, in
a writing executed only by the parties thereto; provided that a copy of such
amended LC Issuer Document shall be promptly delivered to the Administrative
Agent upon such amendment or waiver and (vi) the Administrative Agent and the
Borrower shall be permitted to amend any provision of the Loan Documents (and
such amendment shall become effective without any further action or consent of
any other party to any Loan Document) if the Administrative Agent and the
Borrower shall have jointly identified an obvious error or any error or omission
of a technical or immaterial nature in any such provision. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

10.2    Notices; Effectiveness; Electronic Communications.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


150
82461917_14

--------------------------------------------------------------------------------





(i)    if to the Borrower, Holdings, or Parent at the address indicated on its
respective signature page;
(ii)    if to any other Loan Party, care of Borrower at the address indicated on
its signature page;
(iii)    if to the Administrative Agent, the LC Issuing Lender or the Swingline
Lender, at the address indicated on its signature page; and
(iv)    if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire for deliveries of documentation that may
contain material non-public information.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the LC Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the LC Issuing Lender
pursuant to Article II if such Lender or the LC Issuing Lender, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under Article II by electronic communication. The Administrative Agent, the
Swingline Lender, the LC Issuing Lender or the Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both of the
foregoing clauses (i) and (ii), if such notice, e-mail or other communication is
not sent during


151
82461917_14

--------------------------------------------------------------------------------





the normal business hours of the recipient, such notice, e-mail or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.
(c)    Change of Address, Etc. Each Loan Party, the Administrative Agent, the LC
Issuing Lender and the Swingline Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the LC Issuing Lender and the Swingline
Lender.
(d)    Platform.
(i)    The Borrower hereby acknowledges that the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make any materials provided by, or
on behalf of, any Loan Party hereunder or under any other Loan Document
(collectively, the “Borrower Materials”) available to the Lenders and the LC
Issuing Lender by posting the Borrower Materials on the Platform.
(ii)    The Borrower hereby acknowledges that certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, means
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger, the LC Issuing Lender and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.7); (y)
all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
(iii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Borrower Materials or the
Platform and expressly disclaim liability for errors or omissions in the
Borrower Materials. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness


152
82461917_14

--------------------------------------------------------------------------------





for a particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Borrower Materials or the Platform. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any other Loan Party, any Lender, the LC Issuing
Lender or any other Person for damages of any kind, including direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any
other Loan Party’s or any Agent Party’s transmission of communications through
the Platform.
(e)    Private Side Designation. Each Public Lender agrees to cause at least one
individual at, or on behalf of, such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to any Loan Party or its securities for purposes of
United States Federal or state securities Laws.

10.3    No Waiver; Cumulative Remedies; Enforcement.
(a)    No failure by any Lender, the LC Issuing Lender or the Administrative
Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege under this Agreement or any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege under this Agreement or any other Loan
Document preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges under this Agreement and each other Loan Document are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.
(b)    Notwithstanding anything to the contrary contained in this Agreement or
any other Loan Document, the authority to enforce rights and remedies under this
Agreement and the other Loan Documents against the Loan Parties or any of them
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Section 8.2 for the benefit of
all the Lenders and the LC Issuing Lender; provided that the foregoing shall not
prohibit (i) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) under this Agreement and the other Loan Documents, (ii)
the LC Issuing Lender or the Swingline Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as LC Issuing Lender
or Swingline Lender, as the case may be) under this Agreement and the other Loan
Documents, (iii) any Lender from exercising setoff rights in accordance with
Section 10.8 (subject to the terms of Section 2.13) or


153
82461917_14

--------------------------------------------------------------------------------





(iv) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Loan Party
under any Debtor Relief Law; and provided further that if at any time there is
no Person acting as Administrative Agent under this Agreement and the other Loan
Documents, then (x) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.2 and (y) in addition
to the matters set forth in clauses (i), (ii) and (iii) of the preceding proviso
and subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

10.4    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Loan Parties, jointly and severally, shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), and shall pay all fees and time charges
and disbursements for attorneys who may be employees of the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents, or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the LC Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out‑of‑pocket expenses incurred by the
Administrative Agent, any Lender or the LC Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the LC Issuing Lender), and shall pay all fees and time charges for
attorneys who may be employees of the Administrative Agent, any Lender or the LC
Issuing Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section or (B) in connection with Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
(b)    Indemnification by the Borrower. THE LOAN PARTIES, JOINTLY AND SEVERALLY,
SHALL INDEMNIFY THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH
LENDER AND THE LC ISSUING LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES,
LIABILITIES AND RELATED EXPENSES (INCLUDING THE FEES, CHARGES AND DISBURSEMENTS
OF ANY COUNSEL FOR ANY INDEMNITEE), AND SHALL INDEMNIFY AND HOLD HARMLESS EACH
INDEMNITEE FROM ALL FEES AND TIME CHARGES AND


154
82461917_14

--------------------------------------------------------------------------------





DISBURSEMENTS FOR ATTORNEYS WHO MAY BE EMPLOYEES OF ANY INDEMNITEE, INCURRED BY
ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY PERSON (INCLUDING THE
BORROWER OR ANY OTHER LOAN PARTY, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE
OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH
INDEMNITEE) OTHER THAN SUCH INDEMNITEE AND ITS RELATED PARTIES ARISING OUT OF,
IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OR
PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE LC ISSUING
LENDER TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS
PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS
OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED, LEASED OR OPERATED BY ANY
LOAN PARTY OR ANY SUBSIDIARY THEREOF, OR ANY ENVIRONMENTAL LIABILITY RELATED IN
ANY WAY TO ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF OR (IV) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER
BROUGHT BY A THIRD PARTY OR BY THE BORROWER OR ANY OTHER LOAN PARTY, AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES (X) ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR
(Y) RESULT FROM A CLAIM BROUGHT BY THE BORROWER OR ANY OTHER LOAN PARTY AGAINST
AN INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT, IF THE BORROWER OR SUCH LOAN PARTY HAS
OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION. THIS SECTION 10.4(B) SHALL NOT
APPLY WITH RESPECT TO TAXES OTHER THAN ANY TAXES THAT REPRESENT LOSSES, CLAIMS,
DAMAGES, ETC. ARISING FROM ANY NON-TAX CLAIM.


155
82461917_14

--------------------------------------------------------------------------------





(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the LC Issuing Lender, the Swingline Lender or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the LC Issuing Lender, the Swingline Lender or
such Related Party, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time,
or if the Total Credit Exposure has been reduced to zero, then based on such
Lender’s share of the Total Credit Exposure immediately prior to such reduction)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that with respect to such unpaid amounts owed
to the LC Issuing Lender or the Swingline Lender solely in its capacity as such,
only the Revolving Credit Lenders shall be required to pay such unpaid amounts,
such payment to be made severally among them based on such Lenders’ Applicable
Revolving Credit Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought or, if the aggregate
Revolving Credit Commitments have been reduced to zero as of such time,
determined immediately prior to such reduction); and provided further that, the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the LC Issuing Lender or the
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent), the
LC Issuing Lender or the Swingline Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(c).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
(e)    Payments. All amounts due under this Section shall be payable not later
than 10 Business Days after demand therefor.
(f)    Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.


156
82461917_14

--------------------------------------------------------------------------------






10.5    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the LC Issuing Lender or any
Lender, or the Administrative Agent, the LC Issuing Lender or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, the LC Issuing Lender or such Lender
in its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred and (b)
each Lender and the LC Issuing Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the LC Issuing Lender under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

10.6    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (e)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the LC Issuing Lender and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.6(b), participations in LC Obligations and in
Swingline Loans) at the time owing to it); provided that (in each case with
respect to any Facility) any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.


157
82461917_14

--------------------------------------------------------------------------------





(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Facility) or contemporaneous assignments to related
Approved Funds (determined after giving effect to such assignments) that equal
at least the amount specified in clause (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and
(B)    in any case not described in clause (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term Loan Facility, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably conditioned, withheld, or delayed); provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five Business Days
after having received notice thereof.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swingline
Lender’s rights and obligations in respect of Swingline Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
the separate credit facilities provided hereunder on a non-pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five Business Days
after having received notice thereof;


158
82461917_14

--------------------------------------------------------------------------------





(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) the Revolving Credit Facility or any unfunded Commitment with respect to
the Term Loan Facility if such assignment is to a Person that is not a Lender
with a Commitment in respect of such Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender or (2) any Term Loan to a Person that
is not a Lender, an Affiliate of a Lender or an Approved Fund; and
(C)    the consent of the LC Issuing Lender and the Swingline Lender shall be
required for any assignment in respect of the Revolving Credit Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute a Defaulting Lender or a Subsidiary thereof.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or sub-participations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the LC Issuing Lender, the Swingline Lender or any
other Lender hereunder (and interest accrued thereon) and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Applicable
Percentage. Notwithstanding the


159
82461917_14

--------------------------------------------------------------------------------





foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.1, 3.4, 3.5 and 10.4 with respect
to facts and circumstances occurring prior to the effective date of such
assignment; provided that except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection (b)
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section (other than a proposed assignment to the Borrower or any of its
Subsidiaries or Affiliates or to a natural Person, which, in each case, shall be
null and void).
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and LC Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender (but only to the extent of the entries therein that are directly
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person,
or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)


160
82461917_14

--------------------------------------------------------------------------------





(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in LC Obligations
and/or Swingline Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the LC Issuing Lender shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 10.4(c) with respect to any payments made by such Lender
to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.1 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.1, 3.4 and 3.5
(subject to the requirements and limitations therein, including the requirements
under Section 3.1(g) (it being understood that the documentation required under
Section 3.1(g) shall be delivered to the Lender who sells the participation)) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 3.6 as if it
were an assignee under subsection (b) of this Section and (B) shall not be
entitled to receive any greater payment under Sections 3.1 or 3.4, with respect
to any participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.6 with respect to any Participant. To the extent permitted by Law,
each Participant also shall be entitled to the benefits of Section 10.8 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury


161
82461917_14

--------------------------------------------------------------------------------





Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

10.7    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the LC Issuing Lender agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Law or by any subpoena or similar legal process, (d) to any other
party hereto, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.16 or (ii) any actual or prospective party (or its Related Parties) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, (h) with the consent
of the Borrower or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the LC Issuing Lender or any
of their respective Affiliates on a non-confidential basis from a source other
than the Borrower. In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the


162
82461917_14

--------------------------------------------------------------------------------





lending industry and service providers to the Administrative Agent and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents, and the Commitments.
For purposes of this Section, “Information” means all information received from
any Loan Party or any of their respective Subsidiaries relating to any Loan
Party or any of their respective Subsidiaries or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the LC Issuing Lender on a non-confidential
basis prior to disclosure by such Loan Party or such Subsidiary; provided that,
in the case of information received from any Loan Party or any of their
respective Subsidiaries after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

10.8    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the LC Issuing Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, after
obtaining the prior written consent of the Administrative Agent, to the fullest
extent permitted by applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, the LC Issuing Lender or any such Affiliate to or for the credit
or the account of a Loan Party against any and all of the obligations of such
Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the LC Issuing Lender or their respective Affiliates,
irrespective of whether or not such Lender or the LC Issuing Lender or such
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Loan Party may be contingent or
unmatured or are owed to a branch or office or Affiliate of such Lender or the
LC Issuing Lender different from the branch, office or Affiliate holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Lenders
and the LC Issuing Lender and (y) the Defaulting Lender shall provide promptly
to the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the LC Issuing Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the LC Issuing Lender or
their respective Affiliates may have. Each Lender and the LC Issuing Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff


163
82461917_14

--------------------------------------------------------------------------------





and application. Notwithstanding the provisions of this Section 10.8, if at any
time any Lender, the LC Issuing Lender or any of their respective Affiliates
maintains one or more deposit accounts for any Loan Party into which Medicare
and/or Medicaid receivables are deposited, such Person shall waive the right of
setoff set forth herein.

10.9    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.10    Independent Effect of Covenants. The Borrower expressly acknowledges
and agrees that each covenant contained in Articles VI or VII shall be given
independent effect. Accordingly, the Borrower shall not engage in any
transaction or other act otherwise permitted under any covenant contained in
Articles VI or VII, if before or after giving effect to such transaction or act
the Borrower shall or would be in breach of any other covenant contained in
Articles VI or VII.

10.11    Governing Law; Jurisdiction; Etc.
(a)    Governing Law. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.
(b)    Submission to Jurisdiction. Each Loan Party irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender,
the LC Issuing Lender, or any Related Party of the foregoing in any way relating
to this Agreement or any other Loan Document or the transactions relating hereto
or thereto, in any forum other than the courts of the State of New York sitting
in New York county and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York state court or, to
the fullest extent permitted by applicable Law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on


164
82461917_14

--------------------------------------------------------------------------------





the judgment or in any other manner provided by Law. Nothing in this Agreement
or in any other Loan Document shall affect any right that the Administrative
Agent, any Lender or the LC Issuing Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.
(c)    Waiver of Venue. Each Loan Party irrevocably and unconditionally waives,
to the fullest extent permitted by applicable Law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Agreement or any other Loan Document in any court
referred to in subsection (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 10.2. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable Law.

10.12    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.13    Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, the LC Issuing Lender or the Arranger, constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.1, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof


165
82461917_14

--------------------------------------------------------------------------------





that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic (e.g. “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.

10.14    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby, each Loan Party acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arranger, and the Lenders are arm’s-length commercial
transactions between the Loan Parties and their respective Affiliates, on the
one hand, and the Administrative Agent, the Arranger, and the Lenders, on the
other hand, (B) each of the Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of the Loan Parties is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated by
this Agreement and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Arranger and the Lenders each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for any Loan Party or any of their respective Affiliates, or any other Person
and (B) neither the Administrative Agent, the Arranger nor any Lender has any
obligation to any Loan Party or any of their respective Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth in this Agreement and in the other Loan Documents; and (iii) the
Administrative Agent, the Arranger, the Lenders, and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Loan Parties and their respective Affiliates, and
neither the Administrative Agent, the Arranger nor any Lender has any obligation
to disclose any of such interests to any Loan Party or any of their respective
Affiliates. To the fullest extent permitted by Law, each of the Loan Parties
hereby waives and releases any claims that it may have against the
Administrative Agent, the Arranger and the Lenders with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

10.15    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or


166
82461917_14

--------------------------------------------------------------------------------





impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions. The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 10.15, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent, the
LC Issuing Lender or the Swingline Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.

10.16    USA PATRIOT Act. Each Lender that is subject to the PATRIOT Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the PATRIOT Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act.

10.17    Keepwell. Each Qualified ECP Guarantor hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds and
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under the Guaranty and Security Agreement and the
other Loan Documents in respect of Swap Obligations; provided that each
Qualified ECP Guarantor shall only be liable under this Section for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section, or otherwise under this Agreement or any other
Loan Document, voidable under Debtor Relief Laws and not for any greater amount.
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until all of the Obligations have been indefeasibly
paid in full and all Commitments terminated. Each Qualified ECP Guarantor
intends that this Section constitute, and this Section shall be deemed to
constitute, a “keepwell, support or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

10.18    Inconsistencies with Other Documents. In the event there is a conflict
or inconsistency between this Agreement and any other Loan Document, the terms
of this Agreement shall control; provided that any provision of the Collateral
Documents which imposes additional burdens on a Loan Party or any of its
Subsidiaries or further restricts the rights of a Loan Party or


167
82461917_14

--------------------------------------------------------------------------------





any of its Subsidiaries or gives the Administrative Agent or Lenders additional
rights shall not be deemed to be in conflict or inconsistent with this Agreement
and shall be given full force and effect.

10.19    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[Signature pages follow.]





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWER:


NORTHSTAR HEALTHCARE
ACQUISITIONS, L.L.C.






168
82461917_14

--------------------------------------------------------------------------------





By:     _/s/ Matthew K. Maruca
Name: Matthew K. Maruca
Title:     General Counsel


FEIN: 76-0837460


Address for notices:
11700 Katy Freeway, Suite 300
Houston, Texas 77079
Attn: ___________________________________
Facsimile: _______________________________






CREDIT AGREEMENT
Signature Page
82461917_14

--------------------------------------------------------------------------------







HOLDINGS:


NORTHSTAR HEALTHCARE HOLDINGS, INC.




By:     _/s/ Matthew K. Maruca
Name:    Matthew K. Maruca
Title:     General Counsel


FEIN: 11-3808022




Address for notices:
11700 Katy Freeway, Suite 300
Houston, Texas 77079
Attn: ___________________________________
Facsimile: _______________________________




CREDIT AGREEMENT
Signature Page
82461917_14

--------------------------------------------------------------------------------







PARENT:


NOBILIS HEALTH CORP.






By:     _/s/ Matthew K. Maruca
Name:    Matthew K. Maruca
Title:     General Counsel


FEIN: 98-118172




Address for notices:
11700 Katy Freeway, Suite 300
Houston, Texas 77079
Attn: ___________________________________
Facsimile: _______________________________








CREDIT AGREEMENT
Signature Page
82461917_14

--------------------------------------------------------------------------------






LOAN PARTIES:




ATHAS ADMINISTRATIVE LLC


By:    Athas Health LLC, its sole member


By:     __/s/ Matthew K. Maruca_________
Name:    _Matthew K. Maruca_____________
Title:     __General Counsel_______________


ATHAS HEALTH LLC


By:
Northstar Healthcare Subco, L.L.C., its sole member



By:     /s/ Matthew K. Maruca____________
Name:    _Matthew K. Maruca______________
Title:     __General Counsel________________


ATHAS HOLDINGS LLC


By:    Athas Health LLC, its sole member


By:     /s/ Matthew K. Maruca____________


CREDIT AGREEMENT
Signature Page
82461917_14

--------------------------------------------------------------------------------





Name:    ____Matthew K. Maruca__________
Title:     __General Counsel_______________


BELLAIRE SURGICAL HOSPITAL
HOLDINGS, LLC


By:     /s/ Matthew K. Maruca______________
Name:    __Matthew K. Maruca______________
Title:     General Counsel___________________










CREDIT AGREEMENT
Signature Page
82461917_14

--------------------------------------------------------------------------------






CENTRAL DALLAS MANAGEMENT, LLC


By:     __/s/ Matthew K. Maruca_______________
Name:    ___Matthew K. Maruca_________________
Title:     _General Counsel______________________




CENTRAL MEDICAL SOLUTIONS LLC


By:     ___/s/ Matthew K. Maruca________________
Name:    ___Matthew K. Maruca___________________
Title:     ____General Counsel_____________________


CHANDLER SURGERY CENTER, LLC


By:     _/s/ Matthew K. Maruca___________________
Name:    ___Matthew K. Maruca____________________
Title:     ___General Counsel_______________________


CONCERTIS, LLC


By:     __/s/ Matthew K. Maruca_______________
Name:     Matthew K. Maruca____________________
Title:     __General Counsel_____________________


CREDIT AGREEMENT
Signature Page
82461917_14

--------------------------------------------------------------------------------







FIRST NOBILIS HOSPITAL, LLC


By:     _/s/ Matthew K. Maruca___________________
Name:    _Matthew K. Maruca______________________
Title:     __General Counsel________________________


FIRST NOBILIS HOSPITAL MANAGEMENT,
LLC


By:     /s/ Matthew K. Maruca_____________________
Name:    _Matthew K. Maruca_______________________
Title:     _General Counsel_________________________


FIRST NOBILIS, LLC


By:     __/s/ Matthew K. Maruca____________________
Name:    _Matthew K. Maruca________________________
Title:     _General Counsel__________________________






FIRST NOBILIS SURGICAL CENTER, LLC


By:     /s/ Matthew K. Maruca__________________


CREDIT AGREEMENT
Signature Page
82461917_14

--------------------------------------------------------------------------------





Name:    __Matthew K. Maruca___________________
Title:     ___General Counsel_____________________
 
HERMANN DRIVE SURGICAL HOSPITAL,
LP
By:    Northstar Healthcare General Partner,
L.L.C., its sole general partner


By:     __/s/ Matthew K. Maruca_____________
Name:    ___Matthew K. Maruca_______________
Title:     __General Counsel___________________


KUYKENDAHL ROAD SURGICAL
HOSPITAL, LLC


By:     _/s/ Matthew K. Maruca____________________
Name:    __Matthew K. Maruca______________________
Title:     _General Counsel__________________________


MARSH LANE SURGICAL HOSPITAL, LLC


By:     _/s/ Matthew K. Maruca_____________________
Name:    _Matthew K. Maruca________________________
Title:     __General Counsel_________________________


CREDIT AGREEMENT
Signature Page
82461917_14

--------------------------------------------------------------------------------







MPDSC, LLC


By:     _/s/ Matthew K. Maruca____________________
Name:    ___Matthew K. Maruca____________________
Title:     ___General Counsel_______________________








CREDIT AGREEMENT
Signature Page
82461917_14

--------------------------------------------------------------------------------






NOBILIS HEALTH MARKETING, LLC


By:     /s/ Matthew K. Maruca__________________
Name:    __Matthew K. Maruca__________________
Title:     __General Counsel______________________


NOBILIS SURGICAL ASSIST, LLC


By:     ___/s/ Matthew K. Maruca________________
Name:    ____Matthew K. Maruca__________________
Title:     ___General Counsel______________________


NOBILIS VASCULAR HOLDING COMPANY, LLC


By:     ___/s/ Matthew K. Maruca_________________
Name:    __Matthew K. Maruca_____________________
Title:     __General Counsel________________________


NORTHSTAR HEALTHCARE GENERAL PARTNER, L.L.C.


By:     __/s/ Matthew K. Maruca____________________
Name:    __Matthew K. Maruca______________________
Title:     __General Counsel_________________________




CREDIT AGREEMENT
Signature Page
82461917_14

--------------------------------------------------------------------------------





NORTHSTAR HEALTHCARE LIMITED
PARTNER, L.L.C.


By:     /s/ Matthew K. Maruca______________________
Name:    _Matthew K. Maruca________________________
Title:     _General Counsel__________________________


NORTHSTAR HEALTHCARE
MANAGEMENT COMPANY, LLC


By:    Northstar Healthcare Acquisitions,
L.L.C., its sole member


By:     _/s/ Matthew K. Maruca________________
Name:    __Matthew K. Maruca_________________
Title:     General Counsel_____________________






CREDIT AGREEMENT
Signature Page
82461917_14

--------------------------------------------------------------------------------






NORTHSTAR HEALTHCARE NORTHWEST HOUSTON MANAGEMENT, LLC
By:
Northstar Healthcare Acquisitions, L.L.C.,

its sole Manager


By:     _/s/ Matthew K. Maruca_______________
Name:    _Matthew K. Maruca_________________
Title:     General Counsel_____________________


NORTHSTAR HEALTHCARE SUBCO, L.L.C.


By:     _/s/ Matthew K. Maruca_____________________
Name:     Matthew K. Maruca________________________
Title:     __General Counsel________________________


NORTHSTAR HEALTHCARE SURGERY
CENTER – HOUSTON, LLC


By:    Northstar Healthcare Acquisitions, L.L.C.,
its sole member


By:     /s/ Matthew K. Maruca________________
Name:     Matthew K. Maruca__________________
Title:     __General Counsel___________________




CREDIT AGREEMENT
Signature Page
82461917_14

--------------------------------------------------------------------------------





NORTHSTAR HEALTHCARE SURGERY
CENTER – SCOTTSDALE, LLC


By:    Northstar Healthcare Acquisitions,
L.L.C., its sole manager


By:     _/s/ Matthew K. Maruca_______________
Name:     Matthew K. Maruca__________________
Title:     General Counsel_____________________


ORACLE SURGERY CENTER, LLC


By:     /s/ Matthew K. Maruca______________________
Name:    Matthew K. Maruca_________________________
Title:     General Counsel___________________________








CREDIT AGREEMENT
Signature Page
82461917_14

--------------------------------------------------------------------------------






PEAK NEUROMONITORING ASSOCIATES –
TEXAS II, LLC


By:     _/s/ Matthew K. Maruca___________________
Name:    Matthew K. Maruca_______________________
Title:     ___General Counsel_______________________


PEAK SURGEON INNOVATIONS, LLC


By:     _/s/ Matthew K. Maruca_____________________
Name:    Matthew K. Maruca_________________________
Title:     _General Counsel__________________________


PERIMETER ROAD SURGICAL HOSPITAL,
LLC


By:     /s/ Matthew K. Maruca______________________
Name:    Matthew K. Maruca_________________________
Title:     General Counsel___________________________


PHOENIX SURGERY CENTER, LLC


By:     __/s/ Matthew K. Maruca_____________________
Name:    __Matthew K. Maruca_______________________


CREDIT AGREEMENT
Signature Page
82461917_14

--------------------------------------------------------------------------------





Title:     __General Counsel__________________________


PREMIER HEALTH SPECIALISTS, LLC


By:     __/s/ Matthew K. Maruca____________________
Name:    Matthew K. Maruca_________________________
Title:     General Counsel___________________________


SOUTHWEST FREEWAY SURGERY
CENTER, LLC


By:     /s/ Matthew K. Maruca______________________
Name:    Matthew K. Maruca_________________________
Title:     General Counsel____________________________


SOUTHWEST FREEWAY SURGERY
CENTER MANAGEMENT, LLC


By:     _/s/ Matthew K. Maruca_____________________
Name:    Matthew K. Maruca_________________________
Title:     General Counsel____________________________


SOUTHWEST HOUSTON SURGICAL
ASSIST, LLC


CREDIT AGREEMENT
Signature Page
82461917_14

--------------------------------------------------------------------------------







By:     ___/s/ Matthew K. Maruca________________
Name:    Matthew K. Maruca______________________
Title:     General Counsel_________________________




THE PALLADIUM FOR SURGERY –
DALLAS, LTD.


By:    Northstar Healthcare General Partner,
L.L.C., its sole general partner


By:     _/s/ Matthew K. Maruca______________
Name:    Matthew K. Maruca__________________
Title:     General Counsel_____________________




THE PALLADIUM FOR SURGERY –
HOUSTON, LTD.


By:     /s/ Matthew K. Maruca______________________
Name:    Matthew K. Maruca_________________________
Title:     General Counsel____________________________




CREDIT AGREEMENT
Signature Page
82461917_14

--------------------------------------------------------------------------------













CREDIT AGREEMENT
Signature Page
82461917_14

--------------------------------------------------------------------------------






COMPASS BANK,
as Administrative Agent, Swingline Lender,
and a LC Issuing Lender




By:    _/s/ Latrice Tubbs___________________
Name:    _Latrice Tubbs _____________________
Title: Its Duly Authorized Signatory


Address for notices:


8080 N. Central Expressway
Suite 400
Attn: Agency Services
Dallas, Texas 75206
Facsimile: 205-524-9604




With a copy to:


McGuireWoods LLP
Attn: Kent Walker
201 North Tryon Street
Suite 300
Charlotte, North Carolina 28202-2146


CREDIT AGREEMENT
Signature Page
82461917_14

--------------------------------------------------------------------------------





Facsimile: 704-444-8801




CREDIT AGREEMENT
Signature Page
82461917_14

--------------------------------------------------------------------------------







LENDERS:


BANK OF AMERICA, N.A.,
as a Lender




By:    __/s/ Heath Lipson________________
Name: Heath Lipson____________________
Title: _General Counsel __________________
















CREDIT AGREEMENT
Signature Page
82461917_14

--------------------------------------------------------------------------------






BOKF, NA dba Bank of Texas,
as a Lender




By:    _/s/ Matthew D. Robertson_____________
Name: __Matthew D. Robertson_______________
Title: ___General Counsel___________________








CREDIT AGREEMENT
Signature Page
82461917_14

--------------------------------------------------------------------------------






COMPASS BANK,
as a Lender




By:    _/s/ Latrice Tubbs____________________
Name: Latrice Tubbs _______________________
Title: _____General Counsel___________________




CREDIT AGREEMENT
Signature Page
82461917_14

--------------------------------------------------------------------------------






FIRST TENNESSEE BANK,
as a Lender




By:    __/s/ TGM_________________________
Name: __Grier Powers____________________
Title: _SVP_____________________________






















CREDIT AGREEMENT
Signature Page
82461917_14

--------------------------------------------------------------------------------






FRANKLIN SYNERGY BANK,
as a Lender






By:    _/s/ Lisa Fletcher___________________
Name: _Lisa Fletcher _____________________
Title: ___Senior Vice President_______________




































    
    


CREDIT AGREEMENT
Signature Page
82461917_14

--------------------------------------------------------------------------------








LEGACYTEXAS BANK,
as a Lender and LC Issuing Lender






By:    __/s/ Lindsey Burris__________________
Name: Lindsey Burris______________________
Title: AVP, Corporate Healthcare Banking_____










































CREDIT AGREEMENT
Signature Page
82461917_14

--------------------------------------------------------------------------------



















CREDIT AGREEMENT
Signature Page
82461917_14

--------------------------------------------------------------------------------






ANNEX A
COMMITMENTS
AND APPLICABLE PERCENTAGES


Lender
Revolving Credit Commitment
Applicable Percentage (Revolving
Credit Facility)
Term Loan Commitment
Applicable 
Percentage
(Term Loan Facility)
Compass Bank
9,090,909
30.3%
15,909,091
30.3%
LegacyTexas Bank
7,636,364
25.5%
13,363,636
25.5%
Bank of America, N.A.
3,636,364
12.1%
6,363,636
12.1%
Franklin Synergy Bank
3,636,364
12.1%
6,363,636
12.1%
First Tennessee Bank
3,636,364
12.1%
6,363,636
12.1%
BOKF, NA dba Bank of Texas
2,363,636
7.9%
4,136,364
7.9%
Total
30,000,000
100.0%
52,500,000
100.0%





82461917_14

--------------------------------------------------------------------------------






ANNEX B
MORTGAGE SUPPORT DOCUMENTS
As used in the Loan Documents, “Mortgage Support Documents” means, with respect
to any property subject to a Mortgage, the following, all in form and substance
satisfactory to the Administrative Agent:
(a)    Title Insurance Policies. Fully paid American Land Title Association
Lender’s title insurance policies, in amounts acceptable to the Administrative
Agent, and with endorsements required by Administrative Agent, issued by title
insurers acceptable to the Administrative Agent, insuring such Mortgage to be a
valid first and subsisting Lien on the property described therein, free and
clear of all defects (including mechanics’ and materialmen’s Liens) and
encumbrances, other than Permitted Liens, and providing for such other
affirmative insurance as the Administrative Agent may deem necessary or
desirable.
(b)    Survey. American Land Title Association/American Congress on Surveying
and Mapping form as-built surveys, for which all necessary fees have been paid,
and dated as of a date satisfactory to the Administrative Agent, certified to
the Administrative Agent and the applicable issuer of the title insurance policy
delivered pursuant to the foregoing clause (a) in a manner satisfactory to each
of the Administrative Agent and such issuer by a land surveyor duly registered
and licensed in the States in which the property described in such surveys is
located and acceptable to each of the Administrative Agent and such issuer,
showing all buildings and other improvements, any off-site improvements, the
location of any easements, parking spaces, rights of way, building set-back
lines and other dimensional regulations and the absence of encroachments, either
by such improvements or on to such property, and other defects, other than
encroachments and other defects acceptable to the Administrative Agent.
(c)    Flood Hazard Information. With respect to any owned real property,
compliance with the Flood Requirement Satisfaction.
(d)    Insurance. Evidence of the insurance required by the terms of such
Mortgage and the other Loan Documents.
(e)    Appraisal. An appraisal complying with the requirements of the Federal
Financial Institutions Reform, Recovery and Enforcement Act of 1989, which
appraisal shall be from a Person acceptable to the Administrative Agent.
(f)    Legal Opinions. To the extent requested by the Administrative Agent,
favorable opinions of counsel to the Loan Parties for the applicable
jurisdiction in which such property is located.


82461917_14

--------------------------------------------------------------------------------





(g)    Property Reports. To the extent requested by the Administrative Agent,
satisfactory third-party engineering, soils, zoning, environmental
reports/reviews and other reports with respect to such property from
professional firms acceptable to Administrative Agent, including Phase I
environmental assessments together with reliance letters in favor of the
Lenders.
(h)    Leased Real Property Documents. To the extent requested by the
Administrative Agent, as to any leased property, (i) a copy of each lease and
estoppel and consent agreements executed by each lessor of such property
consenting to the granting of a leasehold mortgage, (ii)(A) a memorandum of
lease in recordable form with respect to such leasehold interest, executed and
acknowledged by the owner of the affected real property, as lessor, or (B)
evidence that the applicable lease with respect to such leasehold interest or a
memorandum thereof has been recorded in all places necessary or desirable, in
the Administrative Agent’s reasonable judgment, to give constructive notice to
third-party purchasers of such leasehold interest or (C) if such leasehold
interest was acquired or subleased from the holder of a recorded leasehold
interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form and substance
reasonably satisfactory to the Administrative Agent and (iii) such
non-disturbance and/or non-disturbance and attornment agreements as may be
requested by the Administrative Agent.
(i)    Estoppels and SNDAs. To the extent requested by the Administrative Agent,
as to any fee-owned property as to which all or any portion is leased to another
Person, a copy of each lease, along with an estoppel certificate and a
subordination, non-disturbance and attornment agreement from each lessee.
(j)    Other Real Property Information. Such other certificates, documents and
information as may be reasonably requested by the Administrative Agent or any
Lender, including engineering and structural reports and permanent certificates
of occupancy.




82461917_14

--------------------------------------------------------------------------------








ANNEX C
Guarantors


82461917_14

--------------------------------------------------------------------------------





 
Guarantor
Jurisdiction
1.    
Athas Administrative LLC
Texas
2.    
Athas Health LLC
Texas
3.    
Athas Holdings LLC
Texas
4.    
Bellaire Surgical Hospital Holdings, LLC
Texas
5.    
Central Dallas Management, LLC
Texas
6.    
Central Medical Solutions LLC
Texas
7.    
Concertis, LLC
Texas
8.    
First Nobilis, LLC
Texas
9.    
First Nobilis Hospital, LLC
Texas
10.    
First Nobilis Hospital Management, LLC
Texas
11.    
First Nobilis Surgical Center, LLC*
Texas
12.    
Hermann Drive Surgical Hospital, LP
Texas
13.    
Kuykendahl Road Surgical Hospital, LLC
Texas
14.    
Marsh Lane Surgical Hospital, LLC
Texas
15.    
MPDSC, LLC
Texas
16.    
Nobilis Health Corp.
British Columbia
17.    
Nobilis Health Marketing, LLC
Texas
18.    
Nobilis Surgical Assist, LLC
Texas
19.    
Northstar Healthcare General Partner, L.L.C.
Delaware
20.    
Northstar Healthcare Holdings, Inc.
Delaware
21.    
Northstar Healthcare Limited Partner, L.L.C.
Delaware
22.    
Northstar Healthcare Management Company, LLC
Texas
23.    
Northstar Healthcare Subco, L.L.C.
Delaware
24.    
Northstar Healthcare Surgery Center - Houston, LLC
Texas
25.    
Northstar Healthcare Surgery Center – Scottsdale, LLC
Arizona
26.    
Peak Neuromonitoring Associates - Texas II, LLC
Texas
27.    
Peak Surgeon Innovations, LLC
Texas
28.    
Perimeter Road Surgical Hospital, LLC
Arizona
29.    
Premier Health Specialists, LLC
Arizona
30.    
Southwest Freeway Surgery Center, LLC
Texas
31.    
Southwest Houston Surgical Assist, LLC
Texas
32.    
Southwest Freeway Surgery Center Management, LLC
Texas
33.    
The Palladium for Surgery - Dallas, Ltd.
Texas
34.    
The Palladium for Surgery - Houston, Ltd.
Texas
35.    
Chandler Surgery Center, LLC
Arizona
36.    
Phoenix Surgery Center, LLC
Arizona
37.    
Oracle Surgery Center, LLC
Arizona
38.    
Nobilis Vascular Holding Company, LLC
Arizona

    




82461917_14

--------------------------------------------------------------------------------






Annex D
Term Loan Principal Repayment Schedule
Payment Date
Payment Amount
March 31, 2017
$656,250.00
June 30, 2017
$656,250.00
September 30, 2017
$656,250.00
December 31, 2017


$656,250.00


March 31, 2018


$656,250.00


June 30, 2018


$656,250.00


September 30, 2018


$656,250.00


December 31, 2018


$656,250.00


March 31, 2019
$1,312,500.00
June 30, 2019
$1,312,500.00
September 30, 2019


$1,312,500.00


December 31, 2019


$1,312,500.00


March 31, 2020


$1,312,500.00


June 30, 2020


$1,312,500.00


September 30, 2020


$1,312,500.00


December 31, 2020


$1,312,500.00


March 31, 2021
$1,968,750.00
June 30, 2021
$1,968,750.00
September 30, 2021
$1,968,750.00
October 28, 2021
The amount equal to the entire remaining principal balance of the Term Loan





82461917_14

--------------------------------------------------------------------------------







ANNEX E
Certain Closing Date Domestic Subsidiaries
 
Domestic Subsidiary
Jurisdiction
1.    
Northstar Healthcare Northwest Houston Management, LLC
Texas

    


82461917_14